
	
		II
		Calendar No. 894
		110th CONGRESS
		2d Session
		S. 3297
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2008
			Mr. Reid (for himself,
			 Mr. Leahy, Mr.
			 Lieberman, Mrs. Feinstein,
			 Mr. Inouye, Mr.
			 Kennedy, Mrs. Boxer, and
			 Mr. Biden) introduced the following bill;
			 which was read the first time
		
		
			July 23, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To advance America's
		  priorities.
	
	
		1.Short title
			(a)Short titleThis Act may be cited as the
			 Advancing America's Priorities
			 Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title.
					TITLE I—Healthcare provisions
					Subtitle A—ALS Registry Act
					Sec. 1001. Short title.
					Sec. 1002. Amendment to the Public Health Service
				Act.
					Sec. 1003. Report on registries.
					Subtitle B—Christoper and Dana Reeve Paralysis Act
				
					Sec. 1101. Short title.
					PART I—Paralysis research
					Sec. 1111. Expansion and coordination of activities of the
				National Institutes of Health with respect to research on
				paralysis.
					PART II—Paralysis rehabilitation research and care
					Sec. 1121. Expansion and coordination of activities of the
				National Institutes of Health with respect to research with implications for
				enhancing daily function for persons with paralysis.
					PART III—Improving quality of life for persons with paralysis and
				other physical disabilities
					Sec. 1131. Programs to improve quality of life for persons with
				paralysis and other physical disabilities.
					Subtitle C—Stroke Treatment and Ongoing Prevention
				Act
					Sec. 1201. Short title.
					Sec. 1202. Amendments
				to Public Health Service Act
				regarding stroke programs.
					Sec. 1203. Pilot
				project on telehealth stroke treatment.
					Sec. 1204. Rule of
				construction.
					Subtitle D—Melanie Blocker Stokes MOTHERS Act 
					Sec. 1301. Short title.
					PART I—RESEARCH ON POSTPARTUM CONDITIONS
					Sec. 1311. Expansion
				and intensification of activities.
					Sec. 1312. Sense of Congress regarding longitudinal study of
				relative mental health consequences for women of resolving a
				pregnancy.
					PART II—DELIVERY OF SERVICES REGARDING POSTPARTUM
				CONDITIONS
					Sec. 1321. Establishment of program of grants.
					Sec. 1322. Certain
				requirements.
					Sec. 1323. Technical
				assistance.
					PART III—GENERAL
				PROVISIONS
					Sec. 1331.
				Authorization of appropriations.
					Sec. 1332. Report by
				the Secretary.
					Sec. 1333. Limitation.
					Subtitle E—Vision Care for Kids Act of 2008 
					Sec. 1401. Short title.
					Sec. 1402. Findings.
					Sec. 1403. Grants
				regarding vision care for children.
					Subtitle F—Prenatally and Postnatally Diagnosed Conditions
				Awareness Act
					Sec. 1501. Short title.
					Sec. 1502. Purposes.
					Sec. 1503. Amendment to the Public Health Service
				Act.
					TITLE II—Judiciary provisions
					Subtitle A—Reconnecting Homeless Youth Act of 2008
					Sec. 2101. Short
				title.
					Sec. 2102. Findings.
					Sec. 2103. Basic center program.
					Sec. 2104. Transitional living grant program.
					Sec. 2105. Grants for research evaluation, demonstration, and
				service projects.
					Sec. 2106. Coordinating, training, research, and other
				activities.
					Sec. 2107. Sexual abuse prevention program.
					Sec. 2108. National homeless youth awareness
				campaign.
					Sec. 2109. Conforming amendments.
					Sec. 2110. Performance standards.
					Sec. 2111. Government Accountability Office study and
				report.
					Sec. 2112. Definitions.
					Sec. 2113. Authorization of appropriations.
					Subtitle B—Emmett Till Unsolved Civil Rights Crimes Act of
				2007
					Sec. 2201. Short
				title.
					Sec. 2202. Sense of Congress.
					Sec. 2203. Deputy
				Chief of the Criminal Section of the Civil Rights Division.
					Sec. 2204. Supervisory Special Agent in the Civil Rights Unit
				of the Federal Bureau of Investigation.
					Sec. 2205. Grants to
				State and local law enforcement.
					Sec. 2206.
				Authorization of appropriations.
					Sec. 2207. Definition
				of criminal civil rights statutes.
					Sec. 2208.
				Sunset.
					Sec. 2209. Authority
				of Inspectors General.
					Subtitle C—Mentally Ill Offender Treatment and Crime Reduction
				Reauthorization and Improvement Act of 2008
					Sec. 2301. Short title.
					Sec. 2302. Findings.
					Sec. 2303. Reauthorization of the Adult and Juvenile
				Collaboration Program Grants.
					Sec. 2304. Law enforcement response to mentally ill offenders
				improvement grants.
					Sec. 2305. Improving the mental health courts grant
				program.
					Sec. 2306. Examination and report on prevalence of mentally ill
				offenders.
					Subtitle D—Effective Child Pornography Prosecution Act of
				2007
					Sec. 7401. Short title.
					Sec. 7402.
				Findings.
					Sec. 7403. Clarifying ban of child pornography.
					Subtitle E—Enhancing the Effective Prosecution of Child
				Pornography Act of 2007
					Sec. 2501. Short title.
					Sec. 2502. Money laundering predicate.
					Sec. 2503. Knowingly
				accessing child pornography with the intent to view child
				pornography.
					Subtitle F—Drug Endangered Children Act of 2007
					Sec. 2601. Short title.
					Sec. 2602.
				Drug-endangered children grant program extended.
					Subtitle G—Star-Spangled Banner and War of 1812 Bicentennial
				Commission Act
					Sec. 2701. Short title.
					Sec. 2702. Star-Spangled Banner and War of 1812 Bicentennial
				Commission.
					Subtitle H—PROTECT Our Children Act of 2008
					Sec. 2801. Short title.
					Sec. 2802.
				Definitions.
					PART I—National Strategy
				for Child Exploitation Prevention and Interdiction
					Sec. 2811.
				Establishment of National Strategy for Child Exploitation Prevention and
				Interdiction.
					Sec. 2812.
				Establishment of National ICAC Task Force Program.
					Sec. 2813. Purpose of
				ICAC task forces.
					Sec. 2814. Duties and
				functions of task forces.
					Sec. 2815. National
				Internet Crimes Against Children Data System.
					Sec. 2816. ICAC grant
				program.
					Sec. 2817.
				Authorization of appropriations.
					PART II—ADDITIONAL MEASURES TO COMBAT CHILD EXPLOITATION
				
					Sec. 2821. Additional
				regional computer forensic labs.
					PART III—Effective child pornography prosecution
					Sec. 2831. Prohibit the broadcast of live images of child
				abuse.
					Sec. 2832. Amendment to section 2256 of title 18, United States
				Code.
					Sec. 2833. Amendment to section 2260 of title 18, United States
				Code.
					Sec. 2834. Prohibiting the adaptation or modification of an
				image of an identifiable minor to produce child pornography.
					PART IV—National Institute of Justice Study of Risk
				Factors
					Sec. 2841. NIJ study of risk factors for assessing
				dangerousness.
					TITLE III—Environment and public works provsions
					Subtitle A—Captive Primate Safety Act
					Sec. 3001. Short
				title.
					Sec. 3002. Addition
				of nonhuman primates to definition of prohibited wildlife species.
					Sec. 3003. Captive
				wildlife amendments.
					Sec. 3004.
				Applicability provision amendment.
					Sec. 3005.
				Regulations.
					Sec. 3006.
				Authorization of appropriations for additional law enforcement
				personnel.
					Subtitle B—Chesapeake Bay Gateways and Watertrails Network
				Continuing Authorization Act
					Sec. 3011. Short title.
					Sec. 3012. Authorization of appropriations.
					Subtitle C—Beach Protection Act of 2008
					Sec. 3021. Short title.
					Sec. 3022. Beachwater
				pollution source identification and prevention.
					Sec. 3023. Funding
				for Beaches Environmental Assessment and Coastal Health Act.
					Sec. 3024. State
				reports.
					Sec. 3025. Use of
				rapid testing methods.
					Sec. 3026. Prompt
				communication with State environmental agencies.
					Sec. 3027. Content of State and local programs.
					Sec. 3028. Compliance
				review.
					Sec. 3029. Study of grant distribution formula.
					Subtitle D—Appalachian Regional Development Act Amendments of
				2008
					Sec. 3031. Short title.
					Sec. 3032. Limitation
				on available amounts; maximum commission contribution.
					Sec. 3033. Economic
				and energy development initiative.
					Sec. 3034.
				Distressed, at-risk, and economically strong counties.
					Sec. 3035.
				Authorization of appropriations.
					Sec. 3036.
				Termination.
					Sec. 3037. Additions
				to Appalachian region.
					TITLE IV—Foreign relations provisions 
					Subtitle A—Senator Paul Simon Study Abroad Foundation Act of
				2008
					Sec. 4001. Short
				title.
					Sec. 4002. Findings.
					Sec. 4003.
				Purposes.
					Sec. 4004.
				Definitions.
					Sec. 4005. Establishment and management of the Senator Paul
				Simon Study Abroad Foundation.
					Sec. 4006.
				Establishment and operation of program.
					Sec. 4007. Annual
				report.
					Sec. 4008. Powers of the Foundation; related
				provisions.
					Sec. 4009. General
				personnel authorities.
					Sec. 4010. GAO review.
					Sec. 4011.
				Authorization of appropriations.
					Subtitle B—Reconstruction and Stabilization Civilian
				Management Act of 2008
					Sec. 4101. Short title.
					Sec. 4102.
				Findings.
					Sec. 4103.
				Definitions.
					Sec. 4104. Authority
				to provide assistance for reconstruction and stabilization crises.
					Sec. 4105.
				Reconstruction and stabilization.
					Sec. 4106.
				Authorities related to personnel.
					Sec. 4107.
				Reconstruction and stabilization strategy.
					Sec. 4108. Annual
				reports to Congress.
					Subtitle C—Overseas Private Investment Corporation
				Reauthorization of Act of 2008
					Sec. 4201. Short title.
					Sec. 4202. Reauthorization of OPIC programs.
					Sec. 4203. Requirements regarding internationally recognized
				worker rights.
					Sec. 4204. Preferential consideration of certain investment
				projects.
					Sec. 4205. Climate change mitigation action plan.
					Sec. 4206. Increased transparency.
					Sec. 4207. Transparency and accountability of investment
				funds.
					Sec. 4208. Prohibition on assistance to develop or promote
				certain railway connections and railway-related connections.
					Sec. 4209. Ineligibility of persons doing certain business with
				state sponsors of terrorism.
					Sec. 4210. Congressional notification regarding maximum
				contingent liability.
					Sec. 4211. Extension of authority to operate in
				Iraq.
					Sec. 4212. Low-income housing.
					Sec. 4213. Assistance for small businesses and
				entities.
					Sec. 4214. Technical corrections.
					Subtitle D—Tropical Forest and Coral Conservation
				Reauthorization Act of 2008
					Sec. 4301. Short title.
					Sec. 4302. Amendment to short title of Act to encompass
				expanded scope.
					Sec. 4303. Expansion of scope of act to protect forests and
				coral reefs.
					Sec. 4304. Change to name of facility.
					Sec. 4305. Eligibility for benefits.
					Sec. 4306. United States Government representation on oversight
				bodies for grants from debt-for-nature swaps and debt-buybacks.
					Sec. 4307. Conservation agreements.
					Sec. 4308. Conservation Fund.
					Sec. 4309. Repeal of authority of the enterprise for The
				Americas Board to carry out activities under the Forest and Coral Conservation
				Act of 2008.
					Sec. 4310. Changes to due dates of annual reports to
				Congress.
					Sec. 4311. Changes to International Monetary Fund criterion for
				country eligibility.
					Sec. 4312. New authorization of appropriations for the
				reduction of debt and authorization for audit, evaluation, monitoring, and
				administration expenses.
					Subtitle E—Torture Victims Relief Reauthorization Act of
				2008
					Sec. 4401. Short title.
					Sec. 4402.
				Authorization of appropriations for domestic treatment centers for victims of
				torture.
					Sec. 4403.
				Authorization of appropriations for foreign treatment centers for victims of
				torture.
					Sec. 4404.
				Authorization of appropriations for the United States contribution to the
				United Nations voluntary fund for victims of torture.
					Subtitle F—Support for the Museum of the History of Polish
				Jews Act of 2008
					Sec. 4501. Short
				title.
					Sec. 4502. Findings.
					Sec. 4503. Assistance
				for the Museum of the History of Polish Jews.
					TITLE V—Commerce, science, and transportation
				provisions
					Subtitle A—Communications
					PART I—Broadband Data Improvement Act
					Sec. 5101. Short title.
					Sec. 5102. Findings.
					Sec. 5103. Improving Federal data on broadband.
					Sec. 5104. Study on additional broadband metrics and
				standards.
					Sec. 5105. Study on the impact of broadband speed and price on
				small businesses.
					Sec. 5106. Encouraging State initiatives to improve
				broadband.
					PART II—Training for Realtime Writers Act of 2007
					Sec. 5111. Short title.
					Sec. 5112. Findings.
					Sec. 5113. Authorization of grant program to promote training
				and job placement of realtime writers.
					Sec. 5114. Application.
					Sec. 5115. Use of funds.
					Sec. 5116. Reports.
					Sec. 5117. Authorization of appropriations.
					Sec. 5118. Sunset.
					Subtitle B—Oceans
					PART I—Hydrographic Services Improvement Act Amendments of
				2008
					Sec. 5201. Short title.
					Sec. 5202. Definitions.
					Sec. 5203. Functions of the Administrator.
					Sec. 5204. Hydrographic Services Review Panel.
					Sec. 5205. Authorization of appropriations.
					Sec. 5206. Authorized NOAA corps strength.
					PART II—Ocean exploration
					SUBPART A—Exploration
					Sec. 5211. Purpose.
					Sec. 5212. Program established.
					Sec. 5213. Powers and duties of the Administrator.
					Sec. 5214. Ocean exploration and undersea research technology
				and infrastructure task force.
					Sec. 5215. Ocean Exploration Advisory Board.
					Sec. 5216. Authorization of appropriations.
					SUBPART B—NOAA Undersea Research Program Act of
				2008
					Sec. 5221. Short title.
					Sec. 5222. Program established.
					Sec. 5223. Powers of program director.
					Sec. 5224. Administrative structure.
					Sec. 5225. Research, exploration, education, and technology
				programs.
					Sec. 5226. Competitiveness.
					Sec. 5227. Authorization of appropriations.
					PART III—Ocean and Coastal Mapping Integration Act
					Sec. 5231. Short title.
					Sec. 5232. Establishment of program.
					Sec. 5233. Interagency committee on ocean and coastal
				mapping.
					Sec. 5234. Biannual reports.
					Sec. 5235. Plan.
					Sec. 5236. Effect on other laws.
					Sec. 5237. Authorization of appropriations.
					Sec. 5238. Definitions.
					PART IV—National Sea Grant College Program Amendments Act of
				2008
					Sec. 5241. Short title.
					Sec. 5242. References.
					Sec. 5243. Findings and purpose.
					Sec. 5244. Definitions.
					Sec. 5245. National Sea Grant College Program.
					Sec. 5246. Program or project grants and contracts.
					Sec. 5247. Extension services by Sea Grant Colleges and Sea
				Grant Institutes.
					Sec. 5248. Fellowships.
					Sec. 5249. National Sea Grant Advisory Board.
					Sec. 5250. Authorization of appropriations.
					PART V—Integrated Coastal and Ocean Observation System Act of
				2008
					Sec. 5261. Short title.
					Sec. 5262. Purposes.
					Sec. 5263. Definitions.
					Sec. 5264. Integrated coastal and ocean observing
				system.
					Sec. 5265. Interagency financing and agreements.
					Sec. 5266. Application with other laws.
					Sec. 5267. Report to Congress.
					Sec. 5268. Public-private use policy.
					Sec. 5269. Independent cost estimate.
					Sec. 5270. Intent of Congress.
					Sec. 5271. Authorization of appropriations.
					PART VI—Federal Ocean Acidification Research and Monitoring Act of
				2008
					Sec. 5281. Short title.
					Sec. 5282. Purposes.
					Sec. 5283. Definitions.
					Sec. 5284. Interagency subcommittee.
					Sec. 5285. Strategic research plan.
					Sec. 5286. NOAA ocean acidification activities.
					Sec. 5287. NSF ocean acidification activities.
					Sec. 5288. NASA ocean acidification activities.
					Sec. 5289. Authorization of appropriations.
					TITLE VI—Homeland security and governmental affairs
				provisions
					Subtitle A—National Capital Transportation Amendments Act of
				2008
					Sec. 6101. Short
				title; findings.
					Sec. 6102.
				Authorization for Capital and Preventive Maintenance projects for Washington
				Metropolitan Area Transit Authority.
					Subtitle B—Preservation of Records of Servitude, Emancipation,
				and Post-Civil War Reconstruction Act
					Sec. 6201. Short
				title.
					Sec. 6202.
				Establishment of national database.
					Sec. 6203. Grants for
				establishment of State and local databases.
					Sec. 6204.
				Authorization of appropriations.
					Subtitle C—Predisaster Hazard Mitigation Act of
				2008
					Sec. 6301. Short title.
					Sec. 6302. Predisaster hazard mitigation.
					Sec. 6303. Flood control projects.
					Sec. 6304. Technical and conforming amendments.
					TITLE VII—Rules and administration provisions
					Sec. 7001. Construction of greenhouse facility.
				
			IHealthcare provisions
			AALS Registry Act
				1001.Short titleThis subtitle may be cited as the ALS
			 Registry Act.
				1002.Amendment to the Public Health Service
			 ActPart P of title III of the
			 Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the
			 end the following:
					
						399R.Amyotrophic lateral sclerosis
				registry
							(a)Establishment
								(1)In generalNot later than 1 year after the receipt of
				the report described in subsection (b)(2)(A), the Secretary, acting through the
				Director of the Centers for Disease Control and Prevention, shall—
									(A)develop a system to collect data on
				amyotrophic lateral sclerosis (referred to in this section as
				ALS) and other motor neuron disorders that can be confused with
				ALS, misdiagnosed as ALS, and in some cases progress to ALS, including
				information with respect to the incidence and prevalence of the disease in the
				United States; and
									(B)establish a national registry for the
				collection and storage of such data to develop a population-based registry of
				cases in the United States of ALS and other motor neuron disorders that can be
				confused with ALS, misdiagnosed as ALS, and in some cases progress to
				ALS.
									(2)PurposeIt is the purpose of the registry
				established under paragraph (1)(B) to—
									(A)better describe the incidence and
				prevalence of ALS in the United States;
									(B)examine appropriate factors, such as
				environmental and occupational, that may be associated with the disease;
									(C)better outline key demographic factors
				(such as age, race or ethnicity, gender, and family history of individuals who
				are diagnosed with the disease) associated with the disease;
									(D)better examine the connection between ALS
				and other motor neuron disorders that can be confused with ALS, misdiagnosed as
				ALS, and in some cases progress to ALS; and
									(E)other matters as recommended by the
				Advisory Committee established under subsection (b).
									(b)Advisory Committee
								(1)EstablishmentNot later than 180 days after the date of
				the enactment of this section, the Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, shall establish a committee to
				be known as the Advisory Committee on the National ALS Registry (referred to in
				this section as the Advisory Committee). The Advisory Committee
				shall be composed of not more than 27 members to be appointed by the Secretary,
				acting through the Centers for Disease Control and Prevention, of which—
									(A)two-thirds of such members shall represent
				governmental agencies—
										(i)including at least one member
				representing—
											(I)the National Institutes of Health, to
				include, upon the recommendation of the Director of the National Institutes of
				Health, representatives from the National Institute of Neurological Disorders
				and Stroke and the National Institute of Environmental Health Sciences;
											(II)the Department of Veterans Affairs;
											(III)the Agency for Toxic Substances and Disease
				Registry; and
											(IV)the Centers for Disease Control and
				Prevention; and
											(ii)of which at least one such member shall be
				a clinician with expertise on ALS and related diseases, an epidemiologist with
				experience in data registries, a statistician, an ethicist, and a privacy
				expert (relating to the privacy regulations under the Health Insurance
				Portability and Accountability Act of 1996); and
										(B)one-third of such members shall be public
				members, including at least one member representing—
										(i)national and voluntary health
				associations;
										(ii)patients with ALS or their family
				members;
										(iii)clinicians with expertise on ALS and
				related diseases;
										(iv)epidemiologists with experience in data
				registries;
										(v)geneticists or experts in genetics who have
				experience with the genetics of ALS or other neurological diseases and
										(vi)other individuals with an interest in
				developing and maintaining the National ALS Registry.
										(2)DutiesThe Advisory Committee shall review
				information and make recommendations to the Secretary concerning—
									(A)the development and maintenance of the
				National ALS Registry;
									(B)the type of information to be collected and
				stored in the Registry;
									(C)the manner in which such data is to be
				collected;
									(D)the use and availability of such data
				including guidelines for such use; and
									(E)the collection of information about
				diseases and disorders that primarily affect motor neurons that are considered
				essential to furthering the study and cure of ALS.
									(3)ReportNot later than 270 days after the date on
				which the Advisory Committee is established, the Advisory Committee shall
				submit a report to the Secretary concerning the review conducted under
				paragraph (2) that contains the recommendations of the Advisory Committee with
				respect to the results of such review.
								(c)GrantsThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, may award grants to, and
				enter into contracts and cooperative agreements with, public or private
				nonprofit entities for the collection, analysis, and reporting of data on ALS
				and other motor neuron disorders that can be confused with ALS, misdiagnosed as
				ALS, and in some cases progress to ALS after receiving the report under
				subsection (b)(3).
							(d)Coordination With State, Local, and Federal
				Registries
								(1)In generalIn establishing the National ALS Registry
				under subsection (a), the Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall—
									(A)identify, build upon, expand, and
				coordinate among existing data and surveillance systems, surveys, registries,
				and other Federal public health and environmental infrastructure wherever
				possible, which may include—
										(i)any registry pilot projects previously
				supported by the Centers for Disease Control and Prevention;
										(ii)the Department of Veterans Affairs ALS
				Registry;
										(iii)the DNA and Cell Line Repository of the
				National Institute of Neurological Disorders and Stroke Human Genetics Resource
				Center at the National Institutes of Health;
										(iv)Agency for Toxic Substances and Disease
				Registry studies, including studies conducted in Illinois, Missouri, El Paso
				and San Antonio, Texas, and Massachusetts;
										(v)State-based ALS registries;
										(vi)the National Vital Statistics System;
				and
										(vii)any other existing or relevant databases
				that collect or maintain information on those motor neuron diseases recommended
				by the Advisory Committee established in subsection (b); and
										(B)provide for research access to ALS data as
				recommended by the Advisory Committee established in subsection (b) to the
				extent permitted by applicable statutes and regulations and in a manner that
				protects personal privacy consistent with applicable privacy statutes and
				regulations.
									(2)Coordination with nih and department of
				veterans affairsConsistent
				with applicable privacy statutes and regulations, the Secretary shall ensure
				that epidemiological and other types of information obtained under subsection
				(a) is made available to the National Institutes of Health and the Department
				of Veterans Affairs.
								(e)DefinitionFor the purposes of this section, the term
				national voluntary health association means a national non-profit
				organization with chapters or other affiliated organizations in States
				throughout the United States with experience serving the population of
				individuals with ALS and have demonstrated experience in ALS research, care,
				and patient services.
							(f)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section, $2,000,000 for fiscal
				year 2009, $25,000,000 for fiscal year 2010, and $16,000,000 for each of fiscal
				years 2011 through
				2013.
							.
				1003.Report on registriesNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to the appropriate committees of Congress a report outlining—
					(1)the registries currently under way;
					(2)future planned registries;
					(3)the criteria involved in determining what
			 registries to conduct, defer, or suspend; and
					(4)the scope of those registries.
					The report shall also include a
			 description of the activities the Secretary undertakes to establish
			 partnerships with research and patient advocacy communities to expand
			 registries.BChristoper and Dana Reeve Paralysis Act
			 
				1101.Short titleThis subtitle may be cited as the
			 Christopher and Dana Reeve Paralysis Act.
				IParalysis research
					1111.Expansion and coordination of activities of
			 the National Institutes of Health with respect to research on
			 paralysis
						(a)CoordinationThe Director of the National Institutes of
			 Health (referred to in this subtitle as the Director), pursuant
			 to the general authority of the Director, may develop mechanisms to coordinate
			 the paralysis research and rehabilitation activities of the Institutes and
			 Centers of the National Institutes of Health in order to further advance such
			 activities and avoid duplication of activities.
						(b)Christopher and Dana Reeve paralysis
			 research consortia
							(1)In generalThe Director may under subsection (a) make
			 awards of grants to public or private entities to pay all or part of the cost
			 of planning, establishing, improving, and providing basic operating support for
			 consortia in paralysis research. The Director shall designate each consortium
			 funded under grants as a Christopher and Dana Reeve Paralysis Research
			 Consortium.
							(2)ResearchEach consortium under paragraph (1)—
								(A)may conduct basic, translational and
			 clinical paralysis research;
								(B)may focus on advancing treatments and
			 developing therapies in paralysis research;
								(C)may focus on one or more forms of paralysis
			 that result from central nervous system trauma or stroke;
								(D)may facilitate and enhance the
			 dissemination of clinical and scientific findings; and
								(E)may replicate the findings of consortia
			 members or other researchers for scientific and translational purposes.
								(3)Coordination of consortia;
			 reportsThe Director may, as
			 appropriate, provide for the coordination of information among consortia under
			 paragraph (1) and ensure regular communication between members of the
			 consortia, and may require the periodic preparation of reports on the
			 activities of the consortia and the submission of the reports to the
			 Director.
							(4)Organization of consortiaEach consortium under paragraph (1) may use
			 the facilities of a single lead institution, or be formed from several
			 cooperating institutions, meeting such requirements as may be prescribed by the
			 Director.
							(c)Public inputThe Director may provide for a mechanism to
			 educate and disseminate information on the existing and planned programs and
			 research activities of the National Institutes of Health with respect to
			 paralysis and through which the Director can receive comments from the public
			 regarding such programs and activities.
						IIParalysis rehabilitation research and
			 care
					1121.Expansion and coordination of activities of
			 the National Institutes of Health with respect to research with implications
			 for enhancing daily function for persons with paralysis
						(a)In generalThe Director, pursuant to the general
			 authority of the Director, may make awards of grants to public or private
			 entities to pay all or part of the costs of planning, establishing, improving,
			 and providing basic operating support to multicenter networks of clinical sites
			 that will collaborate to design clinical rehabilitation intervention protocols
			 and measures of outcomes on one or more forms of paralysis that result from
			 central nervous system trauma, disorders, or stroke, or any combination of such
			 conditions.
						(b)ResearchEach multicenter clinical trial network
			 may—
							(1)focus on areas of key scientific concern,
			 including—
								(A)improving functional mobility;
								(B)promoting behavioral adaptation to
			 functional losses, especially to prevent secondary complications;
								(C)assessing the efficacy and outcomes of
			 medical rehabilitation therapies and practices and assisting
			 technologies;
								(D)developing improved assistive technology to
			 improve function and independence; and
								(E)understanding whole body system responses
			 to physical impairments, disabilities, and societal and functional limitations;
			 and
								(2)replicate the findings of network members
			 for scientific and translation purposes.
							(c)Coordination of clinical trials networks;
			 reportsThe Director may, as
			 appropriate, provide for the coordination of information among networks and
			 ensure regular communication between members of the networks, and may require
			 the periodic preparation of reports on the activities of the networks and
			 submission of reports to the Director.
						IIIImproving quality of life for persons with
			 paralysis and other physical disabilities
					1131.Programs to improve quality of life for
			 persons with paralysis and other physical disabilities
						(a)In generalThe Secretary of Health and Human Services
			 (in this part referred to as the Secretary) may study the unique
			 health challenges associated with paralysis and other physical disabilities and
			 carry out projects and interventions to improve the quality of life and
			 long-term health status of persons with paralysis and other physical
			 disabilities. The Secretary may carry out such projects directly and through
			 awards of grants or contracts.
						(b)Certain activitiesActivities under subsection (a) may
			 include—
							(1)the development of a national paralysis and
			 physical disability quality of life action plan, to promote health and wellness
			 in order to enhance full participation, independent living, self-sufficiency
			 and equality of opportunity in partnership with voluntary health agencies
			 focused on paralysis and other physical disabilities, to be carried out in
			 coordination with the State-based Disability and Health Program of the Centers
			 for Disease Control and Prevention;
							(2)support for programs to disseminate
			 information involving care and rehabilitation options and quality of life grant
			 programs supportive of community based programs and support systems for persons
			 with paralysis and other physical disabilities;
							(3)in collaboration with other centers and
			 national voluntary health agencies, establish a population-based database that
			 may be used for longitudinal and other research on paralysis and other
			 disabling conditions; and
							(4)the replication and translation of best
			 practices and the sharing of information across States, as well as the
			 development of comprehensive, unique and innovative programs, services, and
			 demonstrations within existing State-based disability and health programs of
			 the Centers for Disease Control and Prevention which are designed to support
			 and advance quality of life programs for persons living with paralysis and
			 other physical disabilities focusing on—
								(A)caregiver education;
								(B)promoting proper nutrition, increasing
			 physical activity, and reducing tobacco use;
								(C)education and awareness programs for health
			 care providers;
								(D)prevention of secondary
			 complications;
								(E)home and community-based
			 interventions;
								(F)coordinating services and removing barriers
			 that prevent full participation and integration into the community; and
								(G)recognizing the unique needs of underserved
			 populations.
								(c)GrantsThe Secretary may award grants in
			 accordance with the following:
							(1)To State and local health and disability
			 agencies for the purpose of—
								(A)establishing a population-based database
			 that may be used for longitudinal and other research on paralysis and other
			 disabling conditions;
								(B)developing comprehensive paralysis and
			 other physical disability action plans and activities focused on the items
			 listed in subsection (b)(4);
								(C)assisting State-based programs in
			 establishing and implementing partnerships and collaborations that maximize the
			 input and support of people with paralysis and other physical disabilities and
			 their constituent organizations;
								(D)coordinating paralysis and physical
			 disability activities with existing State-based disability and health
			 programs;
								(E)providing education and training
			 opportunities and programs for health professionals and allied caregivers;
			 and
								(F)developing, testing, evaluating, and
			 replicating effective intervention programs to maintain or improve health and
			 quality of life.
								(2)To private health and disability
			 organizations for the purpose of—
								(A)disseminating information to the
			 public;
								(B)improving access to services for persons
			 living with paralysis and other physical disabilities and their
			 caregivers;
								(C)testing model intervention programs to
			 improve health and quality of life; and
								(D)coordinating existing services with
			 State-based disability and health programs.
								(d)Coordination of activitiesThe Secretary shall ensure that activities
			 under this section are coordinated as appropriate with other agencies of the
			 Department of Health and Human Services.
						(e)Authorization of
			 appropriationsFor the
			 purpose of carrying out this section, there are authorized to be appropriated
			 $25,000,000 for each of fiscal years 2009 through 2012.
						CStroke Treatment and Ongoing Prevention
			 Act
				1201.Short titleThis subtitle may be cited as the
			 Stroke Treatment and Ongoing Prevention Act.
				1202.Amendments to
			 Public Health Service Act regarding
			 stroke programs
					(a)Stroke education and information
			 programsTitle III of the
			 Public Health Service Act
			 (42 U.S.C. 241 et
			 seq.) is amended by adding at the end the following:
						
							SStroke education, information, and data
				collection programs
								399FF.Stroke prevention and education
				campaign
									(a)In generalThe Secretary shall carry out an education
				and information campaign to promote stroke prevention and increase the number
				of stroke patients who seek immediate treatment.
									(b)Authorized activitiesIn implementing the education and
				information campaign under subsection (a), the Secretary may—
										(1)make public service announcements about the
				warning signs of stroke and the importance of treating stroke as a medical
				emergency;
										(2)provide education regarding ways to prevent
				stroke and the effectiveness of stroke treatment; and
										(3)carry out other activities that the
				Secretary determines will promote prevention practices among the general public
				and increase the number of stroke patients who seek immediate care.
										(c)MeasurementsIn implementing the education and
				information campaign under subsection (a), the Secretary shall—
										(1)measure public awareness before the start
				of the campaign to provide baseline data that will be used to evaluate the
				effectiveness of the public awareness efforts;
										(2)establish quantitative benchmarks to
				measure the impact of the campaign over time; and
										(3)measure the impact of the campaign not less
				than once every 2 years or, if determined appropriate by the Secretary, at
				shorter intervals.
										(d)No duplication of effortIn carrying out this section, the Secretary
				shall avoid duplicating existing stroke education efforts by other Federal
				Government agencies.
									(e)ConsultationIn carrying out this section, the Secretary
				may consult with organizations and individuals with expertise in stroke
				prevention, diagnosis, treatment, and rehabilitation.
									399GG.Paul Coverdell National Acute Stroke
				Registry and ClearinghouseThe
				Secretary, acting through the Centers for Disease Control and Prevention, shall
				maintain the Paul Coverdell National Acute Stroke Registry and Clearinghouse
				by—
									(1)continuing to develop and collect specific
				data points and appropriate benchmarks for analyzing care of acute stroke
				patients;
									(2)collecting, compiling, and disseminating
				information on the achievements of, and problems experienced by, State and
				local agencies and private entities in developing and implementing emergency
				medical systems and hospital-based quality of care interventions; and
									(3)carrying out any other activities the
				Secretary determines to be useful to maintain the Paul Coverdell National Acute
				Stroke Registry and Clearinghouse to reflect the latest advances in all forms
				of stroke care.
									399HH.Stroke definitionFor purposes of this part, the term
				stroke means a brain attack in which blood flow
				to the brain is interrupted or in which a blood vessel or aneurysm in the brain
				breaks or ruptures.
								399II.Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this part $5,000,000 for each of
				fiscal years 2009 through
				2013.
								.
					(b)Emergency medical professional
			 developmentSection 1251 of
			 the Public Health Service Act
			 (42 U.S.C.
			 300d–51) is amended to read as follows:
						
							1251.Medical professional development in
				advanced stroke and traumatic injury treatment and prevention
								(a)Residency and other professional
				trainingThe Secretary may
				make grants to public and nonprofit entities for the purpose of planning,
				developing, and enhancing approved residency training programs and other
				professional training for appropriate health professions in emergency medicine,
				including emergency medical services professionals, to improve stroke and
				traumatic injury prevention, diagnosis, treatment, and rehabilitation.
								(b)Continuing education on stroke and
				traumatic injury
									(1)GrantsThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration, may make
				grants to qualified entities for the development and implementation of
				education programs for appropriate health care professionals in the use of
				newly developed diagnostic approaches, technologies, and therapies for health
				professionals involved in the prevention, diagnosis, treatment, and
				rehabilitation of stroke or traumatic injury.
									(2)Distribution of grantsIn awarding grants under this subsection,
				the Secretary shall give preference to qualified entities that will train
				health care professionals that serve areas with a significant incidence of
				stroke or traumatic injuries.
									(3)ApplicationA qualified entity desiring a grant under
				this subsection shall submit to the Secretary an application at such time, in
				such manner, and containing such information as the Secretary may require,
				including a plan for the rigorous evaluation of activities carried out with
				amounts received under the grant.
									(4)DefinitionsFor purposes of this subsection:
										(A)The term qualified entity
				means a consortium of public and private entities, such as universities,
				academic medical centers, hospitals, and emergency medical systems that are
				coordinating education activities among providers serving in a variety of
				medical settings.
										(B)The term stroke means a
				brain attack in which blood flow to the brain is interrupted or
				in which a blood vessel or aneurysm in the brain breaks or ruptures.
										(c)ReportNot later than 1 year after the allocation
				of grants under this section, the Secretary shall submit to the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Committee on
				Energy and Commerce of the House of Representatives a report on the results of
				activities carried out with amounts received under this section.
								(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $4,000,000 for each of
				fiscal years 2009 through 2013. The Secretary shall equitably allocate the
				funds authorized to be appropriated under this section between efforts to
				address stroke and efforts to address traumatic
				injury.
								.
					1203.Pilot project on telehealth stroke
			 treatment
					(a)EstablishmentPart D of title III of the
			 Public Health Service Act
			 (42 U.S.C. 254b et
			 seq.) is amended by inserting after section 330L the
			 following:
						
							330M.Telehealth stroke treatment grant
				program
								(a)GrantsThe Secretary may make grants to States,
				and to consortia of public and private entities located in any State that is
				not a grantee under this section, to conduct a 5-year pilot project over the
				period of fiscal years 2008 through 2012 to improve stroke patient outcomes by
				coordinating health care delivery through telehealth networks.
								(b)AdministrationThe Secretary shall administer this section
				through the Director of the Office for the Advancement of Telehealth.
								(c)ConsultationIn carrying out this section, for the
				purpose of better coordinating program activities, the Secretary shall consult
				with—
									(1)officials responsible for other Federal
				programs involving stroke research and care, including such programs
				established by the Stroke Treatment and
				Ongoing Prevention Act; and
									(2)organizations and individuals with
				expertise in stroke prevention, diagnosis, treatment, and
				rehabilitation.
									(d)Use of funds
									(1)In generalThe Secretary may not make a grant to a
				State or a consortium under this section unless the State or consortium agrees
				to use the grant for the purpose of—
										(A)identifying entities with expertise in the
				delivery of high-quality stroke prevention, diagnosis, treatment, and
				rehabilitation;
										(B)working with those entities to establish or
				improve telehealth networks to provide stroke treatment assistance and
				resources to health care professionals, hospitals, and other individuals and
				entities that serve stroke patients;
										(C)informing emergency medical systems of the
				location of entities identified under subparagraph (A) to facilitate the
				appropriate transport of individuals with stroke symptoms;
										(D)establishing networks to coordinate
				collaborative activities for stroke prevention, diagnosis, treatment, and
				rehabilitation;
										(E)improving access to high-quality stroke
				care, especially for populations with a shortage of stroke care specialists and
				populations with a high incidence of stroke; and
										(F)conducting ongoing performance and quality
				evaluations to identify collaborative activities that improve clinical outcomes
				for stroke patients.
										(2)Establishment of consortiumThe Secretary may not make a grant to a
				State under this section unless the State agrees to establish a consortium of
				public and private entities, including universities and academic medical
				centers, to carry out the activities described in paragraph (1).
									(3)ProhibitionThe Secretary may not make a grant under
				this section to a State that has an existing telehealth network that is or may
				be used for improving stroke prevention, diagnosis, treatment, and
				rehabilitation, or to a consortium located in such a State, unless the State or
				consortium agrees that—
										(A)the State or consortium will use an
				existing telehealth network to achieve the purpose of the grant; and
										(B)the State or consortium will not establish
				a separate network for such purpose.
										(e)PriorityIn selecting grant recipients under this
				section, the Secretary shall give priority to any applicant that submits a plan
				demonstrating how the applicant, and where applicable the members of the
				consortium described in subsection (d)(2), will use the grant to improve access
				to high-quality stroke care for populations with shortages of stroke-care
				specialists and populations with a high incidence of stroke.
								(f)Grant periodThe Secretary may not award a grant to a
				State or a consortium under this section for any period that—
									(1)is greater than 3 years; or
									(2)extends beyond the end of fiscal year
				2012.
									(g)Restriction on number of
				grantsIn carrying out the
				5-year pilot project under this section, the Secretary may not award more than
				7 grants.
								(h)ApplicationTo seek a grant under this section, a State
				or a consortium of public and private entities shall submit an application to
				the Secretary in such form, in such manner, and containing such information as
				the Secretary may require. At a minimum, the Secretary shall require each such
				application to outline how the State or consortium will establish baseline
				measures and benchmarks to evaluate program outcomes.
								(i)DefinitionIn this section, the term
				stroke means a brain attack in which blood flow to
				the brain is interrupted or in which a blood vessel or aneurysm in the brain
				breaks or ruptures.
								(j)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $10,000,000 for fiscal
				year 2009, $13,000,000 for fiscal year 2010, $15,000,000 for fiscal year 2011,
				$8,000,000 for fiscal year 2012, and $4,000,000 for fiscal year
				2013.
								.
					(b)Study; reports
						(1)Final reportNot later than March 31, 2014, the
			 Secretary of Health and Human Services shall conduct a study of the results of
			 the telehealth stroke treatment grant program under section 330M of the
			 Public Health Service Act (added by
			 subsection (a)) and submit to the Congress a report on such results that
			 includes the following:
							(A)An evaluation of the grant program
			 outcomes, including quantitative analysis of baseline and benchmark
			 measures.
							(B)Recommendations on how to promote stroke
			 networks in ways that improve access to clinical care in rural and urban areas
			 and reduce the incidence of stroke and the debilitating and costly
			 complications resulting from stroke.
							(C)Recommendations on whether similar
			 telehealth grant programs could be used to improve patient outcomes in other
			 public health areas.
							(2)Interim reportsThe Secretary of Health and Human Services
			 may provide interim reports to the Congress on the telehealth stroke treatment
			 grant program under section 330M of the Public
			 Health Service Act (added by subsection (a)) at such intervals as
			 the Secretary determines to be appropriate.
						1204.Rule of constructionNothing in this subtitle shall be construed
			 to authorize the Secretary of Health and Human Services to establish Federal
			 standards for the treatment of patients or the licensure of health care
			 professionals.
				DMelanie Blocker Stokes MOTHERS Act
			 
				1301.Short titleThis title may be cited as the
			 Melanie Blocker Stokes Mom's Opportunity to Access Health, Education,
			 Research, and Support for Postpartum Depression Act or the
			 Melanie Blocker Stokes MOTHERS Act.
				IRESEARCH ON POSTPARTUM CONDITIONS
					1311.Expansion and intensification of
			 activities
						(a)DefinitionsFor purposes of this subtitle—
							(1)the term postpartum conditions
			 means postpartum depression and postpartum psychosis; and
							(2)the term Secretary means the
			 Secretary of Health and Human Services.
							(b)Continuation of activitiesThe Secretary is encouraged to continue
			 activities on postpartum conditions.
						(c)Programs for Postpartum
			 ConditionsIn carrying out
			 subsection (b), the Secretary is encouraged to continue research to expand the
			 understanding of the causes of, and treatments for, postpartum conditions.
			 Activities under such subsection shall include conducting and supporting the
			 following:
							(1)Basic research concerning the etiology and
			 causes of the conditions.
							(2)Epidemiological studies to address the
			 frequency and natural history of the conditions and the differences among
			 racial and ethnic groups with respect to the conditions.
							(3)The development of improved screening and
			 diagnostic techniques.
							(4)Clinical research for the development and
			 evaluation of new treatments.
							(5)Information and education programs for
			 health care professionals and the public, which may include a coordinated
			 national campaign to increase the awareness and knowledge of postpartum
			 conditions. Activities under such a national campaign may—
								(A)include public service announcements
			 through television, radio, and other means; and
								(B)focus on—
									(i)raising awareness about screening;
									(ii)educating new mothers and their families
			 about postpartum conditions to promote earlier diagnosis and treatment;
			 and
									(iii)ensuring that such education includes
			 complete information concerning postpartum conditions, including its symptoms,
			 methods of coping with the illness, and treatment resources.
									1312.Sense of Congress regarding longitudinal
			 study of relative mental health consequences for women of resolving a
			 pregnancy
						(a)Sense of CongressIt is the sense of Congress that the
			 Director of the National Institute of Mental Health may conduct a nationally
			 representative longitudinal study (during the period of fiscal years 2008
			 through 2018) of the relative mental health consequences for women of resolving
			 a pregnancy (intended and unintended) in various ways, including carrying the
			 pregnancy to term and parenting the child, carrying the pregnancy to term and
			 placing the child for adoption, miscarriage, and having an abortion. This study
			 may assess the incidence, timing, magnitude, and duration of the immediate and
			 long-term mental health consequences (positive or negative) of these pregnancy
			 outcomes.
						(b)ReportSubject to the completion of the study
			 under subsection (a), beginning not later than 5 years after the date of the
			 enactment of this Act, and periodically thereafter for the duration of the
			 study, such Director may prepare and submit to the Congress reports on the
			 findings of the study.
						IIDELIVERY OF SERVICES REGARDING POSTPARTUM
			 CONDITIONS
					1321.Establishment of program of grants
						(a)In GeneralThe Secretary may in accordance with this
			 part make grants to provide for projects for the establishment, operation, and
			 coordination of effective and cost-efficient systems for the delivery of
			 essential services to individuals with a postpartum condition and their
			 families.
						(b)Recipients of grantA grant under subsection (a) may be made to
			 an entity only if the entity is a public or nonprofit private entity, which may
			 include a State or local government, a public-private partnership, a recipient
			 of a grant under the Healthy Start program under section 330H of the Public
			 Health Service Act (42 U.S.C. 254c–8), a public or nonprofit private hospital,
			 community-based organization, hospice, ambulatory care facility, community
			 health center, migrant health center, public housing primary care center, or
			 homeless health center, or any other appropriate public or nonprofit private
			 entity.
						(c)Certain activitiesTo the extent practicable and appropriate,
			 the Secretary shall ensure that projects under subsection (a) provide education
			 and services with respect to the diagnosis and management of postpartum
			 conditions. Activities that the Secretary may authorize for such projects may
			 also include the following:
							(1)Delivering or enhancing outpatient and
			 home-based health and support services, including case management and
			 comprehensive treatment services for individuals with or at risk for postpartum
			 conditions, and delivering or enhancing support services for their
			 families.
							(2)Delivering or enhancing inpatient care
			 management services that ensure the well-being of the mother and family and the
			 future development of the infant.
							(3)Improving the quality, availability, and
			 organization of health care and support services (including transportation
			 services, attendant care, homemaker services, day or respite care, and
			 providing counseling on financial assistance and insurance) for individuals
			 with a postpartum condition and support services for their families.
							(4)Providing education to new mothers and, as
			 appropriate, their families about postpartum conditions to promote earlier
			 diagnosis and treatment. Such education may include—
								(A)providing complete information on
			 postpartum conditions, symptoms, methods of coping with the illness, and
			 treatment resources; and
								(B)in the case of a grantee that is a State,
			 hospital, or birthing facility—
									(i)providing education to new mothers and
			 fathers, and other family members as appropriate, concerning postpartum
			 conditions before new mothers leave the health facility; and
									(ii)ensuring that training programs regarding
			 such education are carried out at the health facility.
									(d)Integration with other
			 programsTo the extent
			 practicable and appropriate, the Secretary may integrate the program under this
			 part with other grant programs carried out by the Secretary, including the
			 program under section 330 of the Public Health Service Act.
						1322.Certain requirementsA grant may be made under section 1321 only
			 if the applicant involved makes the following agreements:
						(1)Not more than 5 percent of the grant will
			 be used for administration, accounting, reporting, and program oversight
			 functions.
						(2)The grant will be used to supplement and
			 not supplant funds from other sources related to the treatment of postpartum
			 conditions.
						(3)The applicant will abide by any limitations
			 deemed appropriate by the Secretary on any charges to individuals receiving
			 services pursuant to the grant. As deemed appropriate by the Secretary, such
			 limitations on charges may vary based on the financial circumstances of the
			 individual receiving services.
						(4)The grant will not be expended to make
			 payment for services authorized under section 1321(a) to the extent that
			 payment has been made, or can reasonably be expected to be made, with respect
			 to such services—
							(A)under any State compensation program, under
			 an insurance policy, or under any Federal or State health benefits program;
			 or
							(B)by an entity that provides health services
			 on a prepaid basis.
							(5)The applicant will, at each site at which
			 the applicant provides services under section 1321(a), post a conspicuous
			 notice informing individuals who receive the services of any Federal policies
			 that apply to the applicant with respect to the imposition of charges on such
			 individuals.
						(6)For each grant period, the applicant will
			 submit to the Secretary a report that describes how grant funds were used
			 during such period.
						1323.Technical assistanceThe Secretary may provide technical
			 assistance to assist entities in complying with the requirements of this part
			 in order to make such entities eligible to receive grants under section
			 1321.
					IIIGENERAL PROVISIONS
					1331.Authorization of
			 appropriationsTo carry out
			 this subtitle and the amendments made by this subtitle, there are authorized to
			 be appropriated, in addition to such other sums as may be available for such
			 purpose—
						(1)$3,000,000 for fiscal year 2009; and
						(2)such sums as may be necessary for fiscal
			 years 2010 and 2011.
						1332.Report by the Secretary
						(a)StudyThe Secretary shall conduct a study on the
			 benefits of screening for postpartum conditions.
						(b)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall complete the study required by
			 subsection (a) and submit a report to the Congress on the results of such
			 study.
						1333.LimitationNotwithstanding any other provision of this
			 subtitle, the Secretary may not utilize amounts made available under subtitle
			 to carry out activities or programs that are duplicative of activities or
			 programs that are currently being carried out through the Department of Health
			 and Human Services.
					EVision Care for Kids Act of 2008 
				1401.Short titleThe subtitle may be cited as the
			 Vision Care for Kids Act of 2008.
				1402.FindingsCongress makes the following
			 findings:
					(1)Millions of children in the United States
			 suffer from vision problems, many of which go undetected. Because children with
			 vision problems can struggle developmentally, resulting in physical, emotional,
			 and social consequences, good vision is essential for proper physical
			 development and educational progress.
					(2)Vision problems in children range from
			 common conditions such as refractive errors, amblyopia, strabismus, ocular
			 trauma, and infections, to rare but potentially life- or sight-threatening
			 problems such as retinoblastoma, infantile cataracts, congenital glaucoma, and
			 genetic or metabolic diseases of the eye.
					(3)Since many serious ocular conditions are
			 treatable if identified in the preschool and early school-age years, early
			 detection provides the best opportunity for effective treatment and can have
			 far-reaching implications for vision.
					(4)Various identification methods, including
			 vision screening and comprehensive eye examinations required by State laws, can
			 be helpful in identifying children needing services. A child identified as
			 needing services through vision screening should receive a comprehensive eye
			 examination followed by subsequent treatment as needed. Any child identified as
			 needing services should have access to subsequent treatment as needed.
					(5)There is a need to increase public
			 awareness about the prevalence and devastating consequences of vision disorders
			 in children and to educate the public and health care providers about the
			 warning signs and symptoms of ocular and vision disorders and the benefits of
			 early detection, evaluation, and treatment.
					1403.Grants regarding vision care for
			 children
					(a)In generalThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary), acting through
			 the Director of the Centers for Disease Control and Prevention, may award
			 grants to States on the basis of an established review process for the purpose
			 of complementing existing State efforts for—
						(1)providing comprehensive eye examinations by
			 a licensed optometrist or ophthalmologist for children who have been previously
			 identified through a vision screening or eye examination by a licensed health
			 care provider or vision screener as needing such services, with priority given
			 to children who are under the age of 9 years;
						(2)providing treatment or services, subsequent
			 to the examinations described in paragraph (1), necessary to correct vision
			 problems; and
						(3)developing and disseminating, to parents,
			 teachers, and health care practitioners, educational materials on recognizing
			 signs of visual impairment in children.
						(b)Criteria and coordination
						(1)CriteriaThe Secretary, in consultation with
			 appropriate professional and patient organizations including individuals with
			 knowledge of age appropriate vision services, shall develop criteria—
							(A)governing the operation of the grant
			 program under subsection (a); and
							(B)for the collection of data related to
			 vision assessment and the utilization of follow-up services.
							(2)CoordinationThe Secretary shall, as appropriate,
			 coordinate the program under subsection (a) with the program under section 330
			 of the Public Health Service Act (relating to health centers) (42 U.S.C. 254b),
			 the program under title XIX of the Social Security Act (relating to the
			 Medicaid program) (42 U.S.C. 1396 et seq.), the program under title XXI of such
			 Act (relating to the State children's health insurance program) (42 U.S.C. 1397aa et
			 seq.), and with other Federal or State programs that provide
			 services to children.
						(c)ApplicationTo be eligible to receive a grant under
			 subsection (a), a State shall submit to the Secretary an application in such
			 form, made in such manner, and containing such information as the Secretary may
			 require, including—
						(1)information on existing Federal,
			 Federal-State, or State-funded children's vision programs;
						(2)a plan for the use of grant funds,
			 including how funds will be used to complement existing State efforts
			 (including possible partnerships with non-profit entities);
						(3)a plan to determine if a grant eligible
			 child has been identified as provided for in subsection (a); and
						(4)a description of how funds will be used to
			 provide items or services, only as a secondary payer—
							(A)for an eligible child, to the extent that
			 the child is not covered for the items or services under any State compensation
			 program, under an insurance policy, or under any Federal or State health
			 benefits program; or
							(B)for an eligible child, to the extent that
			 the child receives the items or services from an entity that provides health
			 services on a prepaid basis.
							(d)EvaluationsTo be eligible to receive a grant under
			 subsection (a), a State shall agree that, not later than 1 year after the date
			 on which amounts under the grant are first received by the State, and annually
			 thereafter while receiving amounts under the grant, the State will submit to
			 the Secretary an evaluation of the operations and activities carried out under
			 the grant, including—
						(1)an assessment of the utilization of vision
			 services and the status of children receiving these services as a result of the
			 activities carried out under the grant;
						(2)the collection, analysis, and reporting of
			 children's vision data according to guidelines prescribed by the Secretary;
			 and
						(3)such other information as the Secretary may
			 require.
						(e)Limitations in expenditure of
			 grantA grant may be made
			 under subsection (a) only if the State involved agrees that the State will not
			 expend more than 20 percent of the amount received under the grant to carry out
			 the purpose described in paragraph (3) of such subsection.
					(f)Matching funds
						(1)In generalWith respect to the costs of the activities
			 to be carried out with a grant under subsection (a), a condition for the
			 receipt of the grant is that the State involved agrees to make available
			 (directly or through donations from public or private entities) non-Federal
			 contributions toward such costs in an amount that is not less than 25 percent
			 of such costs.
						(2)Determination of amount
			 contributedNon-Federal
			 contributions required in paragraph (1) may be in cash or in kind, fairly
			 evaluated, including plant, equipment, or services. Amounts provided by the
			 Federal Government, or services assisted or subsidized to any significant
			 extent by the Federal Government, may not be included in determining the amount
			 of such non-Federal contributions.
						(g)DefinitionFor purposes of this section, the term
			 comprehensive eye examination includes an assessment of a
			 patient's history, general medical observation, external and ophthalmoscopic
			 examination, visual acuity, ocular alignment and motility, refraction, and as
			 appropriate, binocular vision or gross visual fields, performed by an
			 optometrist or an ophthalmologist.
					(h)Authorization of
			 appropriationsFor the
			 purpose of carrying out this section, there is authorized to be appropriated
			 $65,000,000 for the period of fiscal years 2009 through 2013.
					FPrenatally and Postnatally Diagnosed
			 Conditions Awareness Act
				1501.Short titleThis subtitle may be cited As the
			 Prenatally and Postnatally Diagnosed Conditions Awareness
			 Act.
				1502.PurposesIt is the purpose of this subtitle
			 to—
					(1)increase patient referrals to providers of
			 key support services for women who have received a positive diagnosis for Down
			 syndrome, or other prenatally or postnatally diagnosed conditions, as well as
			 to provide up-to-date information on the range of outcomes for individuals
			 living with the diagnosed condition, including physical, developmental,
			 educational, and psychosocial outcomes;
					(2)strengthen existing networks of support
			 through the Centers for Disease Control and Prevention, the Health Resources
			 and Services Administration, and other patient and provider outreach programs;
			 and
					(3)ensure that patients receive up-to-date,
			 evidence-based information about the accuracy of the test.
					1503.Amendment to the Public Health Service
			 ActPart P of title III of the
			 Public Health Service Act (42 U.S.C. 280g et seq.), as amended by section 1002,
			 is further amended by adding at the end the following:
					
						399S.Support for patients receiving a positive
				diagnosis of Down syndrome or other prenatally or postnatally diagnosed
				conditions
							(a)DefinitionsIn this section:
								(1)Down syndromeThe term Down syndrome refers
				to a chromosomal disorder caused by an error in cell division that results in
				the presence of an extra whole or partial copy of chromosome 21.
								(2)Health care providerThe term health care provider
				means any person or entity required by State or Federal law or regulation to be
				licensed, registered, or certified to provide health care services, and who is
				so licensed, registered, or certified.
								(3)Postnatally diagnosed
				conditionThe term
				postnatally diagnosed condition means any health condition
				identified during the 12-month period beginning at birth.
								(4)Prenatally diagnosed
				conditionThe term
				prenatally diagnosed condition means any fetal health condition
				identified by prenatal genetic testing or prenatal screening procedures.
								(5)Prenatal testThe term prenatal test means
				diagnostic or screening tests offered to pregnant women seeking routine
				prenatal care that are administered on a required or recommended basis by a
				health care provider based on medical history, family background, ethnic
				background, previous test results, or other risk factors.
								(b)Information and Support Services
								(1)In generalThe Secretary, acting through the Director
				of the National Institutes of Health, the Director of the Centers for Disease
				Control and Prevention, or the Administrator of the Health Resources and
				Services Administration, may authorize and oversee certain activities,
				including the awarding of grants, contracts or cooperative agreements to
				eligible entities, to—
									(A)collect, synthesize, and disseminate
				current evidence-based information relating to Down syndrome or other
				prenatally or postnatally diagnosed conditions; and
									(B)coordinate the provision of, and access to,
				new or existing supportive services for patients receiving a positive diagnosis
				for Down syndrome or other prenatally or postnatally diagnosed conditions,
				including—
										(i)the establishment of a resource telephone
				hotline accessible to patients receiving a positive test result or to the
				parents of newly diagnosed infants with Down syndrome and other diagnosed
				conditions;
										(ii)the expansion and further development of
				the National Dissemination Center for Children with Disabilities, so that such
				Center can more effectively conduct outreach to new and expecting parents and
				provide them with up-to-date information on the range of outcomes for
				individuals living with the diagnosed condition, including physical,
				developmental, educational, and psychosocial outcomes;
										(iii)the expansion and further development of
				national and local peer-support programs, so that such programs can more
				effectively serve women who receive a positive diagnosis for Down syndrome or
				other prenatal conditions or parents of infants with a postnatally diagnosed
				condition;
										(iv)the establishment of a national registry,
				or network of local registries, of families willing to adopt newborns with Down
				syndrome or other prenatally or postnatally diagnosed conditions, and links to
				adoption agencies willing to place babies with Down syndrome or other
				prenatally or postnatally diagnosed conditions, with families willing to adopt;
				and
										(v)the establishment of awareness and
				education programs for health care providers who provide, interpret, or inform
				parents of the results of prenatal tests for Down syndrome or other prenatally
				or postnatally diagnosed conditions, to patients, consistent with the purpose
				described in section 2(b)(1) of the Prenatally and Postnatally Diagnosed Conditions Awareness
				Act.
										(2)Eligible entityIn this subsection, the term
				eligible entity means—
									(A)a State or a political subdivision of a
				State;
									(B)a consortium of 2 or more States or
				political subdivisions of States;
									(C)a territory;
									(D)a health facility or program operated by or
				pursuant to a contract with or grant from the Indian Health Service; or
									(E)any other entity with appropriate expertise
				in prenatally and postnatally diagnosed conditions (including nationally
				recognized disability groups), as determined by the Secretary.
									(3)DistributionIn distributing funds under this
				subsection, the Secretary shall place an emphasis on funding partnerships
				between health care professional groups and disability advocacy
				organizations.
								(c)Provision of information to
				providers
								(1)In generalA grantee under this section shall make
				available to health care providers of parents who receive a prenatal or
				postnatal diagnosis the following:
									(A)Up-to-date, evidence-based, written
				information concerning the range of outcomes for individuals living with the
				diagnosed condition, including physical, developmental, educational, and
				psychosocial outcomes.
									(B)Contact information regarding support
				services, including information hotlines specific to Down syndrome or other
				prenatally or postnatally diagnosed conditions, resource centers or
				clearinghouses, national and local peer support groups, and other education and
				support programs as described in subsection (b)(2).
									(2)Informational requirementsInformation provided under this subsection
				shall be—
									(A)culturally and linguistically appropriate
				as needed by women receiving a positive prenatal diagnosis or the family of
				infants receiving a postnatal diagnosis; and
									(B)approved by the Secretary.
									(d)ReportNot later than 2 years after the date of
				enactment of this section, the Government Accountability Office shall submit a
				report to Congress concerning the effectiveness of current healthcare and
				family support programs serving as resources for the families of children with
				disabilities.
							.
				IIJudiciary provisions
			AReconnecting Homeless Youth Act of
			 2008
				2101.Short titleThis subtitle may be cited as the
			 Reconnecting Homeless Youth Act of 2008.
				2102.FindingsSection 302 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5701) is amended—
					(1)by redesignating paragraphs (3), (4), and
			 (5) as paragraphs (4), (5), and (6), respectively; and
					(2)by inserting after paragraph (2) the
			 following:
						
							(3)services to such young people should be
				developed and provided using a positive youth development approach that ensures
				a young person a sense of—
								(A)safety and structure;
								(B)belonging and membership;
								(C)self-worth and social contribution;
								(D)independence and control over one's life;
				and
								(E)closeness in interpersonal
				relationships.
								.
					2103.Basic center program
					(a)Services providedSection 311 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5711) is amended—
						(1)in subsection (a)(2)(B), by striking clause
			 (i) and inserting the following:
							
								(i)safe and appropriate shelter provided for
				not to exceed 21 days; and
								;
				and
						(2)in subsection (b)(2)—
							(A)by striking (2) The and
			 inserting (2)(A) Except as provided in subparagraph (B),
			 the;
							(B)by striking $100,000 and
			 inserting $200,000;
							(C)by striking $45,000 and
			 inserting $70,000; and
							(D)by adding at the end the following:
								
									(B)For fiscal years 2009 and 2010, the amount
				allotted under paragraph (1) with respect to a State for a fiscal year shall be
				not less than the amount allotted under paragraph (1) with respect to such
				State for fiscal year 2008.
									(C)Whenever the Secretary determines that any
				part of the amount allotted under paragraph (1) to a State for a fiscal year
				will not be obligated before the end of the fiscal year, the Secretary shall
				reallot such part to the remaining States for obligation for the fiscal
				year.
									.
							(b)EligibilitySection 312(b) of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5712(b)) is amended—
						(1)in paragraph (11), by striking
			 and at the end;
						(2)in paragraph (12), by striking the period
			 and inserting ; and; and
						(3)by adding at the end the following:
							
								(13)shall develop an adequate emergency
				preparedness and management
				plan.
								.
						2104.Transitional living grant program
					(a)EligibilitySection 322(a) of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5714–2(a)) is amended—
						(1)in paragraph (1)—
							(A)by striking directly or
			 indirectly and inserting by grant, agreement, or
			 contract; and
							(B)by striking services the
			 first place it appears and inserting provide, by grant, agreement, or
			 contract, services,;
							(2)in paragraph (2), by striking a
			 continuous period not to exceed 540 days, except that and all that
			 follows and inserting the following: a continuous period not to exceed
			 635 days, except that a youth in a program under this part who has not reached
			 18 years of age on the last day of the 635-day period may, if otherwise
			 qualified for the program, remain in the program until the youth's 18th
			 birthday;;
						(3)in paragraph (14), by striking
			 and at the end;
						(4)in paragraph (15), by striking the period
			 and inserting ; and; and
						(5)by adding at the end the following:
							
								(16)to develop an adequate emergency
				preparedness and management
				plan.
								.
						2105.Grants for research evaluation,
			 demonstration, and service projectsSection 343 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5714–23) is amended—
					(1)in subsection (b)—
						(A)in the matter preceding paragraph (1), by
			 striking special consideration and inserting
			 priority;
						(B)in paragraph (8)—
							(i)by striking to health and
			 inserting to quality health;
							(ii)by striking mental health
			 care and inserting behavioral health care; and
							(iii)by striking and at the
			 end;
							(C)in paragraph (9), by striking the period at
			 the end and inserting , including access to educational and workforce
			 programs to achieve outcomes such as decreasing secondary school dropout rates,
			 increasing rates of attaining a secondary school diploma or its recognized
			 equivalent, or increasing placement and retention in postsecondary education or
			 advanced workforce training programs; and; and
						(D)by adding at the end the following:
							
								(10)providing programs, including innovative
				programs, that assist youth in obtaining and maintaining safe and stable
				housing, and which may include programs with supportive services that continue
				after the youth complete the remainder of the
				programs.
								;
				and
						(2)by striking subsection (c) and inserting
			 the following:
						
							(c)In selecting among applicants for grants
				under subsection (a), the Secretary shall—
								(1)give priority to applicants who have
				experience working with runaway or homeless youth; and
								(2)ensure that the applicants selected—
									(A)represent diverse geographic regions of the
				United States; and
									(B)carry out projects that serve diverse
				populations of runaway or homeless
				youth.
									.
					2106.Coordinating, training, research, and other
			 activitiesPart D of the
			 Runaway and Homeless Youth Act (42 U.S.C. 5714–21 et seq.) is amended by adding
			 at the end the following:
					
						345.Periodic estimate of incidence and
				prevalence of youth homelessness
							(a)Periodic estimateNot later than 2 years after the date of
				enactment of the Reconnecting Homeless Youth Act of 2008, and at 5-year
				intervals thereafter, the Secretary, in consultation with the United States
				Interagency Council on Homelessness, shall prepare and submit to the Committee
				on Education and Labor of the House of Representatives and the Committee on the
				Judiciary of the Senate, and make available to the public, a report—
								(1)by using the best quantitative and
				qualitative social science research methods available, containing an estimate
				of the incidence and prevalence of runaway and homeless individuals who are not
				less than 13 years of age but are less than 26 years of age; and
								(2)that includes with such estimate an
				assessment of the characteristics of such individuals.
								(b)ContentThe report required by subsection (a) shall
				include—
								(1)the results of conducting a survey of, and
				direct interviews with, a representative sample of runaway and homeless
				individuals who are not less than 13 years of age but are less than 26 years of
				age, to determine past and current—
									(A)socioeconomic characteristics of such
				individuals; and
									(B)barriers to such individuals
				obtaining—
										(i)safe, quality, and affordable
				housing;
										(ii)comprehensive and affordable health
				insurance and health services; and
										(iii)incomes, public benefits, supportive
				services, and connections to caring adults; and
										(2)such other information as the Secretary
				determines, in consultation with States, units of local government, and
				national nongovernmental organizations concerned with homelessness, may be
				useful.
								(c)ImplementationIf the Secretary enters into any contract
				with a non-Federal entity for purposes of carrying out subsection (a), such
				entity shall be a nongovernmental organization, or an individual, determined by
				the Secretary to have appropriate expertise in quantitative and qualitative
				social science
				research.
							.
				2107.Sexual abuse prevention
			 programSection 351(b) of the
			 Runaway and Homeless Youth Act (42 U.S.C. 5714–41(b)) is amended by inserting
			 public and after priority to.
				2108.National homeless youth awareness
			 campaignThe Runaway and
			 Homeless Youth Act (42 U.S.C. 5701 et seq.) is amended—
					(1)by redesignating part F as part G;
			 and
					(2)by inserting after part E the
			 following:
						
							FNational homeless youth awareness
				campaign
								361.National homeless youth awareness
				campaign
									(a)In generalThe Secretary shall, directly or through
				grants or contracts, conduct a national homeless youth awareness campaign
				(referred to in this section as the national awareness campaign)
				in accordance with this section for purposes of—
										(1)increasing awareness of individuals of all
				ages, socioeconomic backgrounds, and geographic locations, of the issues facing
				runway and homeless youth, the resources available for these youth, and the
				tools available for the prevention of runaway and homeless youth situations;
				and
										(2)encouraging parents, guardians, educators,
				health care professionals, social service professionals, law enforcement
				officials, and other community members to seek to prevent runaway youth and
				youth homelessness by assisting youth in averting or resolving runaway and
				homeless youth situations.
										(b)Use of fundsFunds made available to carry out this
				section for the national awareness campaign may be used only for the
				following:
										(1)The dissemination of educational
				information and materials through various media, including television, radio,
				the Internet and related technologies, and emerging technologies.
										(2)Partnerships, including outreach
				activities, with national organizations concerned with youth homelessness,
				community-based youth service organizations (including faith-based
				organizations), and government organizations, related to the national awareness
				campaign.
										(3)In accordance with applicable laws
				(including regulations), the development and placement of public service
				announcements, in telecommunications media, including the Internet and related
				technologies and emerging technologies, that educate the public on—
											(A)the issues facing runaway and homeless
				youth (or youth considering running away); and
											(B)the opportunities that adults have to
				assist youth described in subparagraph (A).
											(4)Evaluation of the effectiveness of the
				national awareness campaign.
										(c)ProhibitionsNone of the funds made available under
				section 388(a)(5) may be obligated or expended for any of the following:
										(1)For activities that supplant pro bono
				public service time donated by national or local broadcasting networks,
				advertising agencies, or production companies, or supplant other pro bono work
				for the national awareness campaign.
										(2)For partisan political purposes, or express
				advocacy in support of or to defeat any clearly identified candidate, clearly
				identified ballot initiative, or clearly identified legislative or regulatory
				proposal.
										(3)To fund advertising that features any
				person seeking elected office.
										(4)To fund advertising that does not contain a
				primary message intended to educate the public on—
											(A)the issues facing runaway and homeless
				youth (or youth considering running away); and
											(B)on the opportunities that adults have to
				help youth described in subparagraph (A).
											(5)To fund advertising that solicits
				contributions to support the national awareness campaign.
										(d)Financial and performance
				accountabilityThe Secretary
				shall perform—
										(1)audits and reviews of costs of the national
				awareness campaign, pursuant to section 304C of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 254d); and
										(2)an audit to determine whether the costs of
				the national awareness campaign are allowable under section 306 of such Act (41
				U.S.C. 256).
										(e)ReportThe Secretary shall include in each report
				submitted under section 382 a summary of information about the national
				awareness campaign that describes—
										(1)the activities undertaken by the national
				awareness campaign;
										(2)steps taken to ensure that the national
				awareness campaign operates in an effective and efficient manner consistent
				with the overall strategy and focus of the national awareness campaign;
				and
										(3)each grant made to, or contract entered
				into with, a particular corporation, partnership, or individual working on the
				national awareness
				campaign.
										.
					2109.Conforming amendments
					(a)ReportsSection 382(a) of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5715(a)) is amended by striking , and E and
			 inserting , E, and F.
					(b)Consolidated reviewSection 385 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5731a) is amended by striking , and E and
			 inserting , E, and F.
					(c)Evaluation and InformationSection 386(a) of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5732(a)) is amended by striking , or E and
			 inserting , E, or F.
					2110.Performance standardsPart G of the Runaway and Homeless Youth Act
			 (42 U.S.C. 5714a et seq.), as redesignated by section 2108, is amended by
			 inserting after section 386 the following:
					
						386A.Performance standards
							(a)Establishment of performance
				standardsNot later than 1
				year after the date of enactment of the Reconnecting Homeless Youth Act of
				2008, the Secretary shall issue rules that specify performance standards for
				public and nonprofit private entities and agencies that receive grants under
				sections 311, 321, and 351.
							(b)ConsultationThe Secretary shall consult with
				representatives of public and nonprofit private entities and agencies that
				receive grants under this title, including statewide and regional nonprofit
				organizations (including combinations of such organizations) that receive
				grants under this title, and national nonprofit organizations concerned with
				youth homelessness, in developing the performance standards required by
				subsection (a).
							(c)Implementation of performance
				standardsThe Secretary shall
				integrate the performance standards into the processes of the Department of
				Health and Human Services for grantmaking, monitoring, and evaluation for
				programs under sections 311, 321, and
				351.
							.
				2111.Government Accountability Office study and
			 report
					(a)Study
						(1)In generalThe Comptroller General of the United
			 States shall conduct a study, including making findings and recommendations,
			 relating to the processes for making grants under parts A, B, and E of the
			 Runaway and Homeless Youth Act (42 U.S.C. 5711 et seq., 5714–1 et seq.,
			 5714–41).
						(2)SubjectsIn particular, the Comptroller General
			 shall study—
							(A)the Secretary’s written responses to and
			 other communications with applicants who do not receive grants under part A, B,
			 or E of such Act, to determine if the information provided in the responses and
			 communications is conveyed clearly;
							(B)the content and structure of the grant
			 application documents, and of other associated documents (including grant
			 announcements), to determine if the requirements of the applications and other
			 associated documents are presented and structured in a way that gives an
			 applicant a clear understanding of the information that the applicant must
			 provide in each portion of an application to successfully complete it, and a
			 clear understanding of the terminology used throughout the application and
			 other associated documents;
							(C)the peer review process for applications
			 for the grants, including the selection of peer reviewers, the oversight of the
			 process by staff of the Department of Health and Human Services, and the extent
			 to which such staff make funding determinations based on the comments and
			 scores of the peer reviewers;
							(D)the typical timeframe, and the process and
			 responsibilities of such staff, for responding to applicants for the grants,
			 and the efforts made by such staff to communicate with the applicants when
			 funding decisions or funding for the grants is delayed, such as when funding is
			 delayed due to funding of a program through appropriations made under a
			 continuing resolution; and
							(E)the plans for implementation of, and the
			 implementation of, where practicable, the technical assistance and training
			 programs carried out under section 342 of the Runaway and Homeless Youth Act
			 (42 U.S.C. 5714–22), and the effect of such programs on the application process
			 for the grants.
							(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall prepare and submit to the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on the Judiciary of the Senate a report containing the findings and
			 recommendations resulting from the study.
					2112.Definitions
					(a)Homeless
			 youthSection 387(3) of the
			 Runaway and Homeless Youth Act (42 U.S.C. 5732a(3)) is amended—
						(1)in the matter preceding subparagraph (A),
			 by striking The and all that follows through
			 means and inserting The term homeless, used
			 with respect to a youth, means; and
						(2)in subparagraph (A)—
							(A)in clause (i)—
								(i)by striking not more than
			 each place it appears and inserting less than; and
								(ii)by inserting after age the
			 last place it appears the following: , or is less than a higher maximum
			 age if the State where the center is located has an applicable State or local
			 law (including a regulation) that permits such higher maximum age in compliance
			 with licensure requirements for child-and youth-serving facilities;
			 and
								(B)in clause (ii), by striking
			 age; and inserting the
			 following:
								
									age and
			 either—(I)less than 22 years of age; or
									(II)not less than 22 years of age, as of the
				expiration of the maximum period of stay permitted under section 322(a)(2) if
				such individual commences such stay before reaching 22 years of
				age;
									. 
							(b)Runaway youthSection 387 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5732a) is amended—
						(1)by redesignating paragraphs (4), (5), (6),
			 and (7) as paragraphs (5), (6), (7), and (8), respectively; and
						(2)by inserting after paragraph (3) the
			 following:
							
								(4)Runaway youthThe term runaway, used with
				respect to a youth, means an individual who is less than 18 years of age and
				who absents himself or herself from home or a place of legal residence without
				the permission of a parent or legal
				guardian.
								.
						2113.Authorization of
			 appropriationsSection 388(a)
			 of the Runaway and Homeless Youth Act (42 U.S.C. 5751(a)) is amended—
					(1)in paragraph (1)—
						(A)by striking is authorized
			 and inserting are authorized;
						(B)by striking part E) $105,000,000 for
			 fiscal year 2004 and inserting section 345 and parts E and F)
			 $150,000,000 for fiscal year 2009; and
						(C)by striking 2005, 2006, 2007, and
			 2008 and inserting 2010, 2011, 2012, and 2013;
						(2)in paragraph (3)—
						(A)by striking In and inserting
			 the following:
							
								(A)In generalIn
								;
						(B)by inserting (other than section
			 345) before the period; and
						(C)by adding at the end the following:
							
								(B)Periodic estimateThere are authorized to be appropriated to
				carry out section 345 such sums as may be necessary for fiscal years 2009,
				2010, 2011, 2012, and
				2013.
								;
						(3)in paragraph (4)—
						(A)by striking is authorized
			 and inserting are authorized; and
						(B)by striking such sums as may be
			 necessary for fiscal years 2004, 2005, 2006, 2007, and 2008 and
			 inserting $30,000,000 for fiscal year 2009 and such sums as may be
			 necessary for fiscal years 2010, 2011, 2012, and 2013; and
						(4)by adding at the end the following:
						
							(5)Part FThere are authorized to be appropriated to
				carry out part F $3,000,000 for fiscal year 2009 and such sums as may be
				necessary for fiscal years 2010, 2011, 2012, and
				2013.
							.
					BEmmett Till Unsolved Civil Rights Crimes
			 Act of 2007
				2201.Short titleThis subtitle may be cited as the
			 Emmett Till Unsolved Civil Rights Crime Act of 2007.
				2202.Sense of CongressIt is the sense of Congress that all
			 authorities with jurisdiction, including the Federal Bureau of Investigation
			 and other entities within the Department of Justice, should—
					(1)expeditiously investigate unsolved civil
			 rights murders, due to the amount of time that has passed since the murders and
			 the age of potential witnesses; and
					(2)provide all the resources necessary to
			 ensure timely and thorough investigations in the cases involved.
					2203.Deputy Chief of the Criminal Section of the
			 Civil Rights Division
					(a)In GeneralThe Attorney General shall designate a
			 Deputy Chief in the Criminal Section of the Civil Rights Division of the
			 Department of Justice (in this subtitle referred to as the Deputy
			 Chief).
					(b)Responsibility
						(1)In generalThe Deputy Chief shall be responsible for
			 coordinating the investigation and prosecution of violations of criminal civil
			 rights statutes that occurred not later than December 31, 1969, and resulted in
			 a death.
						(2)CoordinationIn investigating a complaint under
			 paragraph (1), the Deputy Chief may coordinate investigative activities with
			 State and local law enforcement officials.
						(c)Study and Report
						(1)StudyThe Attorney General shall annually conduct
			 a study of the cases under the jurisdiction of the Deputy Chief or under the
			 jurisdiction of the Supervisory Special Agent and, in conducting the study,
			 shall determine—
							(A)the number of open investigations within
			 the Department of Justice for violations of criminal civil rights statutes that
			 occurred not later than December 31, 1969;
							(B)the number of new cases opened pursuant to
			 this subtitle since the most recent study conducted under this
			 paragraph;
							(C)the number of unsealed Federal cases
			 charged within the study period, including the case names, the jurisdiction in
			 which the charges were brought, and the date the charges were filed;
							(D)the number of cases referred by the
			 Department of Justice to a State or local law enforcement agency or prosecutor
			 within the study period, the number of such cases that resulted in State
			 charges being filed, the jurisdiction in which such charges were filed, the
			 date the charges were filed, and if a jurisdiction declines to prosecute or
			 participate in an investigation of a case so referred, the fact it did
			 so;
							(E)the number of cases within the study period
			 that were closed without Federal prosecution, the case names of unsealed
			 Federal cases, the dates the cases were closed, and the relevant Federal
			 statutes;
							(F)the number of attorneys who worked, in
			 whole or in part, on any case described in subsection (b)(1); and
							(G)the applications submitted for grants under
			 section 2205, the award of such grants, and the purposes for which the grant
			 amount were expended.
							(2)ReportNot later than 6 months after the date of
			 enactment of this Act, and every 12 months thereafter, the Attorney General
			 shall prepare and submit to Congress a report containing the results of the
			 study conducted under paragraph (1).
						2204.Supervisory Special Agent in the Civil
			 Rights Unit of the Federal Bureau of Investigation
					(a)In GeneralThe Attorney General shall designate a
			 Supervisory Special Agent in the Civil Rights Unit of the Federal Bureau of
			 Investigation of the Department of Justice (in this subtitle referred to as the
			 Supervisory Special Agent).
					(b)Responsibility
						(1)In generalThe Supervisory Special Agent shall be
			 responsible for investigating violations of criminal civil rights statutes that
			 occurred not later than December 31, 1969, and resulted in a death.
						(2)CoordinationIn investigating a complaint under
			 paragraph (1), the Supervisory Special Agent may coordinate the investigative
			 activities with State and local law enforcement officials.
						2205.Grants to State and local law
			 enforcement
					(a)In generalThe Attorney General may make grants to
			 State or local law enforcement agencies for expenses associated with the
			 investigation and prosecution of criminal offenses, involving civil rights,
			 that occurred not later than December 31, 1969, and resulted in a death.
					(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $2,000,000 for each of fiscal years 2008 through
			 2017 to carry out this section.
					2206.Authorization of appropriations
					(a)In generalThere are authorized to be appropriated, in
			 addition to any other amounts otherwise authorized to be appropriated for this
			 purpose, to the Attorney General $10,000,000 for each of fiscal years 2008
			 through 2017 for investigating and prosecuting violations of criminal civil
			 rights statutes that occurred not later than December 31, 1969, and resulted in
			 a death. Amounts appropriated pursuant to this subsection shall be allocated by
			 the Attorney General to the Deputy Chief and the Supervisory Special Agent in
			 order to advance the purposes set forth in this subtitle.
					(b)Community Relations Service of the
			 Department of JusticeIn
			 addition to any amounts authorized to be appropriated under title XI of the
			 Civil Rights Act of 1964
			 (42 U.S.C. 2000h et
			 seq.), there are authorized to be appropriated to the Community
			 Relations Service of the Department of Justice $1,500,000 for fiscal year 2008
			 and each subsequent fiscal year, to enable the Community Relations Service (in
			 carrying out the functions described in title X of such Act (42 U.S.C. 2000g et
			 seq.)) to provide technical assistance by bringing together law
			 enforcement agencies and communities in the investigation of violations of
			 criminal civil rights statutes, in cases described in section 2204(b).
					2207.Definition of criminal civil rights
			 statutesIn this subtitle, the
			 term criminal civil rights statutes means—
					(1)section 241 of title 18, United States Code
			 (relating to conspiracy against rights);
					(2)section 242 of title 18, United States Code
			 (relating to deprivation of rights under color of law);
					(3)section 245 of title 18, United States Code
			 (relating to federally protected activities);
					(4)sections 1581 and 1584 of title 18, United
			 States Code (relating to involuntary servitude and peonage);
					(5)section 901 of the
			 Fair Housing Act (42 U.S.C. 3631);
			 and
					(6)any other Federal law that—
						(A)was in effect on or before December 31,
			 1969; and
						(B)the Criminal Section of the Civil Rights
			 Division of the Department of Justice enforced, before the date of enactment of
			 this Act.
						2208.SunsetSections 2202 through 2206 of this subtitle
			 shall cease to have force or effect at the end of fiscal year 2017.
				2209.Authority of Inspectors
			 GeneralTitle XXXVII of the
			 Crime Control Act of 1990 (42 U.S.C. 5779 et seq.) is amended
			 by adding at the end the following:
					
						3703.Authority of Inspectors General
							(a)In generalAn Inspector General appointed under
				section 3 or 8G of the Inspector General Act of 1978 (5 U.S.C. App.) may
				authorize staff to assist the National Center for Missing and Exploited
				Children—
								(1)by conducting reviews of inactive case
				files to develop recommendations for further investigations; and
								(2)by engaging in similar activities.
								(b)Limitations
								(1)PriorityAn Inspector General may not permit staff
				to engage in activities described in subsection (a) if such activities will
				interfere with the duties of the Inspector General under the Inspector General
				Act of 1978 (5 U.S.C. App.).
								(2)FundingNo additional funds are authorized to be
				appropriated to carry out this
				section.
								.
				CMentally Ill Offender Treatment and Crime
			 Reduction Reauthorization and Improvement Act of 2008
				2301.Short titleThis subtitle may be cited as the
			 Mentally Ill Offender Treatment and Crime Reduction Reauthorization and
			 Improvement Act of 2008.
				2302.FindingsCongress finds the following:
					(1)Communities nationwide are struggling to
			 respond to the high numbers of people with mental illnesses involved at all
			 points in the criminal justice system.
					(2)A 1999 study by the Department of Justice
			 estimated that 16 percent of people incarcerated in prisons and jails in the
			 United States, which is more than 300,000 people, suffer from mental
			 illnesses.
					(3)Los Angeles County Jail and New York’s
			 Rikers Island jail complex hold more people with mental illnesses than the
			 largest psychiatric inpatient facilities in the United States.
					(4)State prisoners with a mental health
			 problem are twice as likely as those without a mental health problem to have
			 been homeless in the year before their arrest.
					2303.Reauthorization of the Adult and Juvenile
			 Collaboration Program Grants
					(a)Authorization of appropriations through
			 2014Section 2991(h) of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3793aa(h)) is amended—
						(1)in paragraph (1), by striking at the end
			 and;
						(2)in paragraph (2), by striking for
			 fiscal years 2006 through 2009. and inserting for each of the
			 fiscal years 2006 and 2007; and; and
						(3)by adding at the end the following new
			 paragraph:
							
								(3)$75,000,000 for each of the fiscal years
				2009 through
				2014.
								.
						(b)Allocation of funding for administrative
			 purposesSection 2991(h) of
			 such title is further amended—
						(1)by redesignating paragraphs (1), (2), and
			 (3) (as added by subsection (a)(3)) as subparagraphs (A), (B), and (C),
			 respectively, and adjusting the margins accordingly;
						(2)by striking There are
			 authorized and inserting (1)
			 In
			 general.—There are authorized; and
						(3)by adding at the end the following new
			 paragraph:
							
								(2)Allocation of funding for administrative
				purposesFor fiscal year 2009
				and each subsequent fiscal year, of the amounts authorized under paragraph (1)
				for such fiscal year, the Attorney General may obligate not more than 3 percent
				for the administrative expenses of the Attorney General in carrying out this
				section for such fiscal
				year.
								.
						(c)Additional applications receiving
			 prioritySubsection (c) of
			 such section is amended to read as follows:
						
							(c)PriorityThe Attorney General, in awarding funds
				under this section, shall give priority to applications that—
								(1)promote effective strategies by law
				enforcement to identify and to reduce risk of harm to mentally ill offenders
				and public safety;
								(2)promote effective strategies for
				identification and treatment of female mentally ill offenders; or
								(3)(A)demonstrate the strongest commitment to
				ensuring that such funds are used to promote both public health and public
				safety;
									(B)demonstrate the active participation of
				each co-applicant in the administration of the collaboration program;
									(C)document, in the case of an application for
				a grant to be used in whole or in part to fund treatment services for adults or
				juveniles during periods of incarceration or detention, that treatment programs
				will be available to provide transition and reentry services for such
				individuals; and
									(D)have the support of both the Attorney
				General and the
				Secretary.
									.
					2304.Law enforcement response to mentally ill
			 offenders improvement grants
					(a)In generalPart HH of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by adding at
			 the end the following new section:
						
							2992.Law enforcement response to mentally ill
				offenders improvement grants
								(a)AuthorizationThe Attorney General is authorized to make
				grants to States, units of local government, Indian tribes, and tribal
				organizations for the following purposes:
									(1)Training programsTo provide for programs that offer law
				enforcement personnel specialized and comprehensive training in procedures to
				identify and respond appropriately to incidents in which the unique needs of
				individuals with mental illnesses are involved.
									(2)Receiving centersTo provide for the development of
				specialized receiving centers to assess individuals in the custody of law
				enforcement personnel for suicide risk and mental health and substance abuse
				treatment needs.
									(3)Improved technologyTo provide for computerized information
				systems (or to improve existing systems) to provide timely information to law
				enforcement personnel and criminal justice system personnel to improve the
				response of such respective personnel to mentally ill offenders.
									(4)Cooperative programsTo provide for the establishment and
				expansion of cooperative efforts by criminal and juvenile justice agencies and
				mental health agencies to promote public safety through the use of effective
				intervention with respect to mentally ill offenders.
									(5)Campus security personnel
				trainingTo provide for
				programs that offer campus security personnel training in procedures to
				identify and respond appropriately to incidents in which the unique needs of
				individuals with mental illnesses are involved.
									(b)BJA training modelsFor purposes of subsection (a)(1), the
				Director of the Bureau of Justice Assistance shall develop training models for
				training law enforcement personnel in procedures to identify and respond
				appropriately to incidents in which the unique needs of individuals with mental
				illnesses are involved, including suicide prevention.
								(c)Matching
				fundsThe Federal share of
				funds for a program funded by a grant received under this section may not
				exceed 75 percent of the costs of the program unless the Attorney General
				waives, wholly or in part, such funding limitation. The non-Federal share of
				payments made for such a program may be made in cash or in-kind fairly
				evaluated, including planned equipment or services.
								(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Department of Justice to carry out this
				section $10,000,000 for each of the fiscal years 2009 through
				2014.
								.
					(b)Conforming amendmentSuch part is further amended by amending
			 the part heading to read as follows: Grants to improve treatment of offenders with mental
			 illnesses.
					2305.Improving the mental health courts grant
			 program
					(a)Reauthorization of the mental health courts
			 grant programSection
			 1001(a)(20) of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3793(a)(20)) is amended by striking fiscal years 2001
			 through 2004 and inserting fiscal years 2009 through
			 2014.
					(b)Additional grant uses
			 authorizedSection 2201 of
			 such title (42 U.S.C. 3796ii) is amended—
						(1)in paragraph (1), by striking
			 and at the end;
						(2)in paragraph (2) by striking the period at
			 the end and inserting a semicolon; and
						(3)by adding at the end the following new
			 paragraphs:
							
								(3)pretrial services and related treatment
				programs for offenders with mental illnesses; and
								(4)developing, implementing, or expanding
				programs that are alternatives to incarceration for offenders with mental
				illnesses.
								.
						2306.Examination and report on prevalence of
			 mentally ill offenders
					(a)In general
						(1)In generalThe Attorney General shall examine and
			 report on mental illness and the criminal justice system.
						(2)ScopeCongress encourages the Attorney General to
			 specifically examine the following:
							(A)PopulationsThe rate of occurrence of serious mental
			 illnesses in each of the following populations:
								(i)Individuals, including juveniles, on
			 probation.
								(ii)Individuals, including juveniles,
			 incarcerated in a jail.
								(iii)Individuals, including juveniles,
			 incarcerated in a prison.
								(iv)Individuals, including juveniles, on
			 parole.
								(B)BenefitsThe percentage of individuals in each
			 population described in subparagraph (A) who have—
								(i)a serious mental illness; and
								(ii)received disability benefits under title II
			 or title XVI of the Social Security Act (42 U.S.C. 401 et seq. and 1381 et
			 seq.).
								(b)ReportNot later than 36 months after the date of
			 the enactment of this Act, the Attorney General shall submit to Congress the
			 report described in subsection (a).
					(c)DefinitionsIn this section—
						(1)the term serious mental
			 illness means that an individual has, or at any time during the 1-year
			 period ending on the date of enactment of this Act had, a covered mental,
			 behavioral, or emotional disorder; and
						(2)the term covered mental, behavioral,
			 or emotional disorder—
							(A)means a diagnosable mental, behavioral, or
			 emotional disorder of sufficient duration to meet diagnostic criteria specified
			 within the Diagnostic and Statistical Manual of Mental Disorders, Fourth
			 Edition, or the International Classification of Diseases, Ninth Revision,
			 Clinical Modification equivalent of the Diagnostic and Statistical Manual of
			 Mental Disorders, Fourth Edition; and
							(B)does not include a disorder that has a V
			 code within the Diagnostic and Statistical Manual of Mental Disorders, Fourth
			 Edition, a substance use disorder, or a developmental disorder, unless that
			 disorder cooccurs with another disorder described in subparagraph (A) and
			 causes functional impairment which substantially interferes with or limits 1 or
			 more major life activities.
							(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $2,000,000 for
			 2009.
					DEffective Child Pornography Prosecution Act
			 of 2007
				7401.Short titleThis subtitle may be cited as the
			 Effective Child Pornography Prosecution Act of 2007.
				7402.FindingsCongress finds the following:
					(1)Child pornography is estimated to be a
			 multibillion dollar industry of global proportions, facilitated by the growth
			 of the Internet.
					(2)Data has shown that 83 percent of child
			 pornography possessors had images of children younger than 12 years old, 39
			 percent had images of children younger than 6 years old, and 19 percent had
			 images of children younger than 3 years old.
					(3)Child pornography is a permanent record of
			 a child’s abuse and the distribution of child pornography images revictimizes
			 the child each time the image is viewed.
					(4)Child pornography is readily available
			 through virtually every Internet technology, including Web sites, email,
			 instant messaging, Internet Relay Chat, newsgroups, bulletin boards, and
			 peer-to-peer.
					(5)The technological ease, lack of expense,
			 and anonymity in obtaining and distributing child pornography over the Internet
			 has resulted in an explosion in the multijurisdictional distribution of child
			 pornography.
					(6)The Internet is well recognized as a method
			 of distributing goods and services across State lines.
					(7)The transmission of child pornography using
			 the Internet constitutes transportation in interstate commerce.
					7403.Clarifying ban of child
			 pornography
					(a)In generalChapter 110 of title 18, United States
			 Code, is amended—
						(1)in section 2251—
							(A)in each of subsections (a), (b), and (d),
			 by inserting using any means or facility of interstate or foreign
			 commerce or after be transported;
							(B)in each of subsections (a) and (b), by
			 inserting using any means or facility of interstate or foreign commerce
			 or after been transported;
							(C)in subsection (c), by striking
			 computer each place that term appears and inserting using
			 any means or facility of interstate or foreign commerce; and
							(D)in subsection (d), by inserting
			 using any means or facility of interstate or foreign commerce or
			 after is transported;
							(2)in section 2251A(c), by inserting
			 using any means or facility of interstate or foreign commerce or
			 after or transported;
						(3)in section 2252(a)—
							(A)in paragraph (1), by inserting using
			 any means or facility of interstate or foreign commerce or after
			 ships;
							(B)in paragraph (2)—
								(i)by inserting using any means or
			 facility of interstate or foreign commerce or after distributes,
			 any visual depiction; and
								(ii)by inserting using any means or
			 facility of interstate or foreign commerce or after depiction
			 for distribution;
								(C)in paragraph (3)—
								(i)by inserting using any means or
			 facility of interstate or foreign commerce after so shipped or
			 transported; and
								(ii)by striking by any means,;
			 and
								(D)in paragraph (4), by inserting using
			 any means or facility of interstate or foreign commerce or after
			 has been shipped or transported; and
							(4)in section 2252A(a)—
							(A)in paragraph (1), by inserting using
			 any means or facility of interstate or foreign commerce or after
			 ships;
							(B)in paragraph (2), by inserting using
			 any means or facility of interstate or foreign commerce after
			 mailed, or each place it appears;
							(C)in paragraph (3), by inserting using
			 any means or facility of interstate or foreign commerce or after
			 mails, or each place it appears;
							(D)in each of paragraphs (4) and (5), by
			 inserting using any means or facility of interstate or foreign commerce
			 or after has been mailed, or shipped or transported;
			 and
							(E)in paragraph (6), by inserting using
			 any means or facility of interstate or foreign commerce or after
			 has been mailed, shipped, or transported.
							(b)Affecting interstate commerceChapter 110 of title 18, United States
			 Code, is amended in each of sections 2251, 2251A, 2252, and 2252A, by striking
			 in interstate each place it appears and inserting in or
			 affecting interstate.
					(c)Certain activities relating to material
			 involving the sexual exploitation of minorsSection 2252(a)(3)(B) of title 18, United
			 States Code, is amended by inserting , shipped, or transported using any
			 means or facility of interstate or foreign commerce after that
			 has been mailed.
					(d)Certain activities relating to material
			 constituting or containing child pornographySection 2252A(a)(6)(C) of title 18, United
			 States Code, is amended by striking or by transmitting and all
			 that follows through by computer, and inserting or any
			 means or facility of interstate or foreign commerce,.
					EEnhancing the Effective Prosecution of
			 Child Pornography Act of 2007
				2501.Short titleThis subtitle may be cited as the
			 Enhancing the Effective Prosecution of Child Pornography Act of
			 2007.
				2502.Money laundering predicateSection
			 1956(c)(7)(D) of title 18, United States Code, is amended by
			 inserting section 2252A (relating to child pornography) where the child
			 pornography contains a visual depiction of an actual minor engaging in sexually
			 explicit conduct, section 2260 (production of certain child pornography for
			 importation into the United States), before section
			 2280.
				2503.Knowingly accessing child pornography with
			 the intent to view child pornography
					(a)Materials involving sexual exploitation of
			 minorsSection 2252(a)(4)
			 of title 18, United States Code, is amended—
						(1)in subparagraph (A), by inserting ,
			 or knowingly accesses with intent to view, after
			 possesses; and
						(2)in subparagraph (B), by inserting ,
			 or knowingly accesses with intent to view, after
			 possesses.
						(b)Materials constituting or containing child
			 pornographySection 2252A(a)(5)
			 of title 18, United States Code, is amended—
						(1)in subparagraph (A), by inserting ,
			 or knowingly accesses with intent to view, after
			 possesses; and
						(2)in subparagraph (B), by inserting ,
			 or knowingly accesses with intent to view, after
			 possesses.
						FDrug Endangered Children Act of
			 2007
				2601.Short titleThis subtitle may be cited as the
			 Drug Endangered Children Act of 2007.
				2602.Drug-endangered children grant program
			 extendedSection 755(c) of the
			 USA PATRIOT Improvement and Reauthorization Act of 2005 (42 U.S.C.
			 3797cc–2(c)) is amended by striking fiscal years 2006
			 and 2007 and inserting fiscal years 2008 and
			 2009.
				GStar-Spangled Banner and War of 1812
			 Bicentennial Commission Act
				2701.Short titleThis subtitle may be cited as the
			 Star-Spangled Banner and War of 1812 Bicentennial Commission
			 Act.
				2702.Star-Spangled Banner and War of 1812
			 Bicentennial Commission
					(a)FindingsCongress finds that—
						(1)the War of 1812 served as a crucial test
			 for the United States Constitution and the newly established democratic
			 Government;
						(2)vast regions of the new multiparty
			 democracy, including the Chesapeake Bay, the Gulf of Mexico and the Niagara
			 Frontier, were affected by the War of 1812 including the States of Alabama,
			 Connecticut, Delaware, Florida, Georgia, Iowa, Illinois, Indiana, Kentucky,
			 Louisiana, Massachusetts, Maryland, Maine, Michigan, Missouri, Mississippi, New
			 Jersey, North Carolina, New Hampshire, New York, Ohio, Oregon, Pennsylvania,
			 Rhode Island, South Carolina, Tennessee, Virginia, Vermont, Wisconsin, West
			 Virginia, and the District of Columbia;
						(3)the British occupation of American
			 territory along the Great Lakes and in other regions, the burning of
			 Washington, DC, the American victories at Fort McHenry, New Orleans, and
			 Plattsburgh, among other battles, had far reaching effects on American
			 society;
						(4)at the Battle of Baltimore, Francis Scott
			 Key wrote the poem that celebrated the flag and later was titled the
			 Star-Spangled Banner;
						(5)the poem led to the establishment of the
			 flag as an American icon and became the words of the national anthem of the
			 United States in 1932; and
						(6)it is in the national interest to provide
			 for appropriate commemorative activities to maximize public understanding of
			 the meaning of the War of 1812 in the history of the United States.
						(b)PurposesThe purposes of this section are to—
						(1)establish the Star-Spangled Banner and War
			 of 1812 Commemoration Commission;
						(2)ensure a suitable national observance of
			 the War of 1812 by complementing, cooperating with, and providing assistance to
			 the programs and activities of the various States involved in the
			 commemoration;
						(3)encourage War of 1812 observances that
			 provide an excellent visitor experience and beneficial interaction between
			 visitors and the natural and cultural resources of the various War of 1812
			 sites;
						(4)facilitate international involvement in the
			 War of 1812 observances;
						(5)support and facilitate marketing efforts
			 for a commemorative coin, stamp, and related activities for the War of 1812
			 observances; and
						(6)promote the protection of War of 1812
			 resources and assist in the appropriate development of heritage tourism and
			 economic benefits to the United States.
						(c)DefinitionsIn this section:
						(1)CommemorationThe term commemoration means
			 the commemoration of the War of 1812.
						(2)CommissionThe term Commission means the
			 Star-Spangled Banner and War of 1812 Bicentennial Commission established in
			 subsection (d)(1).
						(3)Qualified citizenThe term qualified citizen
			 means a citizen of the United States with an interest in, support for, and
			 expertise appropriate to the commemoration.
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(5)StatesThe term States—
							(A)means the States of Alabama, Kentucky,
			 Indiana, Louisiana, Maryland, Vermont, Virginia, New York, Maine, Michigan, and
			 Ohio; and
							(B)includes agencies and entities of each
			 State.
							(d)Star-Spangled Banner and War of 1812
			 Commemoration Commission
						(1)In GeneralThere is established a commission to be
			 known as the Star-Spangled Banner and War of 1812 Bicentennial
			 Commission.
						(2)Membership
							(A)In generalThe Commission shall be composed of 22
			 members, of whom—
								(i)11 members shall be qualified citizens
			 appointed by the Secretary after consideration of nominations submitted by the
			 Governors of Alabama, Kentucky, Indiana, Louisiana, Maine, Maryland, Michigan,
			 New York, Ohio, Vermont, and Virginia;
								(ii)3 members shall be qualified citizens
			 appointed by the Secretary after consideration of nominations submitted by the
			 Mayors of the District of Columbia, the City of Baltimore, and the City of New
			 Orleans;
								(iii)2 members shall be employees of the
			 National Park Service, of whom—
									(I)1 shall be the Director of the National
			 Park Service (or a designee); and
									(II)1 shall be an employee of the National Park
			 Service having experience relevant to the commemoration;
									(iv)4 members shall be qualified citizens
			 appointed by the Secretary with consideration of recommendations—
									(I)1 of which are submitted by the majority
			 leader of the Senate;
									(II)1 of which are submitted by the minority
			 leader of the Senate;
									(III)1 of which are submitted by the majority
			 leader of the House of Representatives; and
									(IV)1 of which are submitted by the minority
			 leader of the House of Representatives; and
									(v)2 members shall be appointed by the
			 Secretary from among individuals with expertise in the history of the War of
			 1812.
								(B)Date of appointmentsThe appointment of a member of the
			 Commission shall be made not later than 120 days after the date of enactment of
			 this Act.
							(3)Term; Vacancies
							(A)TermA member shall be appointed for the life of
			 the Commission.
							(B)VacanciesA vacancy on the Commission—
								(i)shall not affect the powers of the
			 Commission; and
								(ii)shall be filled in the same manner as the
			 original appointment was made.
								(4)Voting
							(A)In generalThe Commission shall act only on an
			 affirmative vote of a majority of the members of the Commission.
							(B)QuorumA majority of the members of the Commission
			 shall constitute a quorum.
							(5)Chairperson and Vice Chairperson
							(A)SelectionThe Commission shall select a chairperson
			 and a vice chairperson from among the members of the Commission.
							(B)Absence of chairpersonThe vice chairperson shall act as
			 chairperson in the absence of the chairperson.
							(6)Initial MeetingNot later than 60 days after the date on
			 which all members of the Commission have been appointed and funds have been
			 provided, the Commission shall hold the initial meeting of the
			 Commission.
						(7)MeetingsNot less than twice a year, the Commission
			 shall meet at the call of the chairperson or a majority of the members of the
			 Commission.
						(8)RemovalAny member who fails to attend 3 successive
			 meetings of the Commission or who otherwise fails to participate substantively
			 in the work of the Commission may be removed by the Secretary and the vacancy
			 shall be filled in the same manner as the original appointment was made.
			 Members serve at the discretion of the Secretary.
						(e)Duties
						(1)In GeneralThe Commission shall—
							(A)plan, encourage, develop, execute, and
			 coordinate programs, observances, and activities commemorating the historic
			 events that preceded and are associated with the War of 1812;
							(B)facilitate the commemoration throughout the
			 United States and internationally;
							(C)coordinate the activities of the Commission
			 with State commemoration commissions, the National Park Service, the Department
			 of Defense, and other appropriate Federal agencies;
							(D)encourage civic, patriotic, historical,
			 educational, religious, economic, tourism, and other organizations throughout
			 the United States to organize and participate in the commemoration to expand
			 the understanding and appreciation of the significance of the War of
			 1812;
							(E)provide technical assistance to States,
			 localities, units of the National Park System, and nonprofit organizations to
			 further the commemoration and commemorative events;
							(F)coordinate and facilitate scholarly
			 research on, publication about, and interpretation of the people and events
			 associated with the War of 1812;
							(G)design, develop, and provide for the
			 maintenance of an exhibit that will travel throughout the United States during
			 the commemoration period to interpret events of the War of 1812 for the
			 educational benefit of the citizens of the United States;
							(H)ensure that War of 1812 commemorations
			 provide a lasting legacy and long-term public benefit leading to protection of
			 the natural and cultural resources associated with the War of 1812; and
							(I)examine and review essential facilities and
			 infrastructure at War of 1812 sites and identify possible improvements that
			 could be made to enhance and maximize visitor experience at the sites.
							(2)Strategic Plan; Annual Performance
			 PlansThe Commission shall
			 prepare a strategic plan and annual performance plans for any activity carried
			 out by the Commission under this section.
						(3)Reports
							(A)Annual reportThe Commission shall submit to Congress an
			 annual report that contains a list of each gift, bequest, or devise to the
			 Commission with a value of more than $250, together with the identity of the
			 donor of each gift, bequest, or devise.
							(B)Final reportNot later than September 30, 2015, the
			 Commission shall submit to the Secretary and Congress a final report that
			 includes—
								(i)a summary of the activities of the
			 Commission;
								(ii)a final accounting of any funds received or
			 expended by the Commission; and
								(iii)the final disposition of any historically
			 significant items acquired by the Commission and other properties not
			 previously reported.
								(f)Powers
						(1)In GeneralThe Commission may—
							(A)solicit, accept, use, and dispose of gifts
			 or donations of money, services, and real and personal property related to the
			 commemoration in accordance with Department of the Interior and National Park
			 Service written standards for accepting gifts from outside sources;
							(B)appoint such advisory committees as the
			 Commission determines to be necessary to carry out this section;
							(C)authorize any member or employee of the
			 Commission to take any action the Commission is authorized to take under this
			 section;
							(D)use the United States mails in the same
			 manner and under the same conditions as other agencies of the Federal
			 Government; and
							(E)make grants to communities, nonprofit,
			 commemorative commissions or organizations, and research and scholarly
			 organizations to develop programs and products to assist in researching,
			 publishing, marketing, and distributing information relating to the
			 commemoration.
							(2)Legal Agreements
							(A)In generalIn carrying out this section, the
			 Commission may—
								(i)procure supplies, services, and property;
			 and
								(ii)make or enter into contracts, leases, or
			 other legal agreements.
								(B)LengthAny contract, lease, or other legal
			 agreement made or entered into by the Commission shall not extend beyond the
			 date of termination of the Commission.
							(3)Information From Federal Agencies
							(A)In generalThe Commission may secure directly from a
			 Federal agency such information as the Commission considers necessary to carry
			 out this section.
							(B)Provision of informationOn request of the Chairperson of the
			 Commission, the head of the agency shall provide the information to the
			 Commission in accordance with applicable laws.
							(4)FACA nonapplicabilitySection 14(b) of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.
						(5)No effect on authorityNothing in this section supersedes the
			 authority of the States or the National Park Service concerning the
			 commemoration.
						(g)Personnel matters
						(1)Members of the Commission
							(A)In generalExcept as provided in paragraph (3)(A), a
			 member of the Commission shall serve without compensation.
							(B)Travel expensesA member of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
							(C)StatusA member of the Commission, who is not
			 otherwise a Federal employee, shall be considered a Federal employee only for
			 purposes of the provisions of law related to ethics, conflicts of interest,
			 corruption, and any other criminal or civil statute or regulation governing the
			 conduct of Federal employees.
							(2)Executive director and other staff
							(A)In generalThe Chairperson of the Commission may,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service and termination of employees (including
			 regulations), appoint and terminate an executive director, subject to
			 confirmation by the Commission, and appoint and terminate such other additional
			 personnel as are necessary to enable the Commission to perform the duties of
			 the Commission.
							(B)StatusThe Executive Director and other staff
			 appointed under this paragraph shall be considered Federal employees under
			 section 2105 of title 5, United States Code, notwithstanding the requirements
			 of such section.
							(C)Confirmation of executive
			 directorThe employment of an
			 executive director shall be subject to confirmation by the Commission.
							(D)Compensation
								(i)In generalExcept as provided in clause (ii), the
			 Chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates.
								(ii)Maximum rate of payThe rate of basic pay for the executive
			 director and other personnel shall not exceed the rate payable for level V of
			 the Executive Schedule under section 5316 of title 5, United States
			 Code.
								(3)Government employees
							(A)Federal employees
								(i)Service on commissionA member of the Commission who is an
			 officer or employee of the Federal Government shall serve without compensation
			 in addition to the compensation received for the services of the member as an
			 officer or employee of the Federal Government.
								(ii)DetailAt the request of the Commission, the head
			 of any Federal agency may detail, on a reimbursable or nonreimbursable basis,
			 any of the personnel of the agency to the Commission to assist the Commission
			 in carrying out the duties of the Commission under this section.
								(iii)Civil service statusNotwithstanding any other provisions in
			 this subsection, Federal employees who serve on the Commission, are detailed to
			 the Commission, or otherwise provide services under this section, shall
			 continue to be Federal employees for the purpose of any law specific to Federal
			 employees, without interruption or loss of civil service status or
			 privilege.
								(B)State employeesThe Commission may—
								(i)accept the services of personnel detailed
			 from States (including subdivisions of States) under subchapter VI of chapter
			 33 of title 5, United States Code; and
								(ii)reimburse States for services of detailed
			 personnel.
								(4)Members of advisory
			 committeesMembers of
			 advisory committees appointed under subsection (f)(1)(B)—
							(A)shall not be considered employees of the
			 Federal Government by reason of service on the committees for the purpose of
			 any law specific to Federal employees, except for the purposes of chapter 11 of
			 title 18, United States Code, relating to conflicts of interest; and
							(B)may be paid travel expenses, including per
			 diem in lieu of subsistence, at rates authorized for an employee of an agency
			 under subchapter I of chapter 57 of title 5, United States Code, while away
			 from the home or regular place of business of the member in the performance of
			 the duties of the committee.
							(5)Volunteer and uncompensated
			 servicesNotwithstanding
			 section 1342 of title 31, United States Code, the Commission may accept and use
			 such voluntary and uncompensated services as the Commission determines
			 necessary.
						(6)Support servicesThe Director of the National Park Service
			 shall provide to the Commission, on a reimbursable basis, such administrative
			 support services as the Commission may request.
						(7)Procurement of temporary and intermittent
			 servicesThe Chairperson of
			 the Commission may employ experts and consultants on a temporary or
			 intermittent basis in accordance with section 3109(b) of title 5, United States
			 Code, at rates for individuals that do not exceed the daily equivalent of the
			 annual rate of basic pay prescribed for level V of the Executive Schedule under
			 section 5316 of that title. Such personnel shall be considered Federal
			 employees under section 2105 of title 5, United States Code, notwithstanding
			 the requirements of such section.
						(h)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated to
			 carry out this section not to exceed $500,000 for each of fiscal years 2008
			 through 2015.
						(2)Availability of fundsAmounts appropriated under this subsection
			 for any fiscal year shall remain available until December 31, 2015.
						(i)Termination of commission
						(1)In generalThe Commission shall terminate on December
			 31, 2015.
						(2)Transfer of materialsNot later than the date of termination, the
			 Commission shall transfer any documents, materials, books, manuscripts,
			 miscellaneous printed matter, memorabilia, relics, exhibits, and any materials
			 donated to the Commission that relate to the War of 1812, to Fort McHenry
			 National Monument and Historic Shrine.
						(3)Disposition of fundsAny funds held by the Commission on the
			 date of termination shall be deposited in the general fund of the
			 Treasury.
						(4)Annual auditThe Inspector General of the Department of
			 the Interior shall perform an annual audit of the Commission, shall make the
			 results of the audit available to the public, and shall transmit such results
			 to the Committee on Oversight and Government Reform of the House of
			 Representatives and the Committee on the Judiciary of the Senate.
						HPROTECT Our Children Act of 2008
				2801.Short titleThis subtitle may be cited as the
			 Providing Resources, Officers, and Technology To Eradicate Cyber Threats to Our
			 Children Act of 2008 or the PROTECT Our Children Act of
			 2008.
				2802.DefinitionsIn this subtitle, the following definitions
			 shall apply:
					(1)Child exploitationThe term child exploitation
			 means any conduct, attempted conduct, or conspiracy to engage in conduct
			 involving a minor that violates section 1591, chapter 109A, chapter 110, and
			 chapter 117 of title 18, United States Code, or any sexual activity involving a
			 minor for which any person can be charged with a criminal offense.
					(2)Child obscenityThe term child obscenity
			 means any visual depiction proscribed by section 1466A of title 18, United
			 States Code.
					(3)MinorThe term minor means any
			 person under the age of 18 years.
					(4)Sexually explicit conductThe term sexually explicit
			 conduct has the meaning given such term in
			 section
			 2256 of title 18, United States Code.
					INational Strategy for Child Exploitation
			 Prevention and Interdiction
					2811.Establishment of National Strategy for
			 Child Exploitation Prevention and Interdiction
						(a)In generalThe Attorney General of the United States
			 shall create and implement a National Strategy for Child Exploitation
			 Prevention and Interdiction.
						(b)TimingNot later than February 1 of each year, the
			 Attorney General shall submit to Congress the National Strategy established
			 under subsection (a).
						(c)Required contents of National
			 StrategyThe National
			 Strategy established under subsection (a) shall include the following:
							(1)Comprehensive long-range, goals for
			 reducing child exploitation.
							(2)Annual measurable objectives and specific
			 targets to accomplish long-term, quantifiable goals that the Attorney General
			 determines may be achieved during each year beginning on the date when the
			 National Strategy is submitted.
							(3)Annual budget priorities and Federal
			 efforts dedicated to combating child exploitation, including resources
			 dedicated to Internet Crimes Against Children task forces, Project Safe
			 Childhood, FBI Innocent Images Initiative, the National Center for Missing and
			 Exploited Children, regional forensic computer labs, Internet Safety programs,
			 and all other entities whose goal or mission is to combat the exploitation of
			 children that receive Federal support.
							(4)A 5-year projection for program and budget
			 goals and priorities.
							(5)A review of the policies and work of the
			 Department of Justice related to the prevention and investigation of child
			 exploitation crimes, including efforts at the Office of Justice Programs, the
			 Criminal Division of the Department of Justice, the Executive Office of United
			 States Attorneys, the Federal Bureau of Investigation, the Office of the
			 Attorney General, the Office of the Deputy Attorney General, the Office of
			 Legal Policy, and any other agency or bureau of the Department of Justice whose
			 activities relate to child exploitation.
							(6)A description of the Department’s efforts
			 to coordinate with international, State, local, tribal law enforcement, and
			 private sector entities on child exploitation prevention and interdiction
			 efforts.
							(7)Plans for interagency coordination
			 regarding the prevention, investigation, and apprehension of individuals
			 exploiting children, including cooperation and collaboration with—
								(A)Immigration and Customs Enforcement;
								(B)the United States Postal Inspection
			 Service;
								(C)the Department of State;
								(D)the Department of Commerce;
								(E)the Department of Education;
								(F)the Department of Health and Human
			 Services; and
								(G)other appropriate Federal agencies.
								(8)A review of the Internet Crimes Against
			 Children Task Force Program, including—
								(A)the number of ICAC task forces and location
			 of each ICAC task force;
								(B)the number of trained personnel at each
			 ICAC task force;
								(C)the amount of Federal grants awarded to
			 each ICAC task force;
								(D)an assessment of the Federal, State, and
			 local cooperation in each task force, including—
									(i)the number of arrests made by each task
			 force;
									(ii)the number of criminal referrals to United
			 States attorneys for prosecution;
									(iii)the number of prosecutions and convictions
			 from the referrals made under clause (ii);
									(iv)the number, if available, of local
			 prosecutions and convictions based on ICAC task force investigations;
			 and
									(v)any other information demonstrating the
			 level of Federal, State, and local coordination and cooperation, as such
			 information is to be determined by the Attorney General;
									(E)an assessment of the training opportunities
			 and technical assistance available to support ICAC task force grantees;
			 and
								(F)an assessment of the success of the
			 Internet Crimes Against Children Task Force Program at leveraging State and
			 local resources and matching funds.
								(9)An assessment of the technical assistance
			 and support available for Federal, State, local, and tribal law enforcement
			 agencies, in the prevention, investigation, and prosecution of child
			 exploitation crimes.
							(10)A review of the backlog of forensic
			 analysis for child exploitation cases at each FBI Regional Forensic lab and an
			 estimate of the backlog at State and local labs.
							(11)Plans for reducing the forensic backlog
			 described in paragraph (10), if any, at Federal, State and local forensic
			 labs.
							(12)A review of the Federal programs related to
			 child exploitation prevention and education, including those related to
			 Internet safety, including efforts by the private sector and nonprofit
			 entities, or any other initiatives, that have proven successful in promoting
			 child safety and Internet safety.
							(13)An assessment of the future trends,
			 challenges, and opportunities, including new technologies, that will impact
			 Federal, State, local, and tribal efforts to combat child exploitation.
							(14)Plans for liaisons with the judicial
			 branches of the Federal and State governments on matters relating to child
			 exploitation.
							(15)An assessment of Federal investigative and
			 prosecution activity relating to reported incidents of child exploitation
			 crimes, which shall include a number of factors, including—
								(A)the number of high-priority suspects
			 (identified because of the volume of suspected criminal activity or because of
			 the danger to the community or a potential victim) who were investigated and
			 prosecuted;
								(B)the number of investigations, arrests,
			 prosecutions and convictions for a crime of child exploitation; and
								(C)the average sentence imposed and statutory
			 maximum for each crime of child exploitation.
								(16)A review of all available statistical data
			 indicating the overall magnitude of child pornography trafficking in the United
			 States and internationally, including—
								(A)the number of computers or computer users,
			 foreign and domestic, observed engaging in, or suspected by law enforcement
			 agencies and other sources of engaging in, peer-to-peer file sharing of child
			 pornography;
								(B)the number of computers or computer users,
			 foreign and domestic, observed engaging in, or suspected by law enforcement
			 agencies and other reporting sources of engaging in, buying and selling, or
			 other commercial activity related to child pornography;
								(C)the number of computers or computer users,
			 foreign and domestic, observed engaging in, or suspected by law enforcement
			 agencies and other sources of engaging in, all other forms of activity related
			 to child pornography;
								(D)the number of tips or other statistical
			 data from the National Center for Missing and Exploited Children’s
			 CybertTipline and other data indicating the magnitude of child pornography
			 trafficking; and
								(E)any other statistical data indicating the
			 type, nature, and extent of child exploitation crime in the United States and
			 abroad.
								(17)Copies of recent relevant research and
			 studies related to child exploitation, including—
								(A)studies related to the link between
			 possession or trafficking of child pornography and actual abuse of a
			 child;
								(B)studies related to establishing a link
			 between the types of files being viewed or shared and the type of illegal
			 activity; and
								(C)any other research, studies, and available
			 information related to child exploitation.
								(18)A review of the extent of cooperation,
			 coordination, and mutual support between private sector and other entities and
			 organizations and Federal agencies, including the involvement of States, local
			 and tribal government agencies to the extent Federal programs are
			 involved.
							(19)The results of the Project Safe Childhood
			 Conference or other conferences or meetings convened by the Department of
			 Justice related to combating child exploitation
							(d)Appointment of high-level official
							(1)In generalThere shall be created in the Office of
			 Legal Policy of the Department of Justice the position of Special Assistant to
			 the Assistant Attorney General for Child Exploitation and Interdiction, whose
			 duties shall include coordinating the development of the National Strategy
			 established under subsection (a).
							(2)DutiesThe duties of the official designated under
			 paragraph (1) shall include—
								(A)acting as a liaison with all Federal
			 agencies regarding the development of the National Strategy;
								(B)working to ensure that there is proper
			 coordination among agencies in developing the National Strategy;
								(C)being knowledgeable about budget priorities
			 and familiar with all efforts within the Department of Justice and the FBI
			 related to child exploitation prevention and interdiction; and
								(D)communicating the National Strategy to
			 Congress and being available to answer questions related to the strategy at
			 congressional hearings, if requested by committees of appropriate
			 jurisdictions, on the contents of the National Strategy and progress of the
			 Department of Justice in implementing the National Strategy.
								2812.Establishment of National ICAC Task Force
			 Program
						(a)Establishment
							(1)In generalThere is established within the Department
			 of Justice, under the general authority of the Attorney General, a National
			 Internet Crimes Against Children Task Force Program (hereinafter in this title
			 referred to as the ICAC Task Force Program), which shall consist
			 of a national program of State and local law enforcement task forces dedicated
			 to developing effective responses to online enticement of children by sexual
			 predators, child exploitation, and child obscenity and pornography
			 cases.
							(2)Intent of CongressIt is the purpose and intent of Congress
			 that the ICAC Task Force Program established under paragraph (1) is intended to
			 continue the ICAC Task Force Program authorized under title I of the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 1998, and funded under title IV of the Juvenile
			 Justice and Delinquency Prevention Act of 1974.
							(b)National Program
							(1)State representationThe ICAC Task Force Program established
			 under subsection (a) shall include at least 1 ICAC task force in each
			 State.
							(2)Capacity and continuity of
			 investigationsIn order to
			 maintain established capacity and continuity of investigations and prosecutions
			 of child exploitation cases, the Attorney General, shall, in establishing the
			 ICAC Task Force Program under subsection (a) consult with and consider all 59
			 task forces in existence on the date of enactment of this Act. The Attorney
			 General shall include all existing ICAC task forces in the ICAC Task Force
			 Program, unless the Attorney General makes a determination that an existing
			 ICAC does not have a proven track record of success.
							(3)Ongoing
			 reviewThe Attorney General
			 shall—
								(A)conduct periodic reviews of the
			 effectiveness of each ICAC task force established under this section;
			 and
								(B)have the discretion to establish a new task
			 force if the Attorney General determines that such decision will enhance the
			 effectiveness of combating child exploitation provided that the Attorney
			 General notifies Congress in advance of any such decision and that each state
			 maintains at least 1 ICAC task force at all times.
								(4)Training
								(A)In generalThe Attorney General may establish national
			 training programs to support the mission of the ICAC task forces, including the
			 effective use of the National Internet Crimes Against Children Data
			 System.
								(B)LimitationIn establishing training courses under this
			 paragraph, the Attorney General may not award any one entity other than a law
			 enforcement agency more than $2,000,000 annually to establish and conduct
			 training courses for ICAC task force members and other law enforcement
			 officials.
								(C)ReviewThe Attorney General shall—
									(i)conduct periodic reviews of the
			 effectiveness of each training session authorized by this paragraph; and
									(ii)consider outside reports related to the
			 effective use of Federal funding in making future grant awards for
			 training.
									2813.Purpose of ICAC task forcesThe ICAC Task Force Program, and each State
			 or local ICAC task force that is part of the national program of task forces,
			 shall be dedicated toward—
						(1)increasing the investigative capabilities
			 of State and local law enforcement officers in the detection, investigation,
			 and apprehension of Internet crimes against children offenses or offenders,
			 including technology-facilitated child exploitation offenses;
						(2)conducting proactive and reactive Internet
			 crimes against children investigations;
						(3)providing training and technical assistance
			 to ICAC task forces and other Federal, State, and local law enforcement
			 agencies in the areas of investigations, forensics, prosecution, community
			 outreach, and capacity-building, using recognized experts to assist in the
			 development and delivery of training programs;
						(4)increasing the number of Internet crimes
			 against children offenses being investigated and prosecuted in both Federal and
			 State courts;
						(5)creating a multiagency task force response
			 to Internet crimes against children offenses within each State;
						(6)participating in the Department of
			 Justice’s Project Safe Childhood initiative, the purpose of which is to combat
			 technology-facilitated sexual exploitation crimes against children;
						(7)enhancing nationwide responses to Internet
			 crimes against children offenses, including assisting other ICAC task forces,
			 as well as other Federal, State, and local agencies with Internet crimes
			 against children investigations and prosecutions;
						(8)developing and delivering Internet crimes
			 against children public awareness and prevention programs; and
						(9)participating in such other activities,
			 both proactive and reactive, that will enhance investigations and prosecutions
			 of Internet crimes against children.
						2814.Duties and functions of task
			 forcesEach State or local
			 ICAC task force that is part of the national program of task forces
			 shall—
						(1)consist of State and local investigators,
			 prosecutors, forensic specialists, and education specialists who are dedicated
			 to addressing the goals of such task force;
						(2)work consistently toward achieving the
			 purposes described in section 2813;
						(3)engage in proactive investigations,
			 forensic examinations, and effective prosecutions of Internet crimes against
			 children;
						(4)provide forensic, preventive, and
			 investigative assistance to parents, educators, prosecutors, law enforcement,
			 and others concerned with Internet crimes against children;
						(5)develop multijurisdictional, multiagency
			 responses and partnerships to Internet crimes against children offenses through
			 ongoing informational, administrative, and technological support to other State
			 and local law enforcement agencies, as a means for such agencies to acquire the
			 necessary knowledge, personnel, and specialized equipment to investigate and
			 prosecute such offenses;
						(6)participate in nationally coordinated
			 investigations in any case in which the Attorney General determines such
			 participation to be necessary, as permitted by the available resources of such
			 task force;
						(7)establish or adopt investigative and
			 prosecution standards, consistent with established norms, to which such task
			 force shall comply;
						(8)investigate, and seek prosecution on, tips
			 related to Internet crimes against children, including tips from Operation
			 Fairplay, the National Internet Crimes Against Children Data System established
			 in section 2815, the National Center for Missing and Exploited Children’s
			 CyberTipline, ICAC task forces, and other Federal, State, and local agencies,
			 with priority being given to investigative leads that indicate the possibility
			 of identifying or rescuing child victims, including investigative leads that
			 indicate a likelihood of seriousness of offense or dangerousness to the
			 community;
						(9)develop procedures for handling seized
			 evidence;
						(10)maintain—
							(A)such reports and records as are required
			 under this part; and
							(B)such other reports and records as
			 determined by the Attorney General; and
							(11)seek to comply with national standards
			 regarding the investigation and prosecution of Internet crimes against
			 children, as set forth by the Attorney General, to the extent such standards
			 are consistent with the law of the State where the task force is
			 located.
						2815.National Internet Crimes Against Children
			 Data System
						(a)In generalThe Attorney General shall establish,
			 consistent with all existing Federal laws relating to the protection of
			 privacy, a National Internet Crimes Against Children Data System. The system
			 shall not be used to search for or obtain any information that does not involve
			 the use of the Internet to post or traffic images of child exploitation.
						(b)Purpose of systemThe National Internet Crimes Against
			 Children Data System established under subsection (a) shall be dedicated to
			 assisting and supporting credentialed law enforcement agencies authorized to
			 investigate child exploitation in accordance with Federal, State, local, and
			 tribal laws, including by providing assistance and support to—
							(1)Federal agencies investigating and
			 prosecuting child exploitation;
							(2)the ICAC Task Force Program established
			 under section 2812;
							(3)State, local, and tribal agencies
			 investigating and prosecuting child exploitation; and
							(4)foreign or international law enforcement
			 agencies, subject to approval by the Attorney General.
							(c)Cyber safe deconfliction and information
			 sharingThe National Internet
			 Crimes Against Children Data System established under subsection (a)—
							(1)shall be housed and maintained within the
			 Department of Justice or a credentialed law enforcement agency;
							(2)shall be made available for a nominal
			 charge to support credentialed law enforcement agencies in accordance with
			 subsection (b); and
							(3)shall—
								(A)allow Federal, State, local, and tribal
			 agencies and ICAC task forces investigating and prosecuting child exploitation
			 to contribute and access data for use in resolving case conflicts;
								(B)provide, directly or in partnership with a
			 credentialed law enforcement agency, a dynamic undercover infrastructure to
			 facilitate online law enforcement investigations of child exploitation;
								(C)facilitate the development of essential
			 software and network capability for law enforcement participants; and
								(D)provide software or direct hosting and
			 support for online investigations of child exploitation activities, or, in the
			 alternative, provide users with a secure connection to an alternative system
			 that provides such capabilities, provided that the system is hosted within a
			 governmental agency or a credentialed law enforcement agency.
								(d)Collection and reporting of data
							(1)In generalThe National Internet Crimes Against
			 Children Data System established under subsection (a) shall ensure the
			 following:
								(A)Real-time reportingAll child exploitation cases involving
			 local child victims that are reasonably detectable using available software and
			 data are, immediately upon their detection, made available to participating law
			 enforcement agencies.
								(B)High-priority suspectsEvery 30 days, at minimum, the National
			 Internet Crimes Against Children Data System shall—
									(i)identify high-priority suspects, as such
			 suspects are determined by the volume of suspected criminal activity or other
			 indicators of seriousness of offense or dangerousness to the community or a
			 potential local victim; and
									(ii)report all such identified high-priority
			 suspects to participating law enforcement agencies.
									(C)Annual
			 reportsAny statistical data
			 indicating the overall magnitude of child pornography trafficking and child
			 exploitation in the United States and internationally is made available and
			 included in the National Strategy, as is required under section
			 2811(c)(16).
								(2)Rule of constructionNothing in this subsection shall be
			 construed to limit the ability of participating law enforcement agencies to
			 disseminate investigative leads or statistical information in accordance with
			 State and local laws.
							(e)Mandatory requirements of
			 networkThe National Internet
			 Crimes Against Children Data System established under subsection (a) shall
			 develop, deploy, and maintain an integrated technology and training program
			 that provides—
							(1)a secure, online system for Federal law
			 enforcement agencies, ICAC task forces, and other State, local, and tribal law
			 enforcement agencies for use in resolving case conflicts, as provided in
			 subsection (c);
							(2)a secure system enabling online
			 communication and collaboration by Federal law enforcement agencies, ICAC task
			 forces, and other State, local, and tribal law enforcement agencies regarding
			 ongoing investigations, investigatory techniques, best practices, and any other
			 relevant news and professional information;
							(3)a secure online data storage and analysis
			 system for use by Federal law enforcement agencies, ICAC task forces, and other
			 State, local, and tribal law enforcement agencies;
							(4)secure connections or interaction with
			 State and local law enforcement computer networks, consistent with reasonable
			 and established security protocols and guidelines;
							(5)guidelines for use of the National Internet
			 Crimes Against Children Data System by Federal, State, local, and tribal law
			 enforcement agencies and ICAC task forces; and
							(6)training and technical assistance on the
			 use of the National Internet Crimes Against Children Data System by Federal,
			 State, local, and tribal law enforcement agencies and ICAC task forces.
							(f)National Internet Crimes Against Children
			 Data System steering committeeThe Attorney General shall establish a
			 National Internet Crimes Against Children Data System Steering Committee to
			 provide guidance to the Network relating to the program under subsection (e),
			 and to assist in the development of strategic plans for the System. The
			 Steering Committee shall consist of 10 members with expertise in child
			 exploitation prevention and interdiction prosecution, investigation, or
			 prevention, including—
							(1)3 representatives elected by the local
			 directors of the ICAC task forces, such representatives shall represent
			 different geographic regions of the country;
							(2)1 representative of the Department of
			 Justice Office of Information Services;
							(3)1 representative from Operation Fairplay,
			 currently hosted at the Wyoming Office of the Attorney General;
							(4)1 representative from the law enforcement
			 agency having primary responsibility for hosting and maintaining the National
			 Internet Crimes Against Children Data System;
							(5)1 representative of the Federal Bureau of
			 Investigation’s Innocent Images National Initiative or Regional Computer
			 Forensic Lab program;
							(6)1 representative of the Immigration and
			 Customs Enforcement’s Cyber Crimes Center;
							(7)1 representative of the United States
			 Postal Inspection Service; and
							(8)1 representative of the Department of
			 Justice.
							(g)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated for each of the fiscal years 2009 through 2016,
			 $2,000,000 to carry out the provisions of this section.
						(h)Rule of constructionNothing in this section may be construed to
			 authorize any activity that is inconsistent with any Federal law, regulation,
			 or constitutional constraint.
						2816.ICAC grant program
						(a)Establishment
							(1)In generalThe Attorney General is authorized to award
			 grants to State and local ICAC task forces to assist in carrying out the duties
			 and functions described under section 2814.
							(2)Formula grants
								(A)Development of formulaAt least 75 percent of the total funds
			 appropriated to carry out this section shall be available to award or otherwise
			 distribute grants pursuant to a funding formula established by the Attorney
			 General in accordance with the requirements in
			 subparagraph (B).
								(B)Formula requirementsAny formula established by the Attorney
			 General under
			 subparagraph (A) shall—
									(i)ensure that each State or local ICAC task
			 force shall, at a minimum, receive an amount equal to 0.5 percent of the funds
			 available to award or otherwise distribute grants under
			 subparagraph (A); and
									(ii)take into consideration the following
			 factors:
										(I)The population of each State, as determined
			 by the most recent decennial census performed by the Bureau of the
			 Census.
										(II)The number of investigative leads within
			 the applicant’s jurisdiction generated by Operation Fairplay, the ICAC Data
			 Network, the CyberTipline, and other sources.
										(III)The number of criminal cases related to
			 Internet crimes against children referred to a task force for Federal, State,
			 or local prosecution.
										(IV)The number of successful prosecutions of
			 child exploitation cases by a task force.
										(V)The amount of training, technical
			 assistance, and public education or outreach by a task force related to the
			 prevention, investigation, or prosecution of child exploitation
			 offenses.
										(VI)Such other criteria as the Attorney General
			 determines demonstrate the level of need for additional resources by a task
			 force.
										(3)Distribution of remaining funds based on
			 need
								(A)In generalAny funds remaining from the total funds
			 appropriated to carry out this section after funds have been made available to
			 award or otherwise distribute formula grants under
			 paragraph (2)(A) shall be
			 distributed to State and local ICAC task forces based upon need, as set forth
			 by criteria established by the Attorney General. Such criteria shall include
			 the factors under
			 paragraph (2)(B)(ii).
								(B)Matching requirementA State or local ICAC task force shall
			 contribute matching non-Federal funds in an amount equal to not less than 25
			 percent of the amount of funds received by the State or local ICAC task force
			 under
			 subparagraph (A). A State or local
			 ICAC task force that is not able or willing to contribute matching funds in
			 accordance with this subparagraph shall not be eligible for funds under
			 subparagraph (A).
								(C)WaiverThe Attorney General may waive, in whole or
			 in part, the matching requirement under subparagraph (B) if the State or local
			 ICAC task force demonstrates good cause or financial hardship.
								(b)Application
							(1)In generalEach State or local ICAC task force seeking
			 a grant under this section shall submit an application to the Attorney General
			 at such time, in such manner, and accompanied by such information as the
			 Attorney General may reasonably require.
							(2)ContentsEach application submitted pursuant to
			 paragraph (1) shall—
								(A)describe the activities for which
			 assistance under this section is sought; and
								(B)provide such additional assurances as the
			 Attorney General determines to be essential to ensure compliance with the
			 requirements of this part.
								(c)Allowable
			 UsesGrants awarded under
			 this section may be used to—
							(1)hire personnel, investigators, prosecutors,
			 education specialists, and forensic specialists;
							(2)establish and support forensic laboratories
			 utilized in Internet crimes against children investigations;
							(3)support investigations and prosecutions of
			 Internet crimes against children;
							(4)conduct and assist with education programs
			 to help children and parents protect themselves from Internet predators;
							(5)conduct and attend training sessions
			 related to successful investigations and prosecutions of Internet crimes
			 against children; and
							(6)fund any other activities directly related
			 to preventing, investigating, or prosecuting Internet crimes against
			 children.
							(d)Reporting Requirements
							(1)ICAC reportsTo measure the results of the activities
			 funded by grants under this section, and to assist the Attorney General in
			 complying with the Government Performance and Results Act (Public Law
			 103–62; 107 Stat. 285), each State or local ICAC task force
			 receiving a grant under this section shall, on an annual basis, submit a report
			 to the Attorney General that sets forth the following:
								(A)Staffing levels of the task force,
			 including the number of investigators, prosecutors, education specialists, and
			 forensic specialists dedicated to investigating and prosecuting Internet crimes
			 against children.
								(B)Investigation and prosecution performance
			 measures of the task force, including—
									(i)the number of investigations initiated
			 related to Internet crimes against children;
									(ii)the number of arrests related to Internet
			 crimes against children; and
									(iii)the number of prosecutions for Internet
			 crimes against children, including—
										(I)whether the prosecution resulted in a
			 conviction for such crime; and
										(II)the sentence and the statutory maximum for
			 such crime under State law.
										(C)The number of referrals made by the task
			 force to the United States Attorneys office, including whether the referral was
			 accepted by the United States Attorney.
								(D)Statistics that account for the disposition
			 of investigations that do not result in arrests or prosecutions, such as
			 referrals to other law enforcement.
								(E)The number of investigative technical
			 assistance sessions that the task force provided to nonmember law enforcement
			 agencies.
								(F)The number of computer forensic
			 examinations that the task force completed.
								(G)The number of law enforcement agencies
			 participating in Internet crimes against children program standards established
			 by the task force.
								(2)Report to congressNot later than 1 year after the date of
			 enactment of this Act, the Attorney General shall submit a report to Congress
			 on—
								(A)the progress of the development of the ICAC
			 Task Force Program established under section 2812; and
								(B)the number of Federal and State
			 investigations, prosecutions, and convictions in the prior 12-month period
			 related to child exploitation.
								2817.Authorization of appropriations
						(a)In GeneralThere are authorized to be appropriated to
			 carry out this part—
							(1)$60,000,000 for fiscal year 2009;
							(2)$60,000,000 for fiscal year 2010;
							(3)$60,000,000 for fiscal year 2011;
							(4)$60,000,000 for fiscal year 2012;
			 and
							(5)$60,000,000 for fiscal year 2013.
							(b)AvailabilityFunds appropriated under subsection (a)
			 shall remain available until expended.
						IIADDITIONAL MEASURES TO COMBAT CHILD
			 EXPLOITATION 
					2821.Additional regional computer forensic
			 labs
						(a)Additional ResourcesThe Attorney General shall establish
			 additional computer forensic capacity to address the current backlog for
			 computer forensics, including for child exploitation investigations. The
			 Attorney General may utilize funds under this part to increase capacity at
			 existing regional forensic laboratories or to add laboratories under the
			 Regional Computer Forensic Laboratories Program operated by the Federal Bureau
			 of Investigation.
						(b)Purpose of New ResourcesThe additional forensic capacity
			 established by resources provided under this section shall be dedicated to
			 assist Federal agencies, State and local Internet Crimes Against Children task
			 forces, and other Federal, State, and local law enforcement agencies in
			 preventing, investigating, and prosecuting Internet crimes against
			 children.
						(c)New Computer Forensic labsIf the Attorney General determines that new
			 regional computer forensic laboratories are required under subsection (a) to
			 best address existing backlogs, such new laboratories shall be established
			 pursuant to subsection (d).
						(d)Location of New LabsThe location of any new regional computer
			 forensic laboratories under this section shall be determined by the Attorney
			 General, in consultation with the Director of the Federal Bureau of
			 Investigation, the Regional Computer Forensic Laboratory National Steering
			 Committee, and other relevant stakeholders.
						(e)ReportNot later than 1 year after the date of
			 enactment of this Act, and every year thereafter, the Attorney General shall
			 submit a report to the Congress on how the funds appropriated under this
			 section were utilized.
						(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated for fiscal years 2009 through 2013, $2,000,000 to
			 carry out the provisions of this section.
						IIIEffective child pornography
			 prosecution
					2831.Prohibit the broadcast of live images of
			 child abuseSection 2251 of
			 title 18, United States Code is amended—
						(1)in subsection (a), by—
							(A)inserting or for the purpose of
			 transmitting a live visual depiction of such conduct after for
			 the purpose of producing any visual depiction of such conduct;
							(B)inserting or transmitted
			 after if such person knows or has reason to know that such visual
			 depiction will be transported;
							(C)inserting or transmitted
			 after if that visual depiction was produced; and
							(D)inserting or transmitted
			 after has actually been transported; and
							(2)in subsection (b), by—
							(A)inserting or for the purpose of
			 transmitting a live visual depiction of such conduct after for
			 the purpose of producing any visual depiction of such conduct;
							(B)inserting or transmitted
			 after person knows or has reason to know that such visual depiction will
			 be transported;
							(C)inserting or transmitted
			 after if that visual depiction was produced; and
							(D)inserting or transmitted
			 after has actually been transported.
							2832.Amendment to section 2256 of title 18,
			 United States CodeSection
			 2256(5) of title 18, United States Code is amended by—
						(1)striking and before
			 data;
						(2)after visual image by
			 inserting , and data which is capable of conversion into a visual image
			 that has been transmitted by any means, whether or not stored in a permanent
			 format.
						2833.Amendment to section 2260 of title 18,
			 United States CodeSection
			 2260(a) of title 18, United States Code, is amended by—
						(1)inserting or for the purpose of
			 transmitting a live visual depiction of such conduct after for
			 the purpose of producing any visual depiction of such conduct;
			 and
						(2)inserting or transmitted
			 after imported.
						2834.Prohibiting the adaptation or modification
			 of an image of an identifiable minor to produce child pornography
						(a)OffenseSubsection (a) of section 2252A of title
			 18, United States Code, is amended—
							(1)in paragraph (5), by striking ;
			 or at the end and inserting a semicolon;
							(2)in paragraph (6), by striking the period at
			 the end and inserting ; or; and
							(3)by inserting after paragraph (6) the
			 following:
								
									(7)in or affecting interstate or foreign
				commerce, knowingly modifies, with intent to distribute, a visual depiction of
				an identifiable minor so that the depiction becomes child
				pornography.
									.
							(b)PunishmentSubsection (b) of section 2252A of title
			 18, United States Code, is amended by adding at the end the following:
							
								(3)Whoever violates, or attempts or conspires
				to violate, subsection (a)(7) shall be fined under this title or imprisoned not
				more than 15 years, or
				both.
								.
						IVNational Institute of Justice Study of Risk
			 Factors
					2841.NIJ study of risk factors for assessing
			 dangerousness
						(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the National Institute of Justice shall prepare a report
			 to identify investigative factors that reliably indicate whether a subject of
			 an online child exploitation investigation poses a high risk of harm to
			 children. Such a report shall be prepared in consultation and coordination with
			 Federal law enforcement agencies, the National Center for Missing and Exploited
			 Children, Operation Fairplay at the Wyoming Attorney General's Office, the
			 Internet Crimes Against Children Task Force, and other State and local law
			 enforcement.
						(b)Contents of analysisThe report required by subsection (a) shall
			 include a thorough analysis of potential investigative factors in on-line child
			 exploitation cases and an appropriate examination of investigative data from
			 prior prosecutions and case files of identified child victims.
						(c)Report to CongressNot later than 1 year after the date of
			 enactment of this Act, the National Institute of Justice shall submit a report
			 to the House and Senate Judiciary Committees that includes the findings of the
			 study required by this section and makes recommendations on technological tools
			 and law enforcement procedures to help investigators prioritize scarce
			 resources to those cases where there is actual hands-on abuse by the
			 suspect.
						(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $500,000 to the National Institute of Justice to
			 conduct the study required under this section.
						IIIEnvironment and public works
			 provsions
			ACaptive Primate Safety Act
				3001.Short titleThis subtitle may be cited as the
			 Captive Primate Safety Act.
				3002.Addition of nonhuman primates to definition
			 of prohibited wildlife speciesSection 2(g) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371(g)) is amended by inserting before the period at the end
			 or any nonhuman primate.
				3003.Captive wildlife amendments
					(a)Prohibited actsSection 3 of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3372) is amended—
						(1)in subsection (a)—
							(A)in paragraph (2)—
								(i)in subparagraph (A), by inserting
			 or after the semicolon;
								(ii)in subparagraph (B)(iii), by striking
			 ; or and inserting a semicolon; and
								(iii)by striking subparagraph (C); and
								(B)in paragraph (4), by inserting or
			 subsection (e) before the period; and
							(2)in subsection (e)—
							(A)by redesignating paragraphs (2), (3), (4),
			 and (5) as paragraphs (3), (4), (5), and (6) respectively;
							(B)by striking (e) and all that
			 follows through Subsection (a)(2)(C) does not apply in paragraph
			 (1) and inserting the following:
								
									(e)Captive Wildlife Offense
										(1)In generalIt is unlawful for any person to import,
				export, transport, sell, receive, acquire, or purchase in interstate or foreign
				commerce any live animal of any prohibited wildlife species.
										(2)Limitation on applicationThis subsection—
											(A)does not apply to a person transporting a
				nonhuman primate to or from a veterinarian who is licensed to practice
				veterinary medicine within the United States, solely for the purpose of
				providing veterinary care to the nonhuman primate, if—
												(i)the person transporting the nonhuman
				primate carries written documentation issued by the veterinarian, including the
				appointment date and location;
												(ii)the nonhuman primate is transported in a
				secure enclosure appropriate for that species of primate;
												(iii)the nonhuman primate has no contact with
				any other animals or members of the public, other than the veterinarian and
				other authorized medical personnel providing veterinary care; and
												(iv)such transportation and provision of
				veterinary care is in accordance with all otherwise applicable State and local
				laws, regulations, permits, and health certificates;
												(B)does not apply to a person transporting a
				nonhuman primate to a legally designated caregiver for the nonhuman primate as
				a result of the death of the preceding owner of the nonhuman primate,
				if—
												(i)the person transporting the nonhuman
				primate is carrying legal documentation to support the need for transporting
				the nonhuman primate to the legally designated caregiver;
												(ii)the nonhuman primate is transported in a
				secure enclosure appropriate for the species;
												(iii)the nonhuman primate has no contact with
				any other animals or members of the public while being transported to the
				legally designated caregiver; and
												(iv)all applicable State and local restrictions
				on such transport, and all applicable State and local requirements for permits
				or health certificates, are complied with;
												(C)does not apply to a person transporting a
				nonhuman primate solely for the purpose of assisting an individual who is
				permanently disabled with a severe mobility impairment, if—
												(i)the nonhuman primate is a single animal of
				the genus Cebus;
												(ii)the nonhuman primate was obtained from, and
				trained at, a licensed nonprofit organization described in section 501(c)(3) of
				the Internal Revenue Code of 1986 the nonprofit tax status of which was
				obtained—
													(I)before July 18, 2008; and
													(II)on the basis that the mission of the
				organization is to improve the quality of life of severely mobility-impaired
				individuals;
													(iii)the person transporting the nonhuman
				primate is a specially trained employee or agent of a nonprofit organization
				described in clause (ii) that is transporting the nonhuman primate to or from a
				designated individual who is permanently disabled with a severe mobility
				impairment, or to or from a licensed foster care home providing specialty
				training of the nonhuman primate solely for purposes of assisting an individual
				who is permanently disabled with severe mobility impairment;
												(iv)the person transporting the nonhuman
				primate carries documentation from the applicable nonprofit organization that
				includes the name of the designated individual referred to in clause
				(iii);
												(v)the nonhuman primate is transported in a
				secure enclosure that is appropriate for that species;
												(vi)the nonhuman primate has no contact with
				any animal or member of the public, other than the designated individual
				referred to in clause (iii); and
												(vii)the transportation of the nonhuman primate
				is in compliance with—
													(I)all applicable State and local restrictions
				regarding the transport; and
													(II)all applicable State and local requirements
				regarding permits or health certificates; and
													(D)does not
				apply
											;
							(C)in paragraph (2) (as redesignated by
			 subparagraph (A))—
								(i)by striking a before
			 prohibited and inserting any;
								(ii)by striking (3) and
			 inserting (4); and
								(iii)by striking (2) and
			 inserting (3);
								(D)in paragraph (3) (as redesignated by
			 subparagraph (A))—
								(i)in subparagraph (C)—
									(I)in clauses (ii) and (iii), by striking
			 animals listed in section 2(g) each place it appears and
			 inserting prohibited wildlife species; and
									(II)in clause (iv), by striking
			 animals and inserting prohibited wildlife
			 species; and
									(ii)in subparagraph (D), by striking
			 animal each place it appears and inserting prohibited
			 wildlife species;
								(E)in paragraph (4) (as redesignated by
			 subparagraph (A)), by striking (2) and inserting
			 (3);
							(F)in paragraph (6) (as redesignated by
			 subparagraph (A)), by striking subsection (a)(2)(C) and
			 inserting this subsection; and
							(G)by inserting after paragraph (6) (as
			 redesignated by subparagraph (A)) the following:
								
									(7)ApplicationThis subsection shall apply beginning on
				the effective date of regulations promulgated under this
				subsection.
									.
							(b)Civil PenaltiesSection 4(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3373(a)) is amended—
						(1)in paragraph (1), by inserting
			 (e), after subsections (b), (d), ; and
						(2)in paragraph (1), by inserting ,
			 (e), after subsection (d).
						(c)Criminal PenaltiesSection 4(d) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3373(d)) is amended—
						(1)in paragraphs (1)(A) and (1)(B) and in the
			 first sentence of paragraph (2), by inserting (e), after
			 subsections (b), (d), each place it appears; and
						(2)in paragraph (3), by inserting ,
			 (e), after subsection (d) .
						3004.Applicability provision
			 amendmentSection 3 of the
			 Captive Wildlife Safety Act (117 Stat. 2871; Public Law 108–191) is
			 amended—
					(1)in subsection (a), by striking (a)
			 In
			 General.—Section 3 and inserting Section
			 3; and
					(2)by striking subsection (b).
					3005.RegulationsSection 7(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following new
			 paragraph:
					
						(3)The Secretary shall, in consultation with
				other relevant Federal and State agencies, issue regulations to implement
				section
				3(e).
						.
				3006.Authorization of appropriations for
			 additional law enforcement personnelIn addition to such other amounts as are
			 authorized to carry out the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et
			 seq.), there is authorized to be appropriated to the Secretary of the Interior
			 $5,000,000 for fiscal year 2009 to hire additional law enforcement personnel of
			 the United States Fish and Wildlife Service to enforce that Act.
				BChesapeake Bay Gateways and Watertrails
			 Network Continuing Authorization Act
				3011.Short titleThis subtitle may be cited as the
			 Chesapeake Bay Gateways and Watertrails Network Continuing Authorization
			 Act.
				3012.Authorization of
			 appropriationsSection 502 of
			 the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law
			 105–312) is amended by striking subsection (c) and inserting the
			 following:
					
						(c)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section.
						.
				CBeach Protection Act of 2008
				3021.Short titleThis subtitle may be cited as the
			 Beach Protection Act of 2008.
				3022.Beachwater pollution source identification
			 and prevention
					(a)In generalSection 406 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1346) is amended in each of subsections (b), (c), (d),
			 (g), and (h) by striking monitoring and notification each place
			 it appears and inserting monitoring, public notification, source
			 tracking, and sanitary surveys to address the identified sources of beachwater
			 pollution.
					(b)Authorization of
			 appropriationsSection 406(i)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1346(i)) is amended by
			 striking $30,000,000 for each of fiscal years 2001 through 2005
			 and inserting $60,000,000 for each of fiscal years 2008 through
			 2013.
					3023.Funding for Beaches Environmental
			 Assessment and Coastal Health ActSection 8 of the Beaches Environmental
			 Assessment and Coastal Health Act of 2000 (114 Stat. 877) is amended by
			 striking 2005 and inserting 2013.
				3024.State reportsSection 406(b)(3)(A)(ii) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1346(b)(3)(A)(ii)) is amended by
			 inserting and all environmental agencies of the State with authority to
			 prevent or treat sources of beachwater pollution after
			 public.
				3025.Use of rapid testing methods
					(a)Contents of state and local government
			 programsSection 406(c)(4)(A)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1346(c)(4)(A)) is amended
			 by inserting , including the use of a rapid testing method after the
			 last day of the 1-year period following the date of approval of the rapid
			 testing method by the Administrator before the semicolon at the
			 end.
					(b)Revised criteriaSection 304(a)(9) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1314(a)(9)) is amended—
						(1)in subparagraph (A)—
							(A)by inserting rapid before
			 testing; and
							(B)by striking , as
			 appropriate; and
							(2)by adding at the end the following:
							
								(C)Validation of rapid testing
				methodsNot later than 2
				years after the date of enactment of this subparagraph, and periodically
				thereafter, the Administrator shall validate the rapid testing
				methods.
								.
						(c)DefinitionSection 502 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1362) is amended by adding at the end the
			 following:
						
							(25)Rapid testing methodThe term rapid testing method
				means a method of testing for which results are available within 2 hours after
				commencement of the rapid testing
				method.
							.
					3026.Prompt communication with State
			 environmental agenciesSection
			 406(c)(5) of the Federal Water Pollution Control Act (33 U.S.C. 1346(c)(5)) is
			 amended—
					(1)in the matter preceding subparagraph (A),
			 by striking prompt communication and inserting
			 communication within 24 hours of the receipt of the results of a water
			 quality sample;
					(2)in subparagraph (A), by striking
			 and at the end;
					(3)in subparagraph (B), by inserting
			 and after the semicolon at the end; and
					(4)by adding at the end the following:
						
							(C)all agencies of the State government with
				authority to require the prevention or treatment of the sources of beachwater
				pollution;
							.
					3027.Content of State and local
			 programsSection 406(c) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(c)) is amended—
					(1)in paragraph (6), by striking
			 and at the end;
					(2)in paragraph (7), by striking the period at
			 the end and inserting a semicolon;
					(3)by adding at the end the following:
						
							(8)measures to develop and implement a
				beachwater pollution source identification and tracking program for the coastal
				recreation waters that are not meeting applicable water quality standards for
				pathogens and pathogen indicators;
							(9)a publicly accessible and searchable
				geographical information system database with information updated within 24
				hours of the availability of the information, organized by beach and with
				defined standards, sampling plan, monitoring protocols, sampling results, and
				number and cause of beach closing and advisory days; and
							(10)measures to ensure that closures or
				advisories are made or issued within 24 hours after the State government
				determines that any coastal recreation waters in the State are not meeting or
				are not expected to meet applicable water quality standards for pathogens and
				pathogen
				indicators.
							.
					3028.Compliance reviewSection 406(h) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(h)) is amended—
					(1)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively, and indenting the subparagraphs
			 appropriately;
					(2)by striking In the and
			 inserting the following: (1)
			 In general.—In
			 the; and
					(3)by adding at the end the following:
						
							(2)Compliance reviewOn or before July 31 of each calendar year
				beginning after the date of enactment of this paragraph, the Administrator
				shall—
								(A)prepare a written assessment of compliance
				with all statutory and regulatory requirements of this section for each State
				and local government, and of compliance with conditions of each grant made
				under this section to a State or local government, including compliance with
				any requirement or condition under subsection (a)(2) or (c);
								(B)notify the State or local government of the
				assessment; and
								(C)make each of the assessments available to
				the public in a searchable database on or before December 31 of the calendar
				year.
								(3)Corrective action
								(A)In generalAny State or local government that the
				Administrator notifies under paragraph (2) that the State or local government
				is not in compliance with any requirement or grant condition described in
				paragraph (2) shall take such action as is necessary to comply with the
				requirement or condition by not later than 1 year after the date of the
				notification.
								(B)NoncomplianceIf the State or local government is not in
				compliance with such a requirement or condition by the date that is 1 year
				after the deadline specified in subparagraph (A), any grants made under
				subsection (b) to the State or local government, after the last day of the
				1-year period and while the State or local government is not in compliance with
				all requirements and grant conditions described in paragraph (2), shall require
				a Federal share of not to exceed 50 percent.
								(4)GAO reviewNot later than December 31 of the third
				calendar year beginning after the date of enactment of this paragraph, the
				Comptroller General of the United States shall—
								(A)conduct a review of the activities of the
				Administrator under paragraphs (2) and (3) during the first and second calendar
				years beginning after that date of enactment; and
								(B)submit to Congress a report on the results
				of the
				review.
								.
					3029.Study of grant distribution
			 formula
					(a)StudyNot later than 30 days after the date of
			 enactment of this Act, the Administrator of the Environmental Protection Agency
			 (referred to in this section as the Administrator) shall commence
			 a study of the formula for the distribution of grants under section 406 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346) for the purpose of
			 identifying potential revisions of that formula.
					(b)RequirementsIn conducting the study, the Administrator
			 shall—
						(1)consider the emphasis and valuation placed
			 on length of beach season, including any findings made by the Government
			 Accountability Office with respect to that emphasis and valuation; and
						(2)consult with appropriate Federal, State,
			 and local agencies.
						(c)Report and revisionNot later than 1 year after the date of
			 enactment of this Act, the Administrator shall—
						(1)submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report on the results of the
			 study, including any recommendations for revisions of the distribution formula
			 referred to in subsection (a); and
						(2)revise the distribution formula referred to
			 in subsection (a) in accordance with those recommendations.
						DAppalachian Regional Development Act
			 Amendments of 2008
				3031.Short titleThis subtitle may be cited as the
			 Appalachian Regional Development Act Amendments of 2008.
				3032.Limitation on available amounts; maximum
			 commission contribution
					(a)Grants and other assistanceSection 14321(a) of title 40, United States
			 Code, is amended—
						(1)in paragraph (1)(A) by striking clause (i)
			 and inserting the following:
							
								(i)the amount of the grant shall not
				exceed—
									(I)50 percent of administrative
				expenses;
									(II)at the discretion of the Commission, if the
				grant is to a local development district that has a charter or authority that
				includes the economic development of a county or a part of a county for which a
				distressed county designation is in effect under section 14526, 75 percent of
				administrative expenses; or
									(III)at the discretion of the Commission, if the
				grant is to a local development district that has a charter or authority that
				includes the economic development of a county or a part of a county for which
				an at-risk county designation is in effect under section 14526, 70 percent of
				administrative expenses;
									;
				and
						(2)in paragraph (2) by striking subparagraph
			 (A) and inserting the following:
							
								(A)In generalExcept as provided in subparagraph (B), of
				the cost of any activity eligible for financial assistance under this section,
				not more than—
									(i)50 percent may be provided from amounts
				appropriated to carry out this subtitle;
									(ii)in the case of a project to be carried out
				in a county for which a distressed county designation is in effect under
				section 14526, 80 percent may be provided from amounts appropriated to carry
				out this subtitle; or
									(iii)in the case of a project to be carried out
				in a county for which an at-risk county designation is in effect under section
				14526, 70 percent may be provided from amounts appropriated to carry out this
				subtitle.
									.
						(b)Demonstration health projectsSection 14502 of title 40, United States
			 Code, is amended—
						(1)in subsection (d) by striking paragraph (2)
			 and inserting the following:
							
								(2)Limitation on available
				amountsGrants under this
				section for the operation (including initial operating amounts and operating
				deficits, which include the cost of attracting, training, and retaining
				qualified personnel) of a demonstration health project, whether or not
				constructed with amounts authorized to be appropriated by this section, may be
				made for up to—
									(A)50 percent of the cost of that
				operation;
									(B)in the case of a project to be carried out
				in a county for which a distressed county designation is in effect under
				section 14526, 80 percent of the cost of that operation; or
									(C)in the case of a project to be carried out
				for a county for which an at-risk county designation is in effect under section
				14526, 70 percent of the cost of that
				operation.
									;
				and
						(2)in subsection (f)—
							(A)in paragraph (1) by striking
			 paragraph (2) and inserting paragraphs (2) and
			 (3); and
							(B)by adding at the end the following:
								
									(3)At-risk countiesThe maximum Commission contribution for a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526 may be increased to the lesser of—
										(A)70 percent; or
										(B)the maximum Federal contribution percentage
				authorized by this
				section.
										.
							(c)Assistance for proposed low- and
			 middle-income housing projectsSection 14503 of title 40, United States
			 Code, is amended—
						(1)in subsection (d) by striking paragraph (1)
			 and inserting the following:
							
								(1)Limitation on available
				amountsA loan under
				subsection (b) for the cost of planning and obtaining financing (including the
				cost of preliminary surveys and analyses of market needs, preliminary site
				engineering and architectural fees, site options, application and mortgage
				commitment fees, legal fees, and construction loan fees and discounts) of a
				project described in that subsection may be made for up to—
									(A)50 percent of that cost;
									(B)in the case of a project to be carried out
				in a county for which a distressed county designation is in effect under
				section 14526, 80 percent of that cost; or
									(C)in the case of a project to be carried out
				for a county for which an at-risk county designation is in effect under section
				14526, 70 percent of that cost.
									;
				and
						(2)in subsection (e) by striking paragraph (1)
			 and inserting the following:
							
								(1)In generalA grant under this section for expenses
				incidental to planning and obtaining financing for a project under this section
				that the Secretary considers to be unrecoverable from the proceeds of a
				permanent loan made to finance the project shall—
									(A)not be made to an organization established
				for profit; and
									(B)except as provided in paragraph (2), not
				exceed—
										(i)50 percent of those expenses;
										(ii)in the case of a project to be carried out
				in a county for which a distressed county designation is in effect under
				section 14526, 80 percent of those expenses; or
										(iii)in the case of a project to be carried out
				in a county for which an at-risk county designation is in effect under section
				14526, 70 percent of those
				expenses.
										.
						(d)Telecommunications and technology
			 initiativeSection 14504 of
			 title 40, United States Code, is amended by striking subsection (b) and
			 inserting the following:
						
							(b)Limitation on available
				amountsOf the cost of any
				activity eligible for a grant under this section, not more than—
								(1)50 percent may be provided from amounts
				appropriated to carry out this section;
								(2)in the case of a project to be carried out
				in a county for which a distressed county designation is in effect under
				section 14526, 80 percent may be provided from amounts appropriated to carry
				out this section; or
								(3)in the case of a project to be carried out
				in a county for which an at-risk county designation is in effect under section
				14526, 70 percent may be provided from amounts appropriated to carry out this
				section.
								.
					(e)Entrepreneurship initiativeSection 14505 of title 40, United States
			 Code, is amended by striking subsection (c) and inserting the following:
						
							(c)Limitation on available
				amountsOf the cost of any
				activity eligible for a grant under this section, not more than—
								(1)50 percent may be provided from amounts
				appropriated to carry out this section;
								(2)in the case of a project to be carried out
				in a county for which a distressed county designation is in effect under
				section 14526, 80 percent may be provided from amounts appropriated to carry
				out this section; or
								(3)in the case of a project to be carried out
				in a county for which an at-risk county designation is in effect under section
				14526, 70 percent may be provided from amounts appropriated to carry out this
				section.
								.
					(f)Regional skills partnershipsSection 14506 of title 40, United States
			 Code, is amended by striking subsection (d) and inserting the following:
						
							(d)Limitation on available
				amountsOf the cost of any
				activity eligible for a grant under this section, not more than—
								(1)50 percent may be provided from amounts
				appropriated to carry out this section;
								(2)in the case of a project to be carried out
				in a county for which a distressed county designation is in effect under
				section 14526, 80 percent may be provided from amounts appropriated to carry
				out this section; or
								(3)in the case of a project to be carried out
				in a county for which an at-risk county designation is in effect under section
				14526, 70 percent may be provided from amounts appropriated to carry out this
				section.
								.
					(g)Supplements to Federal grant
			 programsSection 14507(g) of
			 title 40, United States Code, is amended—
						(1)in paragraph (1) by striking
			 paragraph (2) and inserting paragraphs (2) and
			 (3); and
						(2)by adding at the end the following:
							
								(3)At-risk countiesThe maximum Commission contribution for a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526 may be increased to 70
				percent.
								.
						3033.Economic and energy development
			 initiative
					(a)In generalSubchapter I of chapter 145 of subtitle IV
			 of title 40, United States Code, is amended by adding at the end the
			 following:
						
							14508.Economic and energy development
				initiative
								(a)Projects To Be AssistedThe Appalachian Regional Commission may
				provide technical assistance, make grants, enter into contracts, or otherwise
				provide amounts to persons or entities in the Appalachian region for projects
				and activities—
									(1)to promote energy efficiency in the
				Appalachian region to enhance the economic competitiveness of the Appalachian
				region;
									(2)to increase the use of renewable energy
				resources, particularly biomass, in the Appalachian region to produce
				alternative transportation fuels, electricity, and heat; and
									(3)to support the development of regional,
				conventional energy resources to produce electricity and heat through advanced
				technologies that achieve a substantial reduction in emissions, including
				greenhouse gases, over the current baseline.
									(b)Limitation on available
				amountsOf the cost of any
				activity eligible for a grant under this section, not more than—
									(1)50 percent may be provided from amounts
				appropriated to carry out this section;
									(2)in the case of a project to be carried out
				in a county for which a distressed county designation is in effect under
				section 14526, 80 percent may be provided from amounts appropriated to carry
				out this section; or
									(3)in the case of a project to be carried out
				in a county for which an at-risk county designation is in effect under section
				14526, 70 percent may be provided from amounts appropriated to carry out this
				section.
									(c)Sources of AssistanceSubject to subsection (b), grants provided
				under this section may be provided from amounts made available to carry out
				this section in combination with amounts made available under other Federal
				programs or from any other source.
								(d)Federal ShareNotwithstanding any provision of law
				limiting the Federal share under any other Federal program, amounts made
				available to carry out this section may be used to increase that Federal share,
				as the Commission decides is
				appropriate.
								.
					(b)Conforming amendmentThe analysis for chapter 145 of title 40,
			 United States Code, is amended by inserting after the item relating to section
			 14507 the following:
						
							
								14508. Economic and energy
				development
				initiative.
							
							.
					3034.Distressed, at-risk, and economically
			 strong counties
					(a)Designation of at-risk
			 countiesSection 14526 of
			 title 40, United States Code, is amended—
						(1)in the section heading by inserting
			 ,
			 at-risk, after Distressed; and
						(2)in subsection (a)(1)—
							(A)by redesignating subparagraph (B) as
			 subparagraph (C);
							(B)in subparagraph (A) by striking
			 and at the end; and
							(C)by inserting after subparagraph (A) the
			 following:
								
									(B)designate as at-risk
				counties those counties in the Appalachian region that are most at risk
				of becoming economically distressed;
				and
									.
							(b)Conforming amendmentThe analysis for chapter 145 of such title
			 is amended by striking the item relating to section 14526 and inserting the
			 following:
						
							
								14526. Distressed, at-risk, and
				economically strong
				counties.
							
							.
					3035.Authorization of appropriations
					(a)In generalSection 14703(a) of title 40, United States
			 Code, is amended to read as follows:
						
							(a)In generalIn addition to amounts made available under
				section 14501, there is authorized to be appropriated to the Appalachian
				Regional Commission to carry out this subtitle—
								(1)$87,000,000 for fiscal year 2008;
								(2)$100,000,000 for fiscal year 2009;
								(3)$105,000,000 for fiscal year 2010;
								(4)$108,000,000 for fiscal year 2011;
				and
								(5)$110,000,000 for fiscal year
				2012.
								.
					(b)Economic and energy development
			 initiativeSection 14703(b)
			 of such title is amended to read as follows:
						
							(b)Economic and energy development
				initiativeOf the amounts
				made available under subsection (a), the following amounts may be used to carry
				out section 14508—
								(1)$12,000,000 for fiscal year 2008;
								(2)$12,500,000 for fiscal year 2009;
								(3)$13,000,000 for fiscal year 2010;
								(4)$13,500,000 for fiscal year 2011;
				and
								(5)$14,000,000 for fiscal year
				2012.
								.
					(c)Allocation of fundsSection 14703 of such title is amended by
			 adding at the end the following:
						
							(d)Allocation of fundsFunds approved by the Appalachian Regional
				Commission for a project in a State in the Appalachian region pursuant to a
				congressional directive shall be derived from the total amount allocated to the
				State by the Appalachian Regional Commission from amounts appropriated to carry
				out this
				subtitle.
							.
					3036.TerminationSection 14704 of title 40, United States
			 Code, is amended by striking 2007 and inserting
			 2012.
				3037.Additions to Appalachian region
					(a)KentuckySection 14102(a)(1)(C) of title 40, United
			 States Code, is amended—
						(1)by inserting Metcalfe, after
			 Menifee,;
						(2)by inserting Nicholas, after
			 Morgan,; and
						(3)by inserting Robertson,
			 after Pulaski,.
						(b)OhioSection 14102(a)(1)(H) of such title is
			 amended—
						(1)by inserting Ashtabula,
			 after Adams,;
						(2)by inserting Mahoning, after
			 Lawrence,; and
						(3)by inserting Trumbull, after
			 Scioto,.
						(c)TennesseeSection 14102(a)(1)(K) of such title is
			 amended by inserting Lawrence, Lewis, after
			 Knox,.
					(d)VirginiaSection 14102(a)(1)(L) of such title is
			 amended—
						(1)by inserting Henry, after
			 Grayson,; and
						(2)by inserting Patrick, after
			 Montgomery,.
						IVForeign relations provisions 
			ASenator Paul Simon Study Abroad Foundation
			 Act of 2008
				4001.Short titleThis subtitle may be cited as the
			 Senator Paul Simon Study Abroad
			 Foundation Act of 2008.
				4002.FindingsCongress makes the following
			 findings:
					(1)According to President George W. Bush,
			 America’s leadership and national security rest on our commitment to
			 educate and prepare our youth for active engagement in the international
			 community..
					(2)According to former President William J.
			 Clinton, Today, the defense of United States interests, the effective
			 management of global issues, and even an understanding of our Nation’s
			 diversity require ever-greater contact with, and understanding of, people and
			 cultures beyond our borders..
					(3)Congress authorized the establishment of
			 the Commission on the Abraham Lincoln Study Abroad Fellowship Program pursuant
			 to section 104 of the Miscellaneous Appropriations and Offsets Act, 2004
			 (division H of Public Law 108–199). Pursuant to its
			 mandate, the Lincoln Commission has submitted to Congress and the President a
			 report of its recommendations for greatly expanding the opportunity for
			 students at institutions of higher education in the United States to study
			 abroad, with special emphasis on studying in developing nations.
					(4)According to the Lincoln Commission,
			 [s]tudy abroad is one of the major means of producing foreign language
			 speakers and enhancing foreign language learning and, for that reason,
			 is simply essential to the [N]ation’s security.
					(5)Studies consistently show that United
			 States students score below their counterparts in other advanced countries on
			 indicators of international knowledge. This lack of global literacy is a
			 national liability in an age of global trade and business, global
			 interdependence, and global terror.
					(6)Americans believe that it is important for
			 their children to learn other languages, study abroad, attend a college where
			 they can interact with international students, learn about other countries and
			 cultures, and generally be prepared for the global age.
					(7)In today’s world, it is more important than
			 ever for the United States to be a responsible, constructive leader that other
			 countries are willing to follow. Such leadership cannot be sustained without an
			 informed citizenry with significant knowledge and awareness of the
			 world.
					(8)Study abroad has proven to be a very
			 effective means of imparting international and foreign-language competency to
			 students.
					(9)In any given year, only approximately one
			 percent of all students enrolled in United States institutions of higher
			 education study abroad.
					(10)Less than 10 percent of the students who
			 graduate from United States institutions of higher education with bachelors
			 degrees have studied abroad.
					(11)Far more study abroad must take place in
			 developing countries. Ninety-five percent of the world’s population growth over
			 the next 50 years will occur outside of Europe. Yet in the academic year
			 2004–2005, 60 percent of United States students studying abroad studied in
			 Europe, and 45 percent studied in four countries—the United Kingdom, Italy,
			 Spain, and France—according to the Institute of International Education.
					(12)The Final Report of the National Commission
			 on Terrorist Attacks Upon the United States (The 9/11 Commission Report)
			 recommended that the United States increase support for scholarship,
			 exchange, and library programs. The 9/11 Public Discourse Project,
			 successor to the 9/11 Commission, noted in its November 14, 2005, status report
			 that this recommendation was unfulfilled, and stated that
			 The U.S. should increase support for scholarship and exchange programs,
			 our most powerful tool to shape attitudes over the course of a
			 generation.. In its December 5, 2005, Final Report on the 9/11
			 Commission Recommendations, the 9/11 Public Discourse Project gave the
			 government a grade of D for its implementation of this
			 recommendation.
					(13)Investing in a national study abroad
			 program would help turn a grade of D into an A by
			 equipping United States students to communicate United States values and way of
			 life through the unique dialogue that takes place among citizens from around
			 the world when individuals study abroad.
					(14)An enhanced national study abroad program
			 could help further the goals of other United States Government initiatives to
			 promote educational, social, and political reform and the status of women in
			 developing and reforming societies around the world, such as the Middle East
			 Partnership Initiative.
					(15)To complement such worthwhile Federal
			 programs and initiatives as the Benjamin A. Gilman International Scholarship
			 Program, the National Security Education Program, and the National Security
			 Language Initiative, a broad-based undergraduate study abroad program is needed
			 that will make many more study abroad opportunities accessible to all
			 undergraduate students, regardless of their field of study, ethnicity,
			 socio-economic status, or gender.
					4003.PurposesThe purposes of this subtitle are—
					(1)to significantly enhance the global
			 competitiveness and international knowledge base of the United States by
			 ensuring that more United States students have the opportunity to acquire
			 foreign language skills and international knowledge through significantly
			 expanded study abroad;
					(2)to enhance the foreign policy capacity of
			 the United States by significantly expanding and diversifying the talent pool
			 of individuals with non-traditional foreign language skills and cultural
			 knowledge in the United States who are available for recruitment by United
			 States foreign affairs agencies, legislative branch agencies, and
			 nongovernmental organizations involved in foreign affairs activities;
					(3)to ensure that an increasing portion of
			 study abroad by United States students will take place in nontraditional study
			 abroad destinations such as the People’s Republic of China, countries of the
			 Middle East region, and developing countries; and
					(4)to create greater cultural understanding of
			 the United States by exposing foreign students and their families to United
			 States students in countries that have not traditionally hosted large numbers
			 of United States students.
					4004.DefinitionsIn this subtitle:
					(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
						(A)the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives; and
						(B)the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate.
						(2)BoardThe term Board means the Board
			 of Directors of the Foundation established pursuant to section 4005(d).
					(3)Chief executive officerThe term Chief Executive
			 Officer means the chief executive officer of the Foundation appointed
			 pursuant to section 4005(c).
					(4)FoundationThe term Foundation means the
			 Senator Paul Simon Study Abroad Foundation established by section
			 4005(a).
					(5)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
					(6)National of the United StatesThe term national of the United
			 States means a national of the United States or an alien lawfully
			 admitted for permanent residence (as those terms are defined in section 101 of
			 the Immigration and Nationality Act (8 U.S.C. 1101)).
					(7)Nontraditional study abroad
			 destinationThe term
			 nontraditional study abroad destination means a location that is
			 determined by the Foundation to be a less common destination for United States
			 students who study abroad.
					(8)Study abroadThe term study abroad means an
			 educational program of study, work, research, internship, or combination
			 thereof that is conducted outside the United States and that carries academic
			 credit toward fulfilling the participating student’s degree
			 requirements.
					(9)United StatesThe term United States means
			 any of the several States, the District of Columbia, Puerto Rico, the Northern
			 Mariana Islands, the Virgin Islands, Guam, American Samoa, and any other
			 territory or possession of the United States.
					(10)United States studentThe term United States student
			 means a national of the United States who is enrolled at an institution of
			 higher education located within the United States.
					4005.Establishment and management of the Senator
			 Paul Simon Study Abroad Foundation
					(a)Establishment
						(1)In generalThere is established in the executive
			 branch a corporation to be known as the Senator Paul Simon Study Abroad
			 Foundation that shall be responsible for carrying out this subtitle.
			 The Foundation shall be a government corporation, as defined in
			 section
			 103 of title 5, United States Code.
						(2)Board of directorsThe Foundation shall be governed by a Board
			 of Directors in accordance with subsection (d).
						(3)Intent of CongressIt is the intent of Congress in
			 establishing the structure of the Foundation set forth in this subsection to
			 create an entity that will administer a study abroad program that—
							(A)serves the long-term foreign policy and
			 national security needs of the United States; but
							(B)operates independently of short-term
			 political and foreign policy considerations.
							(b)Mandate of FoundationIn administering the program referred to in
			 subsection (a)(3), the Foundation shall—
						(1)promote the objectives and purposes of this
			 subtitle;
						(2)through responsive, flexible grant-making,
			 promote access to study abroad opportunities by United States students at
			 diverse institutions of higher education, including two-year institutions,
			 minority-serving institutions, and institutions that serve nontraditional
			 students;
						(3)through creative grant-making, promote
			 access to study abroad opportunities by diverse United States students,
			 including minority students, students of limited financial means, and
			 nontraditional students;
						(4)solicit funds from the private sector to
			 supplement funds made available under this subtitle; and
						(5)minimize administrative costs and maximize
			 the availability of funds for grants under this subtitle.
						(c)Chief executive officer
						(1)In generalThere shall be in the Foundation a Chief
			 Executive Officer who shall be responsible for the management of the
			 Foundation.
						(2)AppointmentThe Chief Executive Officer shall be
			 appointed by the Board and shall be a recognized leader in higher education,
			 business, or foreign policy, chosen on the basis of a rigorous search.
						(3)Relationship to boardThe Chief Executive Officer shall report to
			 and be under the direct authority of the Board.
						(4)Compensation and rank
							(A)In generalThe Chief Executive Officer shall be
			 compensated at the rate provided for level IV of the Executive Schedule under
			 section
			 5315 of title 5, United States Code.
							(B)AmendmentSection 5315 of title 5, United
			 States Code, is amended by adding at the end the following:
								
									Chief Executive Officer, Senator Paul Simon
				Study Abroad
				Foundation.
									.
							(5)Authorities and dutiesThe Chief Executive Officer shall be
			 responsible for the management of the Foundation and shall exercise the powers
			 and discharge the duties of the Foundation.
						(6)Authority to appoint officersIn consultation and with approval of the
			 Board, the Chief Executive Officer shall appoint all officers of the
			 Foundation.
						(d)Board of directors
						(1)EstablishmentThere shall be in the Foundation a Board of
			 Directors.
						(2)DutiesThe Board shall perform the functions
			 specified to be carried out by the Board in this subtitle and may prescribe,
			 amend, and repeal bylaws, rules, regulations, and procedures governing the
			 manner in which the business of the Foundation may be conducted and in which
			 the powers granted to it by law may be exercised.
						(3)MembershipThe Board shall consist of—
							(A)the Secretary of State (or the Secretary’s
			 designee), the Secretary of Education (or the Secretary’s designee), the
			 Secretary of Defense (or the Secretary’s designee), and the Administrator of
			 the United States Agency for International Development (or the Administrator’s
			 designee); and
							(B)five other individuals with relevant
			 experience in matters relating to study abroad (such as individuals who
			 represent institutions of higher education, business organizations, foreign
			 policy organizations, or other relevant organizations) who shall be appointed
			 by the President, by and with the advice and consent of the Senate, of
			 which—
								(i)one individual shall be appointed from
			 among a list of individuals submitted by the majority leader of the House of
			 Representatives;
								(ii)one individual shall be appointed from
			 among a list of individuals submitted by the minority leader of the House of
			 Representatives;
								(iii)one individual shall be appointed from
			 among a list of individuals submitted by the majority leader of the Senate;
			 and
								(iv)one individual shall be appointed from
			 among a list of individuals submitted by the minority leader of the
			 Senate.
								(4)Chief executive officerThe Chief Executive Officer of the
			 Foundation shall serve as a nonvoting, ex officio member of the Board.
						(5)Terms
							(A)Officers of the federal
			 governmentEach member of the
			 Board described in paragraph (3)(A) shall serve for a term that is concurrent
			 with the term of service of the individual’s position as an officer within the
			 other Federal department or agency.
							(B)Other membersEach member of the Board described in
			 paragraph (3)(B) shall be appointed for a term of 3 years and may be
			 reappointed for one additional 3 year term.
							(C)VacanciesA vacancy in the Board shall be filled in
			 the manner in which the original appointment was made.
							(6)ChairpersonThere shall be a Chairperson of the Board.
			 The Secretary of State (or the Secretary’s designee) shall serve as the
			 Chairperson.
						(7)QuorumA majority of the members of the Board
			 described in paragraph (3) shall constitute a quorum, which, except with
			 respect to a meeting of the Board during the 135-day period beginning on the
			 date of the enactment of this Act, shall include at least one member of the
			 Board described in paragraph (3)(B).
						(8)MeetingsThe Board shall meet at the call of the
			 Chairperson.
						(9)Compensation
							(A)Officers of the federal government
								(i)In generalA member of the Board described in
			 paragraph (3)(A) may not receive additional pay, allowances, or benefits by
			 reason of the member’s service on the Board.
								(ii)Travel expensesEach such member of the Board shall receive
			 travel expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of
			 chapter
			 57 of title 5, United States Code.
								(B)Other members
								(i)In generalExcept as provided in clause (ii), a member
			 of the Board described in paragraph (3)(B) while away from the member’s home or
			 regular place of business on necessary travel in the actual performance of
			 duties as a member of the Board, shall be paid per diem, travel, and
			 transportation expenses in the same manner as is provided under subchapter I of
			 chapter
			 57 of title 5, United States Code.
								(ii)LimitationA member of the Board may not be paid
			 compensation under clause (i) for more than 90 days in any calendar
			 year.
								4006.Establishment and operation of
			 program
					(a)Establishment of the programThere is hereby established a program,
			 which shall—
						(1)be administered by the Foundation;
			 and
						(2)award grants to—
							(A)United States students for study
			 abroad;
							(B)nongovernmental institutions that provide
			 and promote study abroad opportunities for United States students, in
			 consortium with institutions described in subparagraph (C); and
							(C)institutions of higher education,
			 individually or in consortium,
							in order to accomplish the objectives
			 set forth in subsection (b).(b)ObjectivesThe objectives of the program established
			 under subsection (a) are that, within 10 years of the date of the enactment of
			 this Act—
						(1)not less than one million undergraduate
			 United States students will study abroad annually for credit;
						(2)the demographics of study-abroad
			 participation will reflect the demographics of the United States undergraduate
			 population, including students enrolled in community colleges, minority-serving
			 institutions, and institutions serving large numbers of low-income and
			 first-generation students; and
						(3)an increasing portion of study abroad will
			 take place in nontraditional study abroad destinations, with a substantial
			 portion of such increases taking place in developing countries.
						(c)Mandate of the programIn order to accomplish the objectives set
			 forth in subsection (b), the Foundation shall, in administering the program
			 established under subsection (a), take fully into account the recommendations
			 of the Commission on the Abraham Lincoln Study Abroad Fellowship Program
			 (established pursuant to section 104 of the Miscellaneous Appropriations and
			 Offsets Act, 2004 (division H of
			 Public Law
			 108–199)).
					(d)Structure of grants
						(1)Promoting reformIn accordance with the recommendations of
			 the Commission on the Abraham Lincoln Study Abroad Fellowship Program, grants
			 awarded under the program established under subsection (a) shall be structured
			 to the maximum extent practicable to promote appropriate reforms in
			 institutions of higher education in order to remove barriers to participation
			 by students in study abroad.
						(2)Grants to individuals and
			 institutionsIt is the sense
			 of Congress that—
							(A)the Foundation should award not more than
			 25 percent of the funds awarded as grants to individuals described in
			 subparagraph (A) of subsection (a)(2) and not less than 75 percent of such
			 funds to institutions described in subparagraphs (B) and (C) of such
			 subsection; and
							(B)the Foundation should ensure that not less
			 than 85 percent of the amount awarded to such institutions is used to award
			 scholarships to students.
							(e)Balance of long-term and short-term study
			 abroad programsIn
			 administering the program established under subsection (a), the Foundation
			 shall seek an appropriate balance between—
						(1)longer-term study abroad programs, which
			 maximize foreign-language learning and intercultural understanding; and
						(2)shorter-term study abroad programs, which
			 maximize the accessibility of study abroad to nontraditional students.
						(f)Quality and safety in study
			 abroadIn administering the
			 program established under subsection (a), the Foundation shall require that
			 institutions receiving grants demonstrate that—
						(1)the study abroad programs for which
			 students receive grant funds are for academic credit; and
						(2)the programs have established health and
			 safety guidelines and procedures.
						4007.Annual report
					(a)Report requiredNot later than December 15, 2008, and each
			 December 15 thereafter, the Foundation shall submit to the appropriate
			 congressional committees a report on the implementation of this subtitle during
			 the prior fiscal year.
					(b)ContentsThe report required by subsection (a) shall
			 include—
						(1)the total financial resources available to
			 the Foundation during the year, including appropriated funds, the value and
			 source of any gifts or donations accepted pursuant to section 4008(a)(6), and
			 any other resources;
						(2)a description of the Board’s policy
			 priorities for the year and the bases upon which grant proposals were solicited
			 and awarded to institutions of higher education, nongovernmental institutions,
			 and consortiums pursuant to section 4006(a)(2)(B) and 4006(a)(2)(C);
						(3)a list of grants made to institutions of
			 higher education, nongovernmental institutions, and consortiums pursuant to
			 section 4006(a)(2)(B) and 4006(a)(2)(C) that includes the identity of the
			 institutional recipient, the dollar amount, the estimated number of study
			 abroad opportunities provided to United States students by each grant, the
			 amount of the grant used by each institution for administrative expenses, and
			 information on cost-sharing by each institution receiving a grant;
						(4)a description of the bases upon which the
			 Foundation made grants directly to United States students pursuant to section
			 4006(a)(2)(A);
						(5)the number and total dollar amount of
			 grants made directly to United States students by the Foundation pursuant to
			 section 4006(a)(2)(A); and
						(6)the total administrative and operating
			 expenses of the Foundation for the year, as well as specific information
			 on—
							(A)the number of Foundation employees and the
			 cost of compensation for Board members, Foundation employees, and personal
			 service contractors;
							(B)costs associated with securing the use of
			 real property for carrying out the functions of the Foundation;
							(C)total travel expenses incurred by Board
			 members and Foundation employees in connection with Foundation activities;
			 and
							(D)total representational expenses.
							4008.Powers of the Foundation; related
			 provisions
					(a)PowersThe Foundation—
						(1)shall have perpetual succession unless
			 dissolved by a law enacted after the date of the enactment of this Act;
						(2)may adopt, alter, and use a seal, which
			 shall be judicially noticed;
						(3)may make and perform such contracts,
			 grants, and other agreements with any person or government however designated
			 and wherever situated, as may be necessary for carrying out the functions of
			 the Foundation;
						(4)may determine and prescribe the manner in
			 which its obligations shall be incurred and its expenses allowed and paid,
			 including expenses for representation;
						(5)may lease, purchase, or otherwise acquire,
			 improve, and use such real property wherever situated, as may be necessary for
			 carrying out the functions of the Foundation;
						(6)may accept cash gifts or donations of
			 services or of property (real, personal, or mixed), tangible or intangible, for
			 the purpose of carrying out the provisions of this subtitle;
						(7)may use the United States mails in the same
			 manner and on the same conditions as the executive departments;
						(8)may contract with individuals for personal
			 services, who shall not be considered Federal employees for any provision of
			 law administered by the Office of Personnel Management;
						(9)may hire or obtain passenger motor
			 vehicles; and
						(10)shall have such other powers as may be
			 necessary and incident to carrying out this subtitle.
						(b)Principal officeThe Foundation shall maintain its principal
			 office in the metropolitan area of Washington, District of Columbia.
					(c)Applicability of government corporation
			 control act
						(1)In generalThe Foundation shall be subject to chapter
			 91 of subtitle VI of title 31, United States Code, except that the Foundation
			 shall not be authorized to issue obligations or offer obligations to the
			 public.
						(2)Conforming amendmentSection 9101(3) of title 31, United
			 States Code, is amended by adding at the end the following:
							
								(S)the Senator Paul Simon Study Abroad
				Foundation.
								.
						(d)Inspector general
						(1)In generalThe Inspector General of the Department of
			 State shall serve as Inspector General of the Foundation, and, in acting in
			 such capacity, may conduct reviews, investigations, and inspections of all
			 aspects of the operations and activities of the Foundation.
						(2)Authority of the boardIn carrying out the responsibilities under
			 this subsection, the Inspector General shall report to and be under the general
			 supervision of the Board.
						(3)Reimbursement and authorization of
			 services
							(A)ReimbursementThe Foundation shall reimburse the
			 Department of State for all expenses incurred by the Inspector General in
			 connection with the Inspector General’s responsibilities under this
			 subsection.
							(B)Authorization for servicesOf the amount authorized to be appropriated
			 under section 4010(a) for a fiscal year, up to $2,000,000 is authorized to be
			 made available to the Inspector General of the Department of State to conduct
			 reviews, investigations, and inspections of operations and activities of the
			 Foundation.
							4009.General personnel authorities
					(a)Detail of personnelUpon request of the Chief Executive
			 Officer, the head of an agency may detail any employee of such agency to the
			 Foundation on a reimbursable basis. Any employee so detailed remains, for the
			 purpose of preserving such employee’s allowances, privileges, rights,
			 seniority, and other benefits, an employee of the agency from which
			 detailed.
					(b)Reemployment rights
						(1)In generalAn employee of an agency who is serving
			 under a career or career conditional appointment (or the equivalent), and who,
			 with the consent of the head of such agency, transfers to the Foundation, is
			 entitled to be reemployed in such employee’s former position or a position of
			 like seniority, status, and pay in such agency, if such employee—
							(A)is separated from the Foundation for any
			 reason, other than misconduct, neglect of duty, or malfeasance; and
							(B)applies for reemployment not later than 90
			 days after the date of separation from the Foundation.
							(2)Specific rightsAn employee who satisfies paragraph (1) is
			 entitled to be reemployed (in accordance with such paragraph) within 30 days
			 after applying for reemployment and, on reemployment, is entitled to at least
			 the rate of basic pay to which such employee would have been entitled had such
			 employee never transferred.
						(c)Hiring authorityOf persons employed by the Foundation, not
			 to exceed 20 persons may be appointed, compensated, or removed without regard
			 to the civil service laws and regulations.
					(d)Basic payThe Chief Executive Officer may fix the
			 rate of basic pay of employees of the Foundation without regard to the
			 provisions of
			 chapter
			 51 of title 5, United States Code (relating to the
			 classification of positions), subchapter III of chapter 53 of such title
			 (relating to General Schedule pay rates), except that no employee of the
			 Foundation may receive a rate of basic pay that exceeds the rate for level IV
			 of the Executive Schedule under section 5315 of such title.
					(e)DefinitionsIn this section—
						(1)the term agency means an
			 executive agency, as defined by
			 section
			 105 of title 5, United States Code; and
						(2)the term detail means the
			 assignment or loan of an employee, without a change of position, from the
			 agency by which such employee is employed to the Foundation.
						4010.GAO review
					(a)Review requiredNot later than two years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 commence a review of the operations of the Foundation.
					(b)ContentIn conducting the review required under
			 subsection (a), the Comptroller General shall analyze—
						(1)whether the Foundation is organized and
			 operating in a manner that will permit it to fulfill the purposes of this
			 section, as set forth in section 4003;
						(2)the degree to which the Foundation is
			 operating efficiently and in a manner consistent with the requirements of
			 paragraphs (4) and (5) of section 4005(b);
						(3)whether grantmaking by the Foundation is
			 being undertaken in a manner consistent with subsections (d), (e), and (f) of
			 section 4006;
						(4)the extent to which the Foundation is using
			 best practices in the implementation of this subtitle and the administration of
			 the program described in section 4006; and
						(5)other relevant matters, as determined by
			 the Comptroller General, after consultation with the appropriate congressional
			 committees.
						(c)Report requiredThe Comptroller General shall submit a
			 report on the results of the review conducted under subsection (a) to the
			 Secretary of State (in the capacity of the Secretary as Chairperson of the
			 Board of the Foundation) and to the appropriate congressional
			 committees.
					4011.Authorization of appropriations
					(a)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated to
			 carry out this subtitle $80,000,000 for fiscal year 2008 and each subsequent
			 fiscal year.
						(2)Amounts in addition to other available
			 amountsAmounts authorized to
			 be appropriated by paragraph (1) are in addition to amounts authorized to be
			 appropriated or otherwise made available for educational exchange programs,
			 including the J. William Fulbright Educational Exchange Program and the
			 Benjamin A. Gilman International Scholarship Program, administered by the
			 Bureau of Educational and Cultural Affairs of the Department of State.
						(b)Allocation of funds
						(1)In generalThe Foundation may allocate or transfer to
			 any agency of the United States Government any of the funds available for
			 carrying out this subtitle. Such funds shall be available for obligation and
			 expenditure for the purposes for which the funds were authorized, in accordance
			 with authority granted in this subtitle or under authority governing the
			 activities of the United States Government agency to which such funds are
			 allocated or transferred.
						(2)NotificationThe Foundation shall notify the appropriate
			 congressional committees not less than 15 days prior to an allocation or
			 transfer of funds pursuant to paragraph (1).
						BReconstruction and Stabilization Civilian
			 Management Act of 2008
				4101.Short titleThis subtitle may be cited as the
			 Reconstruction and Stabilization
			 Civilian Management Act of 2008.
				4102.Findings
					(a)FindingsCongress finds the following:
						(1)In June 2004, the Office of the Coordinator
			 for Reconstruction and Stabilization (referred to as the
			 Coordinator) was established in the Department of State with the
			 mandate to lead, coordinate, and institutionalize United States Government
			 civilian capacity to prevent or prepare for post-conflict situations and help
			 reconstruct and stabilize a country or region that is at risk of, in, or is in
			 transition from, conflict or civil strife.
						(2)In December 2005, the Coordinator’s mandate
			 was reaffirmed by the National Security Presidential Directive 44, which
			 instructed the Secretary of State, and at the Secretary’s direction, the
			 Coordinator, to coordinate and lead integrated United States Government
			 efforts, involving all United States departments and agencies with relevant
			 capabilities, to prepare, plan for, and conduct reconstruction and
			 stabilization operations.
						(3)National Security Presidential Directive 44
			 assigns to the Secretary, with the Coordinator’s assistance, the lead role to
			 develop reconstruction and stabilization strategies, ensure civilian
			 interagency program and policy coordination, coordinate interagency processes
			 to identify countries at risk of instability, provide decision-makers with
			 detailed options for an integrated United States Government response in
			 connection with reconstruction and stabilization operations, and carry out a
			 wide range of other actions, including the development of a civilian surge
			 capacity to meet reconstruction and stabilization emergencies. The Secretary
			 and the Coordinator are also charged with coordinating with the Department of
			 Defense on reconstruction and stabilization responses, and integrating planning
			 and implementing procedures.
						(4)The Department of Defense issued Directive
			 3000.05, which establishes that stability operations are a core United States
			 military mission that the Department of Defense must be prepared to conduct and
			 support, provides guidance on stability operations that will evolve over time,
			 and assigns responsibilities within the Department of Defense for planning,
			 training, and preparing to conduct and support stability operations.
						(5)The President's Fiscal Year 2009 Budget
			 Request to Congress includes $248,600,000 for a Civilian Stabilization
			 Initiative that would vastly improve civilian partnership with the Armed Forces
			 in post-conflict stabilization situations, including by establishing an Active
			 Response Corps of 250 persons, a Standby Response Corps of 2000 persons, and a
			 Civilian Response Corps of 2000 persons.
						4103.DefinitionsIn this subtitle:
					(1)AdministratorThe term Administrator means
			 the Administrator of the United States Agency for International
			 Development.
					(2)AgencyThe term agency means any
			 entity included in
			 chapter
			 1 of title 5, United States Code.
					(3)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
					(4)DepartmentExcept as otherwise provided in this
			 subtitle, the term Department means the Department of
			 State.
					(5)PersonnelThe term personnel means
			 individuals serving in any service described in
			 section
			 2101 of title 5, United States Code, other than in the
			 legislative or judicial branch.
					(6)SecretaryThe term Secretary means the
			 Secretary of State.
					4104.Authority to provide assistance for
			 reconstruction and stabilization crisesChapter 1 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended
			 by inserting after section 617 the following new section:
					
						618.Assistance for a reconstruction and
				stabilization crisis
							(a)Assistance
								(1)In generalIf the President determines that it is in
				the national security interests of the United States for United States civilian
				agencies or non-Federal employees to assist in reconstructing and stabilizing a
				country or region that is at risk of, in, or is in transition from, conflict or
				civil strife, the President may, in accordance with the provisions set forth in
				section 614(a)(3), subject to paragraph (2) of this subsection but
				notwithstanding any other provision of law, and on such terms and conditions as
				the President may determine, furnish assistance to such country or region for
				reconstruction or stabilization using funds under paragraph (3).
								(2)Pre-notification requirementThe President may not furnish assistance
				pursuant to paragraph (1) until five days (excepting Saturdays, Sundays, and
				legal public holidays) after the requirements under section 614(a)(3) of this
				Act are carried out.
								(3)FundsThe funds referred to in paragraph (1) are
				funds made available under any other provision of law and under other
				provisions of this Act, and transferred or reprogrammed for purposes of this
				section, and such transfer or reprogramming shall be subject to the procedures
				applicable to a notification under section 634A of this Act.
								(b)LimitationThe authority contained in this section may
				be exercised only during fiscal years 2009, 2010, and 2011, except that the
				authority may not be exercised to furnish more than $200,000,000 in any such
				fiscal
				year.
							.
				4105.Reconstruction and
			 stabilizationTitle I of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is
			 amended by adding at the end the following new section:
					
						62.Reconstruction and stabilization
							(a)Office of the Coordinator for
				Reconstruction and Stabilization
								(1)EstablishmentThere is established within the Department
				of State the Office of the Coordinator for Reconstruction and
				Stabilization.
								(2)Coordinator for Reconstruction and
				StabilizationThe head of the
				Office shall be the Coordinator for Reconstruction and Stabilization, who shall
				be appointed by the President, by and with the advice and consent of the
				Senate. The Coordinator shall report directly to the Secretary.
								(3)FunctionsThe functions of the Office of the
				Coordinator for Reconstruction and Stabilization shall include the
				following:
									(A)Monitoring, in coordination with relevant
				bureaus and offices of the Department of State and the United States Agency for
				International Development (USAID), political and economic instability worldwide
				to anticipate the need for mobilizing United States and international
				assistance for the reconstruction and stabilization of a country or region that
				is at risk of, in, or are in transition from, conflict or civil strife.
									(B)Assessing the various types of
				reconstruction and stabilization crises that could occur and cataloging and
				monitoring the non-military resources and capabilities of agencies (as such
				term is defined in section 4103 of the Reconstruction and Stabilization
				Civilian Management Act of 2008) that are available to address such
				crises.
									(C)Planning, in conjunction with USAID, to
				address requirements, such as demobilization, disarmament, rebuilding of civil
				society, policing, human rights monitoring, and public information, that
				commonly arise in reconstruction and stabilization crises.
									(D)Coordinating with relevant agencies to
				develop interagency contingency plans and procedures to mobilize and deploy
				civilian personnel and conduct reconstruction and stabilization operations to
				address the various types of such crises.
									(E)Entering into appropriate arrangements with
				agencies to carry out activities under this section and the Reconstruction and
				Stabilization Civilian Management Act of 2008.
									(F)Identifying personnel in State and local
				governments and in the private sector who are available to participate in the
				Civilian Reserve Corps established under subsection (b) or to otherwise
				participate in or contribute to reconstruction and stabilization
				activities.
									(G)Taking steps to ensure that training and
				education of civilian personnel to perform such reconstruction and
				stabilization activities is adequate and is carried out, as appropriate, with
				other agencies involved with stabilization operations.
									(H)Taking steps to ensure that plans for
				United States reconstruction and stabilization operations are coordinated with
				and complementary to reconstruction and stabilization activities of other
				governments and international and nongovernmental organizations, to improve
				effectiveness and avoid duplication.
									(I)Maintaining the capacity to field on short
				notice an evaluation team consisting of personnel from all relevant agencies to
				undertake on-site needs assessment.
									(b)Response Readiness Corps
								(1)Response Readiness CorpsThe Secretary, in consultation with the
				Administrator of the United States Agency for International Development and the
				heads of other appropriate agencies of the United States Government, may
				establish and maintain a Response Readiness Corps (referred to in this section
				as the Corps) to provide assistance in support of reconstruction
				and stabilization operations in countries or regions that are at risk of, in,
				or are in transition from, conflict or civil strife. The Corps shall be
				composed of active and standby components consisting of United States
				Government personnel, including employees of the Department of State, the
				United States Agency for International Development, and other agencies who are
				recruited and trained (and employed in the case of the active component) to
				provide such assistance when deployed to do so by the Secretary to support the
				purposes of this subtitle.
								(2)Civilian Reserve CorpsThe Secretary, in consultation with the
				Administrator of the United States Agency for International Development, may
				establish a Civilian Reserve Corps for which purpose the Secretary is
				authorized to employ and train individuals who have the skills necessary for
				carrying out reconstruction and stabilization activities, and who have
				volunteered for that purpose. The Secretary may deploy members of the Civilian
				Reserve Corps pursuant to a determination by the President under section 618 of
				the Foreign Assistance Act of 1961.
								(3)Mitigation of domestic impactThe establishment and deployment of any
				Civilian Reserve Corps shall be undertaken in a manner that will avoid
				substantively impairing the capacity and readiness of any State and local
				governments from which Civilian Reserve Corps personnel may be drawn.
								(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary of State such sums as may be
				necessary for fiscal years 2007 through 2010 for the Office and to support,
				educate, train, maintain, and deploy a Response Readiness Corps and a Civilian
				Reserve Corps.
							(d)Existing training and education
				programsThe Secretary shall
				ensure that personnel of the Department, and, in coordination with the
				Administrator of USAID, that personnel of USAID, make use of the relevant
				existing training and education programs offered within the Government, such as
				those at the Center for Stabilization and Reconstruction Studies at the Naval
				Postgraduate School and the Interagency Training, Education, and After Action
				Review Program at the National Defense
				University.
							.
				4106.Authorities related to personnel
					(a)Extension of certain foreign service
			 benefitsThe Secretary, or
			 the head of any agency with respect to personnel of that agency, may extend to
			 any individuals assigned, detailed, or deployed to carry out reconstruction and
			 stabilization activities pursuant to section 62 of the State Department Basic
			 Authorities Act of 1956 (as added by section 4105 of this Act), the benefits or
			 privileges set forth in sections 413, 704, and 901 of the Foreign Service Act
			 of 1980 (22 U.S.C.
			 3973,
			 22 U.S.C.
			 4024, and
			 22 U.S.C.
			 4081) to the same extent and manner that such benefits and
			 privileges are extended to members of the Foreign Service.
					(b)Authority regarding detailsThe Secretary is authorized to accept
			 details or assignments of any personnel, and any employee of a State or local
			 government, on a reimbursable or nonreimbursable basis for the purpose of
			 carrying out this subtitle, and the head of any agency is authorized to detail
			 or assign personnel of such agency on a reimbursable or nonreimbursable basis
			 to the Department of State for purposes of section 62 of the State Department
			 Basic Authorities Act of 1956, as added by section 4105 of this Act.
					4107.Reconstruction and stabilization
			 strategy
					(a)In generalThe Secretary of State, in consultation
			 with the Administrator of the United States Agency for International
			 Development, shall develop an interagency strategy to respond to reconstruction
			 and stabilization operations.
					(b)ContentsThe strategy required under subsection (a)
			 shall include the following:
						(1)Identification of and efforts to improve
			 the skills sets needed to respond to and support reconstruction and
			 stabilization operations in countries or regions that are at risk of, in, or
			 are in transition from, conflict or civil strife.
						(2)Identification of specific agencies that
			 can adequately satisfy the skills sets referred to in paragraph (1).
						(3)Efforts to increase training of Federal
			 civilian personnel to carry out reconstruction and stabilization
			 activities.
						(4)Efforts to develop a database of proven and
			 best practices based on previous reconstruction and stabilization
			 operations.
						(5)A plan to coordinate the activities of
			 agencies involved in reconstruction and stabilization operations.
						4108.Annual reports to CongressNot later than 180 days after the date of
			 the enactment of this Act and annually for each of the five years thereafter,
			 the Secretary of State shall submit to the appropriate congressional committees
			 a report on the implementation of this subtitle. The report shall include
			 detailed information on the following:
					(1)Any steps taken to establish a Response
			 Readiness Corps and a Civilian Reserve Corps, pursuant to section 62 of the
			 State Department Basic Authorities Act of 1956 (as added by section 4105 of
			 this Act).
					(2)The structure, operations, and cost of the
			 Response Readiness Corps and the Civilian Reserve Corps, if established.
					(3)How the Response Readiness Corps and the
			 Civilian Reserve Corps coordinate, interact, and work with other United States
			 foreign assistance programs.
					(4)An assessment of the impact that deployment
			 of the Civilian Reserve Corps, if any, has had on the capacity and readiness of
			 any domestic agencies or State and local governments from which Civilian
			 Reserve Corps personnel are drawn.
					(5)The reconstruction and stabilization
			 strategy required by section 4107 and any annual updates to that
			 strategy.
					(6)Recommendations to improve implementation
			 of subsection (b) of section 62 of the State Department Basic Authorities Act
			 of 1956, including measures to enhance the recruitment and retention of an
			 effective Civilian Reserve Corps.
					(7)A description of anticipated costs
			 associated with the development, annual sustainment, and deployment of the
			 Civilian Reserve Corps.
					COverseas Private Investment Corporation
			 Reauthorization of Act of 2008
				4201.Short titleThis subtitle may be cited as the
			 Overseas Private Investment Corporation Reauthorization Act of
			 2008.
				4202.Reauthorization of OPIC
			 programsSection 235(a)(2) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)) is amended by
			 striking September 30, 2007 and inserting September 30,
			 2011.
				4203.Requirements regarding internationally
			 recognized worker rightsSubsection (a) of section 231A of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2191a(a)) is amended to read as
			 follows:
					
						(a)Internationally recognized worker
				rights
							(1)In generalThe Corporation may insure, reinsure,
				guaranty, or finance a project only if—
								(A)the country in which the project is to be
				undertaken is eligible for designation as a beneficiary developing country
				under the Generalized System of Preferences (19 U.S.C. 2461 et seq.) and has
				not been determined to be ineligible for such designation on the basis of
				section 502(b)(2)(G) of the Trade Act of 1974 (19 U.S.C. 2462(b)(2)(G))
				(relating to internationally recognized worker rights), or section 502(b)(2)(H)
				of such Act (19 U.S.C. 2462(b)(2)(H) (relating to the worst forms of child
				labor); or
								(B)the country in which the project is to be
				undertaken is not eligible for designation as a beneficiary country under the
				Generalized System of Preferences, the government of that country has taken or
				is taking steps to afford workers in the country (including any designated zone
				or special administrative region or area in that country) internationally
				recognized worker rights (as defined in section 507(4) of the Trade Act of
				1974) (19 U.S.C. 2467(4)).
								(2)Limitation inapplicableThe limitation contained in paragraph (1)
				shall not apply to providing assistance for humanitarian services.
							(3)Use
				of reportsThe Corporation
				shall, in implementing paragraph (1), consider—
								(A)information contained in the reports
				required by sections 116(d) and 502B(b) of this Act and the report required by
				section 504 of the Trade Act of 1974 (19 U.S.C. 2464);
								(B)other relevant sources of information
				readily available to the Corporation, including observations, reports, and
				recommendations of the International Labour Organization; and
								(C)information provided in the hearing
				required under subsection (c).
								(4)Contract languageThe Corporation shall include the following
				language, in substantially the following form, in all contracts which the
				Corporation enters into with eligible investors to provide support under this
				title:
							The investor agrees not to take any actions
				to obstruct or prevent employees of the foreign enterprise from exercising the
				employees' internationally recognized worker rights (as defined in section
				507(4) of the Trade Act of 1974) (19 U.S.C. 2467(4)) and the investor agrees to
				adhere to the obligations regarding those rights. The investor agrees to
				prohibit discrimination with respect to employment and occupation.
							(5)Preference to certain
				countriesConsistent with its
				development objectives, the Corporation shall give preferential consideration
				to projects in countries that—
								(A)have adopted and maintained, in the
				country’s laws and regulations, internationally recognized worker rights, as
				well as the elimination of discrimination with respect to employment and
				occupation; and
								(B)are effectively enforcing those
				laws.
								.
				4204.Preferential consideration of certain
			 investment projectsSection
			 231(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2191(f)) is amended to
			 read as follows:
					
						(f)to the greatest degree practicable and
				consistent with the goals of the Corporation, to give preferential
				consideration to investment projects in any less developed country the
				government of which is receptive to both domestic and foreign private
				enterprise and to projects in any country the government of which is willing
				and able to maintain conditions that enable private enterprise to make a full
				contribution to the development
				process;
						.
				4205.Climate change mitigation action
			 planTitle IV of chapter 2 of
			 part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.) is
			 amended by inserting after section 234A the following new section:
					
						234B.Climate change mitigation
							(a)Mitigation action planThe Corporation shall, not later than 180
				days after the date of the enactment of the Overseas Private Investment
				Corporation Reauthorization Act of 2008, institute a climate change mitigation
				action plan that includes the following:
								(1)Clean technology
									(A)Increasing assistanceThe Corporation shall establish a goal of
				substantially increasing its support of projects that use, develop, or
				otherwise promote the use of clean energy technologies during the 10-year
				period beginning on the date of the enactment of the Overseas Private
				Investment Corporation Reauthorization Act of 2008.
									(B)Preferential treatment to
				projectsThe Corporation
				shall give preferential treatment to evaluating and awarding assistance for,
				and provide greater flexibility in supporting, projects that use, develop, or
				otherwise promote the use of clean energy technologies.
									(C)Report
				on planThe Corporation
				shall, not later than 180 days after the date of the enactment of the Overseas
				Private Investment Corporation Reauthorization Act of 2008, submit to the
				Committees on Foreign Relations and Appropriations of the Senate and the
				Committees on Foreign Affairs and Appropriations of the House of
				Representatives a report on the plan developed to carry out subparagraph (A).
				Thereafter, the Corporation shall include in its annual report required under
				section 240A a discussion of the plan and its implementation.
									(2)Environmental impact assessments
									(A)Greenhouse gas emissionsThe Corporation shall, in making an
				environmental impact assessment or initial environmental audit for a project
				under section 231A(b), also take into account the degree to which the project
				contributes to the emission of greenhouse gases.
									(B)Other duties not affectedThe requirement provided for under
				subparagraph (A) is in addition to any other requirement, obligation, or duty
				of the Corporation.
									(3)Goals for reducing greenhouse gas
				emissions
									(A)In generalThe Corporation shall continue to
				maintain—
										(i)a goal for reducing direct greenhouse gas
				emissions associated with projects in the Corporation’s portfolio on the date
				of the enactment of the Overseas Private Investment Corporation Reauthorization
				Act of 2008 by 20 percent during the 10-year period beginning on such date of
				enactment; and
										(ii)a goal for limiting annual investments in
				projects that have significant greenhouse gas emissions after such date of
				enactment in a manner that reduces greenhouse gas emissions associated with
				projects in the Corporation’s total portfolio by 20 percent during the 10-year
				period beginning on such date of enactment.
										(B)Special rules
										(i)BaselineFor purposes of determining the percentage
				by which greenhouse gas emissions are reduced under subparagraph (A), the
				Corporation shall use the aggregate estimated greenhouse gas emissions for
				projects in the Corporation’s portfolio.
										(ii)Significant greenhouse gas emissions
				projectsFor purposes of this
				paragraph, projects that have significant greenhouse gas emissions are projects
				that result in the emission of more than 100,000 tons of
				CO2 equivalent each year.
										(C)Reporting requirementsThe Corporation shall include, in each
				annual report required under section 240A, the following information with
				respect to the period covered by the report:
										(i)The annual greenhouse gas emissions
				attributable to each project in the Corporation’s active portfolio that has
				significant greenhouse gas emissions.
										(ii)The estimated greenhouse gas emissions for
				each new project that has significant greenhouse gas emissions for which the
				Corporation provided insurance, reinsurance, a guaranty, or financing, since
				the previous report.
										(iii)The extent to which the Corporation is
				meeting the goals described in subparagraph (A) for reducing greenhouse gas
				emissions.
										(iv)Each new project for which the Corporation
				provided insurance, reinsurance, a guaranty, or financing, that involves
				renewable energy and environmentally beneficial products and services,
				including increased clean energy technology.
										(b)Extraction investments
								(1)Prior notification to congressional
				committees
									(A)In generalThe Corporation shall provide notice of
				consideration of approval of a project described in subparagraph (B) to the
				Committees on Foreign Relations and Appropriations of the Senate and the
				Committees on Foreign Affairs and Appropriations of the House of
				Representatives not later than 60 days before approval of such project.
									(B)Project describedA project described in this subparagraph is
				a Category A project (as defined in section 237(q)(3)) relating to an
				extractive industry project or any extractive industry project for which the
				assistance to be provided by the Corporation is valued at $10,000,000 or more
				(including contingent liability).
									(2)Commitment to EITI principles
									(A)In generalExcept as provided in subparagraph (B), the
				Corporation may approve a contract of insurance, reinsurance, a guaranty, or
				enter into an agreement to provide financing to an eligible investor for a
				project that significantly involves an extractive industry only if—
										(i)the eligible investor has agreed to
				implement the Extractive Industries Transparency Initiative principles and
				criteria, or substantially similar principles and criteria related to the
				specific project to be carried out; and
										(ii)(I)the host country where the project is to be
				carried out has committed to the Extractive Industries Transparency Initiative
				principles and criteria, or substantially similar principles and criteria;
				or
											(II)the host country where the project is to be
				carried out has in place or is taking the necessary steps to establish
				functioning systems for—
												(aa)accurately accounting for revenues and
				expenditures in connection with the extraction and export of the type of
				natural resource to be extracted or exported;
												(bb)the independent audit of such revenues and
				expenditures and the widespread public dissemination of the finding of the
				audit; and
												(cc)verifying government receipts against
				company payments, including widespread dissemination of such payment
				information, and disclosure of such documents as host government agreements,
				concession agreements, and bidding documents, and allowing in any such
				dissemination or disclosure for the redaction of, or exceptions for,
				information that is commercially proprietary or that would create a competitive
				disadvantage.
												(B)ExceptionIf a host country does not meet the
				requirements of subparagraph (A)(ii) (I) or (II), the Corporation may approve a
				contract of insurance, reinsurance, or a guaranty, or enter into an agreement
				to provide financing for a project in the host country if the Corporation
				determines it is in the foreign policy interest of the United States for the
				Corporation to provide support for the project in the host country and the host
				country does not prevent an eligible investor from complying with subparagraph
				(A)(i).
									(3)Preference for certain
				projectsWith respect to all
				projects that significantly involve an extractive industry, the Corporation, to
				the extent practicable and consistent with the Corporation's development
				objectives, shall give preference to a project in which the eligible investor
				has agreed to implement the Extractive Industries Transparency Initiative
				principles and criteria, or substantially similar principles and criteria, and
				the host country where the project is to be carried out has committed to the
				Extractive Industries Transparency Initiative principles and criteria, or
				substantially similar principles and criteria.
								(4)Effect on other requirementsNothing in this subsection shall affect the
				limitations and prohibitions with respect to direct investments described in
				section 234(c).
								(5)Reporting requirementThe Corporation shall include in its annual
				report required under section 240A a description of its activities to carry out
				this subsection.
								(c)DefinitionsIn this section:
								(1)Clean energy technologyThe term clean energy
				technology means an energy supply or end-use technology that, compared
				to a similar technology already in widespread commercial use in a host country,
				will—
									(A)reduce emissions of greenhouse gases;
				or
									(B)decrease the intensity of energy
				usage.
									(2)Greenhouse
				gasThe term greenhouse
				gas means—
									(A)carbon dioxide;
									(B)methane;
									(C)nitrous oxide;
									(D)hydrofluorocarbons;
									(E)perfluorocarbons; or
									(F)sulfur hexafluoride.
									(3)Extractive industryThe term extractive industry
				refers to an enterprise engaged in the exploration, development, or extraction
				of oil and gas reserves, metal ores, gemstones, industrial minerals (except
				rock used for construction purposes), or
				coal.
								.
				4206.Increased transparency
					(a)In generalParagraph (2) of section 231A(c) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2191a(c)(2)) is amended to read as
			 follows:
						
							(2)In conjunction with each meeting of its
				Board of Directors, the Corporation shall hold a public hearing in order to
				afford an opportunity for any person to present views regarding the activities
				of the Corporation. The Corporation shall notice such a hearing at least 20
				days in advance. At least 15 days in advance of such hearing the Corporation
				shall make available a public summary of each project, including information
				related to workers rights, to be considered at the meeting. The Corporation
				shall not include any confidential business information in the summary made
				available under this subsection. Such views shall be made part of the
				record.
							.
					(b)Additional transparencySection 237 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2197) is amended by adding at the end the following new
			 subsections:
						
							(p)Review of methodologyNot later than 180 days after the date of
				the enactment of the Overseas Private Investment Corporation Reauthorization
				Act of 2008, the Corporation shall make available to the public the
				methodology, including relevant regulations, used to assess and monitor the
				impact of projects supported by the Corporation on employment in the United
				States and on the development, the environment, and the protection of
				internationally recognized worker rights, as well as the elimination of
				discrimination with respect to employment and occupation, in host
				countries.
							(q)Public notice prior to project
				approval
								(1)Public notice
									(A)In generalThe Board of Directors of the Corporation
				may not vote in favor of any action proposed to be taken by the Corporation on
				a Category A project before the date that is 60 days after the
				Corporation—
										(i)makes available for public comment a
				summary of the project and relevant information about the project; and
										(ii)such summary and information described in
				clause (i) has been made available to groups in the area that may be impacted
				by the proposed project and to nongovernmental organizations in the host
				country.
										(B)ExceptionThe Corporation shall not include any
				confidential business information in the summary and information made available
				under clauses (i) and (ii) of subparagraph (A).
									(2)Published responseTo the extent practicable, the Corporation
				shall publish responses to the comments received under paragraph (1)(A)(i) with
				respect to a Category A project and submit the responses to the Board not later
				than 7 days before a vote is to be taken on any action proposed by the
				Corporation on the project.
								(3)Category A project definedThe term Category A project
				means any project or other activity for which the Corporation proposes to
				provide insurance, reinsurance, a guaranty, financing, or other assistance
				under this title and which is likely to have a significant adverse
				environmental impact.
								.
				
					(c)Office of AccountabilitySection 237 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2197), as amended by subsection (b) of this section, is
			 amended by adding at the end the following new subsection:
						
							(r)Office of AccountabilityThe Corporation shall maintain an Office of
				Accountability to provide, to the maximum extent practicable, upon request,
				problem-solving services for projects supported by the Corporation and review
				of the Corporation’s compliance with its environmental, social, internationally
				recognized worker rights, human rights, and transparency policies and
				procedures. The Office of Accountability shall operate in a manner that is
				fair, objective, and
				transparent.
							.
					4207.Transparency and accountability of
			 investment funds
					(a)In generalSection 239 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2199) is amended by adding at the end the following:
						
							(l)Transparency and accountability of
				investment funds
								(1)Competitive selection of investment fund
				managementWith respect to
				any investment fund that the Corporation creates on or after the date of the
				enactment of the Overseas Private Investment Corporation Reauthorization Act of
				2008, the Corporation may select persons to manage the fund only by contract
				using competitive procedures that are full and open.
								(2)Criteria for selectionIn assessing proposals for investment fund
				management proposals, the Corporation shall consider, in addition to other
				factors, the following:
									(A)The prospective fund management's
				experience, depth, and cohesiveness.
									(B)The prospective fund management's track
				record in investing risk capital in emerging markets.
									(C)The prospective fund management's
				experience, management record, and monitoring capabilities in the countries in
				which the management operates, including details of local presence (directly or
				through local alliances).
									(D)The prospective fund management's
				experience as a fiduciary in managing institutional capital, meeting reporting
				requirements, and administration.
									(E)The prospective fund management's record in
				avoiding investments in companies that would be disqualified under section
				239(m).
									(3)Annual reportThe Corporation shall include in each
				annual report under section 240A an analysis of the investment fund portfolio
				of the Corporation, including the following:
									(A)Fund performanceAn analysis of the aggregate financial
				performance of the investment fund portfolio grouped by region and
				maturity.
									(B)Status of loan guarantiesThe amount of guaranties committed by the
				Corporation to support investment funds, including the percentage of such
				amount that has been disbursed to the investment funds.
									(C)Risk ratingsThe definition of risk ratings, and the
				current aggregate risk ratings for the investment fund portfolio, including the
				number of investment funds in each of the Corporation's rating
				categories.
									(D)Competitive selection of investment fund
				managementThe number of
				proposals received and evaluated for each newly established investment
				fund.
									.
					(b)GAO reviewNot later than 1 year after the submission
			 of the first report to Congress under section 240A of the Foreign Assistance
			 Act of 1961 that includes the information required by section 239(l)(3) of that
			 Act (as added by subsection (a) of this section), the Comptroller General of
			 the United States shall prepare and submit to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives an independent assessment of the investment fund portfolio of
			 the Overseas Private Investment Corporation, covering the items required to be
			 addressed under such section 239(l)(3).
					4208.Prohibition on assistance to develop or
			 promote certain railway connections and railway-related
			 connectionsSection 237 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2197), as amended by section 4206, is
			 amended by adding at the end the following:
					
						(s)Prohibition on assistance for certain
				railway projectsThe
				Corporation may not provide insurance, reinsurance, a guaranty, financing, or
				other assistance to support the development or promotion of a railway
				connection or railway-related connection that connects Azerbaijan and Turkey
				without connecting or traversing with
				Armenia.
						.
				4209.Ineligibility of persons doing certain
			 business with state sponsors of terrorism
					(a)In generalSection 231 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2191) is amended by—
						(1)striking and at the end of
			 division (m);
						(2)by striking the period at the end of
			 division (n) and inserting ; and; and
						(3)by adding at the end the following:
							
								(o)to decline to issue any contract of
				insurance or reinsurance, or any guaranty, or to enter into any agreement to
				provide financing or any other assistance for a prospective eligible investor
				who enters, directly or through an affiliate, into certain discouraged
				transactions with a state sponsor of
				terrorism.
								.
						(b)General provisions and powersSection 239 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2199), as amended by section 4207, is amended by adding at
			 the end the following:
						
							(m)State sponsor of terrorism
								(1)In generalIn order to carry out the policy set forth
				in section 231(o) of this Act, the Corporation shall require a certification
				from an officer of a prospective OPIC-supported United States investor that the
				investor and all affiliates of the investor are not engaged in a discouraged
				transaction with a state sponsor of terrorism.
								(2)Discouraged transactionIn this subsection, the term
				discouraged transaction means any of the following
				activities:
									(A)An investment commitment of $20,000,000 or
				more by the investor in the energy sector in a state sponsor of
				terrorism.
									(B)Any loan, or an extension of credit, to the
				government of a state sponsor of terrorism by the investor that—
										(i)is outstanding on the date the Corporation
				enters into a contract with the investor; and
										(ii)that has a value of more than $5,000,000,
				including the sale of goods for which payment is not required by the purchaser
				within 45 days.
										(C)The transfer by the investor of goods that
				are included on the United States Munitions List, referred to in section
				38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)) to a state
				sponsor of terrorism within the 3-year period preceding the date the
				Corporation enters into a contract with the investor.
									(3)ExceptionAn officer of a prospective OPIC-supported
				United States investor may provide a certification under this subsection
				notwithstanding the fact that an affiliate of the investor is engaged in a
				discouraged transaction if the transaction is carried out under a contract or
				other obligation of the affiliate that was entered into or incurred before the
				acquisition of such affiliate by the prospective OPIC-supported United States
				investor or the parent company of the OPIC-supported United States
				investor.
								(4)DefinitionsIn this subsection:
									(A)AffiliateThe term affiliate means any
				person that is directly or indirectly controlled by, under common control with,
				or controls a prospective OPIC-supported United States investor or the parent
				company of such investor.
									(B)Investment commitment in the energy sector
				of a state sponsor of terrorismThe term investment commitment in the
				energy sector of a state sponsor of terrorism means any of the following
				activities if such activity is undertaken pursuant to a commitment, or pursuant
				to the exercise of rights under a commitment, that was entered into with the
				government of a state sponsor of terrorism or a nongovernmental entity in a
				country that is a state sponsor of terrorism:
										(i)The entry into a contract that includes
				responsibility for the development or transportation of petroleum or natural
				gas resources located in a country that is a state sponsor of terrorism, or the
				entry into a contract providing for the general supervision or guaranty of
				another person's performance of such a contract.
										(ii)The purchase of a share of ownership,
				including an equity interest, in the development of petroleum or natural
				resources described in clause (i).
										(iii)The entry into a contract providing for the
				participation in royalties, earnings, or profits in the development of
				petroleum or natural resources described in clause (i), without regard to the
				form of the participation.
										(C)State sponsor of terrorismThe term state sponsor of
				terrorism —
										(i)means any country the government of which
				the Secretary of State has determined has repeatedly provided support for acts
				of international terrorism pursuant to section 6(j) of the Export
				Administration Act of 1979, section 620A of this Act, or section 40 of the Arms
				Export Control Act; and
										(ii)does not include Southern Sudan, Southern
				Kordofan/Nuba Mountains State, Blue Nile State, and Abyei, Darfur, if the
				Corporation, with the concurrence of the Secretary of State, determines that
				providing assistance for projects in such regions will provide emergency
				relief, promote economic self-sufficiency, or implement a nonmilitary program
				in support of a viable peace agreement in Sudan, such as the Comprehensive
				Peace Agreement for Sudan and the Darfur Peace
				Agreement.
										.
					4210.Congressional notification regarding
			 maximum contingent liabilitySection 239 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2199), as amended by sections 4207 and 4209, is amended by
			 adding at the end the following:
					
						(n)Congressional notification of increase in
				maximum contingent liabilityThe Corporation shall notify the Committee
				on Foreign Relations of the Senate and the Committee on Foreign Affairs of the
				House of Representatives not later than 15 days after the date on which the
				Corporation's maximum contingent liability outstanding at any one time pursuant
				to insurance issued under section 234(a), and the amount of financing issued
				under sections 234(b) and (c), exceeds the Corporation's maximum contingent
				liability for the preceding fiscal year by 25 percent or
				more.
						.
				4211.Extension of authority to operate in
			 IraqSection 239 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2199), as amended by sections 4207,
			 4209, and 4210, is amended by adding at the end the following:
					
						(o)Operations in iraqNotwithstanding subsections (a) and (b) of
				section 237, the Corporation is authorized to undertake in Iraq any program
				authorized by this
				title.
						.
				4212.Low-income housingNot later than 1 year after the date of the
			 enactment of this Act, the Corporation shall submit a report to the Committee
			 on Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives, in consultation with appropriate departments,
			 agencies, and instrumentalities of the United States, as well as private
			 entities, on the feasibility of broadening the assistance the Corporation
			 provides to projects that provide support to low-income home buyers. If the
			 Corporation finds such assistance is feasible, the Corporation shall identify
			 and begin to implement steps to proceed to provide such assistance.
				4213.Assistance for small businesses and
			 entitiesSection 240 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2200) is amended by adding at the end
			 the following:
					
						(c)Resources dedicated to small businesses,
				cooperatives, and other small United States investorsThe Corporation shall ensure that adequate
				personnel and resources, including senior officers, are dedicated to assist
				United States small businesses, cooperatives, and other small United States
				investors in obtaining insurance, reinsurance, financing, and other assistance
				under this title. The Corporation shall include, in each annual report under
				section 240A, the following information with respect to the period covered by
				the report:
							(1)A description of such personnel and
				resources.
							(2)The number of United States small
				businesses, cooperatives, and other small United States investors that received
				insurance, reinsurance, financing, and other assistance from the Corporation,
				and the dollar value of such insurance, reinsurance, financing, and other
				assistance.
							(3)A description of the projects for which the
				insurance, reinsurance, financing, and other assistance was
				provided.
							.
				4214.Technical corrections
					(a)Pilot equity finance programSection 234 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2194) is amended—
						(1)by striking subsection (g); and
						(2)by redesignating subsection (h) as
			 subsection (g).
						(b)Transfer authoritySection 235 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2195) is amended—
						(1)by striking subsection (e); and
						(2)by redesignating subsection (f) as
			 subsection (e).
						(c)Guaranty contractSection 237(j) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2197(j)) is amended by inserting insurance,
			 reinsurance, and after Each.
					(d)Transfer of predecessor programs and
			 authorities
						(1)TransferSection 239 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2199), as amended by sections 4207, 4209, 4210, and 4211, is
			 amended—
							(A)by striking subsection (b); and
							(B)by redesignating subsections (c) through
			 (o) as subsections (b) through (n), respectively.
							(2)Conforming amendments
							(A)Section 237(m)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2197(m)(1)) is amended by striking 239(g)
			 and inserting 239(f).
							(B)Section 240A(a) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2200A(a)) is amended—
								(i)in paragraph (1), by striking
			 239(h) and inserting 239(g); and
								(ii)in paragraph (2)(A), by striking
			 239(i) and inserting 239(h).
								(C)Section 209(e)(16) of the Admiral James W.
			 Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000
			 and 2001 (as enacted into law by section 1000(a)(7) of Public Law 106–113; 31
			 U.S.C. 1113 note) is amended by striking 239(c) and
			 2199(c) and inserting 239(b) and
			 2199(b), respectively.
							(e)Additional clerical
			 amendmentsSection 234(b) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2194(b)) is amended by striking
			 235(a)(2) and inserting 235(a)(1).
					DTropical Forest and Coral Conservation
			 Reauthorization Act of 2008
				4301.Short titleThis subtitle may be cited as the
			 Tropical Forest and Coral Conservation
			 Reauthorization Act of 2008.
				4302.Amendment to short title of Act to
			 encompass expanded scope
					(a)In generalSection 801 of the
			 Tropical Forest Conservation Act of
			 1998 (Public Law 87–195; 22 U.S.C. 2151 note) is amended by
			 striking Tropical Forest Conservation
			 Act of 1998 and inserting Tropical Forest and Coral Conservation Act of
			 2008.
					(b)ReferencesAny reference in any other provision of
			 law, regulation, document, paper, or other record of the United States to the
			 Tropical Forest Conservation Act of
			 1998 shall be deemed to be a reference to the
			 Tropical Forest and Coral Conservation
			 Act of 2008.
					4303.Expansion of scope of act to protect
			 forests and coral reefs
					(a)In generalSection 802 of the
			 Tropical Forest and Coral Conservation Act of
			 2008 (22 U.S.C. 2431), as renamed by section 2(a), is
			 amended—
						(1)in subsections (a)(1), (a)(6), (a)(7),
			 (b)(1), (b)(3), and (b)(4), by striking tropical forests each
			 place it appears and inserting tropical forests and coral reefs and
			 associated coastal marine ecosystems;
						(2)in subsection (a)(2)—
							(A)in subparagraph (A), by striking
			 resources, which are the basis for developing pharmaceutical products
			 and revitalizing agricultural crops and inserting
			 resources; and
							(B)in subparagraph (C), by striking
			 far-flung; and
							(3)in subsection (b)(2)—
							(A)by striking tropical forests
			 the first place it appears and inserting tropical forests and coral
			 reefs and associated coastal marine ecosystems;
							(B)by striking tropical forests
			 the second place it appears and inserting areas;
							(C)by striking tropical forests
			 the third place it appears and inserting tropical forests and coral
			 reefs and their associated coastal marine ecosystems; and
							(D)by striking that have led to
			 deforestation and inserting on such countries.
							(b)Amendments related to
			 definitionsSection 803 of
			 such Act (22 U.S.C. 2431a) is amended—
						(1)in paragraph (5)—
							(A)in the heading, by striking
			 tropical
			 forest and inserting tropical forest or coral
			 reef;
							(B)in the matter preceding subparagraph (A),
			 by striking tropical forest and inserting tropical forest
			 or coral reef; and
							(C)in subparagraph (B), by striking
			 tropical forest and inserting tropical forest or coral
			 reef.
							(2)by adding at the end the following new
			 paragraphs:
							
								(10)CoralThe term coral means species
				of the phylum Cnidaria, including—
									(A)all species of the orders Antipatharia
				(black corals), Scleractinia (stony corals), Alcyonacea (soft corals),
				Gorgonacea (horny corals), Stolonifera (organpipe corals and others), and
				Coenothecalia (blue coral), of the class Anthoza; and
									(B)all species of the order Hydrocorallina
				(fire corals and hydrocorals) of the class Hydrozoa.
									(11)Coral reefThe term coral reef means any
				reef or shoal composed primarily of coral.
								(12)Associated coastal marine
				ecosystemThe term
				associated coastal marine ecosystem means any coastal marine
				ecosystem surrounding, or directly related to, a coral reef and important to
				maintaining the ecological integrity of that coral reef, such as seagrasses,
				mangroves, sandy seabed communities, and immediately adjacent coastal
				areas.
								.
						4304.Change to name of facility
					(a)In generalSection 804 of the
			 Tropical Forest and Coral Conservation Act of
			 2008 (22 U.S.C. 2431b), as renamed by section 4302(a), is amended
			 by striking Tropical Forest Facility and inserting
			 Conservation Facility.
					(b)Conforming amendments to
			 definitionsSection 803(8) of
			 such Act (22 U.S.C. 2431a(8)) is amended—
						(1)in the heading, by striking
			 Tropical forest
			 facility and inserting Conservation facility;
			 and
						(2)by striking Tropical Forest
			 Facility both places it appears and inserting Conservation
			 Facility.
						(c)ReferencesAny reference in any other provision of
			 law, regulation, document, paper, or other record of the United States to the
			 Tropical Forest Facility shall be deemed to be a reference to
			 the Conservation Facility.
					4305.Eligibility for benefitsSection 805(a) of the
			 Tropical Forest and Coral Conservation Act of
			 2008 (22 U.S.C. 2431c(a)), as renamed by section 4302(a), is
			 amended by striking tropical forest and inserting
			 tropical forest or coral reef.
				4306.United States Government representation on
			 oversight bodies for grants from debt-for-nature swaps and
			 debt-buybacksSection
			 808(a)(5) of the Tropical Forest and Coral
			 Conservation Act of 2008 (22 U.S.C. 2431f(a)(5)), as renamed by
			 section 4302(a), is amended by adding at the end the following new
			 subparagraph:
					
						(C)United States government representation on
				the administering bodyOne or
				more individuals appointed by the United States Government may serve in an
				official capacity on the administering body that oversees the implementation of
				grants arising from a debt-for-nature swap or debt buy-back regardless of
				whether the United States is a party to any agreement between the eligible
				purchaser and the government of the beneficiary
				country.
						.
				4307.Conservation agreements
					(a)Renaming of agreementsSection 809 of the
			 Tropical Forest and Coral Conservation Act of
			 2008 (22 U.S.C. 2431g), as renamed by section 4302(a), is
			 amended—
						(1)in the section heading, by striking
			 Tropical Forest
			 Agreement and inserting Conservation Agreement;
			 and
						(2)in subsection (a)—
							(A)by striking Authority and all
			 that follows through (1)
			 In
			 General.—The Secretary and inserting
			 Authority.—The Secretary; and
							(B)by striking Tropical Forest
			 Agreement and inserting Conservation Agreement.
							(b)Elimination of requirement To consult with
			 the enterprise for the Americas BoardSuch subsection is further amended by
			 striking paragraph (2).
					(c)Role of beneficiary countriesSuch section is further amended—
						(1)in subsection (e)(1)(C), by striking
			 in exceptional circumstances, the government of the beneficiary
			 country and inserting in limited circumstances, the government
			 of the beneficiary country when needed to improve governance and enhance
			 management of tropical forests or coral reefs or associated coastal marine
			 ecosystems, without replacing existing levels of financial efforts by the
			 government of the beneficiary country and with priority given to projects that
			 complement grants made under subparagraphs (A) and (B); and
						(2)by amending subsection (f) to read as
			 follows:
							
								(f)Review of larger grantsAny grant of more than $250,000 from a Fund
				must be approved by the Government of the United States and the government of
				the beneficiary
				country.
								.
						(d)Technical and conforming
			 amendmentsSuch section is
			 further amended—
						(1)in subsection (c)(2)(A)(i), by inserting
			 to serve in an official capacity after
			 Government;
						(2)in subsection (d)—
							(A)in the matter preceding paragraph (1), by
			 striking tropical forests and inserting tropical forests
			 and coral reefs and associated coastal marine ecosystems related to such coral
			 reefs;
							(B)in paragraph (5), by striking
			 tropical forest; and
							(C)in paragraph (6), by striking living
			 in or near a tropical forest in a manner consistent with protecting such
			 tropical forest and inserting dependent on a tropical forest or
			 coral reef or an associated coastal marine ecosystem related to such coral reef
			 and related resources in a manner consistent with conserving such
			 resources.
							(e)Conforming amendments to
			 definitionsSection 803(7) of
			 such Act (22 U.S.C. 2431a(7)) is amended—
						(1)in the heading, by striking
			 Tropical Forest
			 Agreement and inserting Conservation Agreement;
			 and
						(2)by striking Tropical Forest
			 Agreement both places it appears and inserting Conservation
			 Agreement.
						4308.Conservation Fund
					(a)In generalSection 810 of the
			 Tropical Forest and Coral Conservation Act of
			 2008 (22 U.S.C. 2431h), as renamed by section 4302(a), is
			 amended—
						(1)in the section heading, by striking
			 Tropical Forest
			 Fund and inserting Conservation Fund;
			 and
						(2)in subsection (a)—
							(A)by striking Tropical Forest
			 Agreement and inserting Conservation Agreement;
			 and
							(B)by striking Tropical Forest
			 Fund and inserting Conservation Fund.
							(b)Conforming amendments to
			 definitionsSuch Act is
			 further amended—
						(1)in section 803(9) (22 U.S.C.
			 2431a(9))—
							(A)in the heading, by striking
			 Tropical Forest
			 Fund and inserting Conservation Fund;
			 and
							(B)by striking Tropical Forest
			 Fund both places it appears and inserting Conservation
			 Fund;
							(2)in section 806(c)(2) (22 U.S.C.
			 2431d(c)(2)), by striking Tropical Forest Fund and inserting
			 Conservation Fund; and
						(3)in section 807(c)(2) (22 U.S.C.
			 2431e(c)(2)), by striking Tropical Forest Fund and inserting
			 Conservation Fund.
						4309.Repeal of authority of the enterprise for
			 The Americas Board to carry out activities under the Forest and Coral
			 Conservation Act of 2008
					(a)In generalSection 811 of the
			 Tropical Forest and Coral Conservation Act of
			 2008 (22 U.S.C. 2431i), as renamed by section 4302(a), is
			 repealed.
					(b)Conforming amendmentsSection 803 of such Act (22 U.S.C. 2431a),
			 as renamed by section 4302(a), is amended—
						(1)by striking paragraph (4); and
						(2)by redesignating paragraphs (5), (6), (7),
			 (8), and (9) as paragraphs (4), (5), (6), (7), and (8), respectively.
						4310.Changes to due dates of annual reports to
			 CongressSection 813 of the
			 Tropical Forest and Coral Conservation Act of
			 2008 (22 U.S.C. 2431k), as renamed by section 4302(a), is
			 amended—
					(1)in subsection (a)—
						(A)by striking (a)
			 In General.—Not
			 later than December 31 and inserting Not later than April
			 15;
						(B)by striking Facility both
			 places it appears and inserting Conservation Facility;
			 and
						(C)by striking fiscal year both
			 places it appears and inserting calendar year; and
						(2)by striking subsection (b).
					4311.Changes to International Monetary Fund
			 criterion for country eligibilitySection 703(a)(5) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2430b(a)(5)) is amended—
					(1)by striking or, as appropriate in
			 exceptional circumstances, and inserting or;
					(2)in subparagraph (A)—
						(A)by striking or in exceptional
			 circumstances, a Fund monitored program or its equivalent, and
			 inserting or a Fund monitored program, or is implementing sound
			 macroeconomic policies,; and
						(B)by striking (after consultation with
			 the Enterprise for the Americas Board); and
						(3)in subparagraph (B), by striking
			 (after consultation with the Enterprise for Americas
			 Board).
					4312.New authorization of appropriations for the
			 reduction of debt and authorization for audit, evaluation, monitoring, and
			 administration expensesSection 806 of the
			 Tropical Forest and Coral Conservation Act of
			 2008 (22 U.S.C. 2431d), as renamed by section 4302(a), is
			 amended—
					(1)in subsection (d), by adding at the end the
			 following new paragraphs:
						
							(7)$30,000,000 for fiscal year 2008.
							(8)$30,000,000 for fiscal year 2009.
							(9)$30,000,000 for fiscal year
				2010.
							; and
				
					(2)by amending subsection (e) to read as
			 follows:
						
							(e)Use of funds To conduct program audits,
				evaluations, monitoring, and administrationOf the amounts made available to carry out
				this part for a fiscal year, $300,000 is authorized to be made available to
				carry out audits, evaluations, monitoring, and administration of programs under
				this part, including personnel costs associated with such audits, evaluations,
				monitoring and administration.
							
					ETorture Victims Relief Reauthorization Act
			 of 2008
				4401.Short titleThis subtitle may be cited as the “Torture
			 Victims Relief Reauthorization Act of 2008”.
				4402.Authorization of appropriations for
			 domestic treatment centers for victims of tortureSection 5(b)(1) of the Torture Victims
			 Relief Act of 1998 (22 U.S.C. 2152 note) is amended to
			 read as follows:
					
						(1)Authorization of
				appropriationsOf the amounts
				authorized to be appropriated for the Department of Health and Human Services
				for fiscal years 2008 and 2009, there are authorized to be appropriated to
				carry out subsection (a) $25,000,000 for each of the fiscal years 2008 and
				2009.
						.
				4403.Authorization of appropriations for foreign
			 treatment centers for victims of tortureSection 4(b)(1) of the Torture Victims
			 Relief Act of 1998 (22 U.S.C. 2152 note) is amended to
			 read as follows:
					
						(1)Authorization of
				appropriationsOf the amounts
				authorized to be appropriated for fiscal years 2008 and 2009 pursuant to
				chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
				seq.), there are authorized to be appropriated to the President to carry out
				section 130 of such Act $12,000,000 for each of the fiscal years 2008 and
				2009.
						.
				4404.Authorization of appropriations for the
			 United States contribution to the United Nations voluntary fund for victims of
			 tortureSection 6(a) of the
			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to
			 read as follows:
					
						(a)FundingOf the amounts authorized to be
				appropriated for fiscal years 2008 and 2009 pursuant to chapter 3 of part I of
				the Foreign Assistance Act of 1961 (22 U.S.C. 2221 et seq.), there are
				authorized to be appropriated to the President for a voluntary contribution to
				the United Nations Voluntary Fund for Victims of Torture $12,000,000 for each
				of the fiscal years 2008 and
				2009.
						.
				FSupport for the Museum of the History of
			 Polish Jews Act of 2008
				4501.Short titleThis subtitle may be cited as the
			 Support for the Museum of the History
			 of Polish Jews Act of 2008.
				4502.FindingsCongress finds the following:
					(1)Current and future generations benefit
			 greatly by visible reminders and documentation of the historical and cultural
			 roots of their society.
					(2)It is in the national interest of the
			 United States to encourage the preservation and protection of artifacts
			 associated with the heritage of United States citizens who trace their
			 forbearers to other countries and to encourage the collection and dissemination
			 of knowledge about that heritage.
					(3)According to the 2000 United States Census,
			 nearly 9,000,000 Americans are of Polish ancestry.
					(4)At the beginning of World War II, Poland
			 had the largest Jewish population in Europe.
					(5)In 1996, Yeshayahu Weinberg, a founding
			 director of Tel Aviv’s Diaspora Museum and the United States Holocaust Memorial
			 Museum, created an international team of experts with the goal of establishing
			 a Museum of the History of Polish Jews.
					(6)The Museum of the History of Polish Jews
			 will preserve and present the history of the Jewish people in Poland and the
			 wealth of their culture spanning a period of 1,000 years.
					(7)In 1997, the City of Warsaw donated a
			 parcel of land, opposite the Warsaw Ghetto Uprising Memorial, for the explicit
			 use for the Museum of the History of Polish Jews.
					(8)In 2005, the Government of Poland and the
			 City of Warsaw agreed to provide 40,000,000 Polish zlotys for the construction
			 of the Museum of the History of Polish Jews.
					(9)In 2005, an international architectural
			 competition selected a Finnish firm to design the building for the Museum of
			 the History of Polish Jews.
					(10)In 2006, the building for the Museum of the
			 History of Polish Jews moved into the last phase of project design.
					4503.Assistance for the Museum of the History of
			 Polish Jews
					(a)AuthorityThe Secretary of State is authorized to
			 provide not more than $5,000,000 in assistance, on such terms and conditions as
			 the Secretary may specify, to fund the establishment of, and maintain the
			 permanent collection of, the Museum of the History of Polish Jews.
					(b)ExpirationThe authority under subsection (a) shall
			 expire on October 1, 2010.
					VCommerce, science, and transportation
			 provisions
			ACommunications
				IBroadband Data Improvement Act
					5101.Short titleThis part may be cited as the
			 Broadband Data Improvement
			 Act.
					5102. FindingsThe Congress finds the following:
						(1)The deployment and adoption of broadband
			 technology has resulted in enhanced economic development and public safety for
			 communities across the Nation, improved health care and educational
			 opportunities, and a better quality of life for all Americans.
						(2)Continued progress in the deployment and
			 adoption of broadband technology is vital to ensuring that our Nation remains
			 competitive and continues to create business and job growth.
						(3)Improving Federal data on the deployment
			 and adoption of broadband service will assist in the development of broadband
			 technology across all regions of the Nation.
						(4)The Federal Government should also
			 recognize and encourage complementary State efforts to improve the quality and
			 usefulness of broadband data and should encourage and support the partnership
			 of the public and private sectors in the continued growth of broadband services
			 and information technology for the residents and businesses of the
			 Nation.
						5103.Improving Federal data on
			 broadband
						(a)Improving section 706 inquirySection 706 of the Telecommunications Act
			 of 1996 (47 U.S.C. 157 note) is amended—
							(1)by striking regularly in
			 subsection (b) and inserting annually;
							(2)by redesignating subsection (c) as
			 subsection (d); and
							(3)by inserting after subsection (b) the
			 following:
								
									(c)Demographic information for unserved
				areasAs part of the inquiry
				required by subsection (b), the Commission shall compile a list of geographical
				areas that are not served by any provider of advanced telecommunications
				capability (as defined by section 706(c)(1) of the Telecommunications Act of
				1996 (47 U.S.C. 157 note)) and to the extent that data from the Census Bureau
				is available, determine, for each such unserved area—
										(1)the population;
										(2)the population density; and
										(3)the average per capita
				income.
										.
							(b)International comparison
							(1)In generalAs part of the assessment and report
			 required by section 706 of the Telecommunications Act of 1996 (47 U.S.C. 157
			 note), the Federal Communications Commission shall include information
			 comparing the extent of broadband service capability (including data
			 transmission speeds and price for broadband service capability) in a total of
			 75 communities in at least 25 countries abroad for each of the data rate
			 benchmarks for broadband service utilized by the Commission to reflect
			 different speed tiers.
							(2)ContentsThe Commission shall choose communities for
			 the comparison under this subsection in a manner that will offer, to the extent
			 possible, communities of a population size, population density, topography, and
			 demographic profile that are comparable to the population size, population
			 density, topography, and demographic profile of various communities within the
			 United States. The Commission shall include in the comparison under this
			 subsection—
								(A)a geographically diverse selection of
			 countries; and
								(B)communities including the capital cities of
			 such countries.
								(3)Similarities and differencesThe Commission shall identify relevant
			 similarities and differences in each community, including their market
			 structures, the number of competitors, the number of facilities-based
			 providers, the types of technologies deployed by such providers, the
			 applications and services those technologies enable, the regulatory model under
			 which broadband service capability is provided, the types of applications and
			 services used, business and residential use of such services, and other media
			 available to consumers.
							(c)Consumer survey of broadband service
			 capability
							(1)In generalFor the purpose of evaluating, on a
			 statistically significant basis, the national characteristics of the use of
			 broadband service capability, the Commission shall conduct and make public
			 periodic surveys of consumers in urban, suburban, and rural areas in the large
			 business, small business, and residential consumer markets to determine—
								(A)the types of technology used to provide the
			 broadband service capability to which consumers subscribe;
								(B)the amounts consumers pay per month for
			 such capability;
								(C)the actual data transmission speeds of such
			 capability;
								(D)the types of applications and services
			 consumers most frequently use in conjunction with such capability;
								(E)for consumers who have declined to
			 subscribe to broadband service capability, the reasons given by such consumers
			 for declining such capability;
								(F)other sources of broadband service
			 capability which consumers regularly use or on which they rely; and
								(G)any other information the Commission deems
			 appropriate for such purpose.
								(2)Public availabilityThe Commission shall make publicly
			 available the results of surveys conducted under this subsection at least once
			 per year.
							(d)Improving census data on
			 broadbandThe Secretary of
			 Commerce, in consultation with the Federal Communications Commission, shall
			 expand the American Community Survey conducted by the Bureau of the Census to
			 elicit information for residential households, including those located on
			 native lands, to determine whether persons at such households own or use a
			 computer at that address, whether persons at that address subscribe to Internet
			 service and, if so, whether such persons subscribe to dial-up or broadband
			 Internet service at that address.
						(e)Proprietary informationNothing in this part shall reduce or remove
			 any obligation the Commission has to protect proprietary information, nor shall
			 this part be construed to compel the Commission to make publicly available any
			 proprietary information.
						5104.Study on additional broadband metrics and
			 standards
						(a)In generalThe Comptroller General shall conduct a
			 study to consider and evaluate additional broadband metrics or standards that
			 may be used by industry and the Federal Government to provide users with more
			 accurate information about the cost and capability of their broadband
			 connection, and to better compare the deployment and penetration of broadband
			 in the United States with other countries. At a minimum, such study shall
			 consider potential standards or metrics that may be used—
							(1)to calculate the average price per megabit
			 per second of broadband offerings;
							(2)to reflect the average actual speed of
			 broadband offerings compared to advertised potential speeds and to consider
			 factors affecting speed that may be outside the control of a broadband
			 provider;
							(3)to compare, using comparable metrics and
			 standards, the availability and quality of broadband offerings in the United
			 States with the availability and quality of broadband offerings in other
			 industrialized nations, including countries that are members of the
			 Organization for Economic Cooperation and Development; and
							(4)to distinguish between complementary and
			 substitutable broadband offerings in evaluating deployment and
			 penetration.
							(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit a report to the
			 Senate Committee on Commerce, Science, and Transportation and the House of
			 Representatives Committee on Energy and Commerce on the results of the study,
			 with recommendations for how industry and the Federal Communications Commission
			 can use such metrics and comparisons to improve the quality of broadband data
			 and to better evaluate the deployment and penetration of comparable broadband
			 service at comparable rates across all regions of the Nation.
						5105.Study on the impact of broadband speed and
			 price on small businesses
						(a)In generalThe Small Business Administration Office of
			 Advocacy shall conduct a study evaluating the impact of broadband speed and
			 price on small businesses.
						(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Office shall submit a report to the Senate Committee
			 on Commerce, Science, and Transportation, the Senate Committee on Small
			 Business and Entrepreneurship, the House of Representatives Committee on Energy
			 and Commerce, and the House of Representatives Committee on Small Business on
			 the results of the study, including—
							(1)a survey of broadband speeds available to
			 small businesses;
							(2)a survey of the cost of broadband speeds
			 available to small businesses;
							(3)a survey of the type of broadband
			 technology used by small businesses; and
							(4)any policy recommendations that may improve
			 small businesses access to comparable broadband services at comparable rates in
			 all regions of the Nation.
							5106.Encouraging State initiatives to improve
			 broadband
						(a)PurposesThe purposes of any grant under subsection
			 (b) are—
							(1)to ensure that all citizens and businesses
			 in a State have access to affordable and reliable broadband service;
							(2)to achieve improved technology literacy,
			 increased computer ownership, and broadband use among such citizens and
			 businesses;
							(3)to establish and empower local grassroots
			 technology teams in each State to plan for improved technology use across
			 multiple community sectors; and
							(4)to establish and sustain an environment
			 ripe for broadband services and information technology investment.
							(b)Establishment of state broadband data and
			 development grant program
							(1)In generalThe Secretary of Commerce shall award
			 grants, taking into account the results of the peer review process under
			 subsection (d), to eligible entities for the development and implementation of
			 statewide initiatives to identify and track the availability and adoption of
			 broadband services within each State.
							(2)Competitive basisAny grant under subsection (b) shall be
			 awarded on a competitive basis.
							(c)EligibilityTo be eligible to receive a grant under
			 subsection (b), an eligible entity shall—
							(1)submit an application to the Secretary of
			 Commerce, at such time, in such manner, and containing such information as the
			 Secretary may require;
							(2)contribute matching non-Federal funds in an
			 amount equal to not less than 20 percent of the total amount of the grant;
			 and
							(3)agree to comply with confidentiality
			 requirements in subsection (h)(2) of this section.
							(d)Peer review; nondisclosure
							(1)In generalThe Secretary shall by regulation require
			 appropriate technical and scientific peer review of applications made for
			 grants under this section.
							(2)Review proceduresThe regulations required under paragraph
			 (1) shall require that any technical and scientific peer review group—
								(A)be provided a written description of the
			 grant to be reviewed;
								(B)provide the results of any review by such
			 group to the Secretary of Commerce; and
								(C)certify that such group will enter into
			 voluntary nondisclosure agreements as necessary to prevent the unauthorized
			 disclosure of confidential and proprietary information provided by broadband
			 service providers in connection with projects funded by any such grant.
								(e)Use of fundsA grant awarded to an eligible entity under
			 subsection (b) shall be used—
							(1)to provide a baseline assessment of
			 broadband service deployment in each State;
							(2)to identify and track—
								(A)areas in each State that have low levels of
			 broadband service deployment;
								(B)the rate at which residential and business
			 users adopt broadband service and other related information technology
			 services; and
								(C)possible suppliers of such services;
								(3)to identify barriers to the adoption by
			 individuals and businesses of broadband service and related information
			 technology services, including whether or not—
								(A)the demand for such services is absent;
			 and
								(B)the supply for such services is capable of
			 meeting the demand for such services;
								(4)to identify the speeds of broadband
			 connections made available to individuals and businesses within the State, and,
			 at a minimum, to rely on the data rate benchmarks for broadband service
			 utilized by the Commission to reflect different speed tiers, to promote greater
			 consistency of data among the States;
							(5)to create and facilitate in each county or
			 designated region in a State a local technology planning team—
								(A)with members representing a cross section
			 of the community, including representatives of business, telecommunications
			 labor organizations, K–12 education, health care, libraries, higher education,
			 community-based organizations, local government, tourism, parks and recreation,
			 and agriculture; and
								(B)which shall—
									(i)benchmark technology use across relevant
			 community sectors;
									(ii)set goals for improved technology use
			 within each sector; and
									(iii)develop a tactical business plan for
			 achieving its goals, with specific recommendations for online application
			 development and demand creation;
									(6)to work collaboratively with broadband
			 service providers and information technology companies to encourage deployment
			 and use, especially in unserved areas and areas in which broadband penetration
			 is significantly below the national average, through the use of local demand
			 aggregation, mapping analysis, and the creation of market intelligence to
			 improve the business case for providers to deploy;
							(7)to establish programs to improve computer
			 ownership and Internet access for unserved areas and areas in which broadband
			 penetration is significantly below the national average;
							(8)to collect and analyze detailed market data
			 concerning the use and demand for broadband service and related information
			 technology services;
							(9)to facilitate information exchange
			 regarding the use and demand for broadband services between public and private
			 sectors; and
							(10)to create within each State a geographic
			 inventory map of broadband service, including the data rate benchmarks for
			 broadband service utilized by the Commission to reflect different speed tiers,
			 which shall—
								(A)identify gaps in such service through a
			 method of geographic information system mapping of service availability based
			 on the geographic boundaries of where service is available or unavailable among
			 residential or business customers; and
								(B)provide a baseline assessment of statewide
			 broadband deployment in terms of households with high-speed
			 availability.
								(f)Participation limitFor each State, an eligible entity may not
			 receive a new grant under this section to fund the activities described in
			 subsection (d) within such State if such organization obtained prior grant
			 awards under this section to fund the same activities in that State in each of
			 the previous 4 consecutive years.
						(g)Reporting; broadband inventory
			 mapThe Secretary of Commerce
			 shall—
							(1)require each recipient of a grant under
			 subsection (b) to submit a report on the use of the funds provided by the
			 grant; and
							(2)create a web page on the Department of
			 Commerce website that aggregates relevant information made available to the
			 public by grant recipients, including, where appropriate, hypertext links to
			 any geographic inventory maps created by grant recipients under subsection
			 (e)(10).
							(h)Access to aggregate data
							(1)In generalSubject to paragraph (2), the Commission
			 shall provide eligible entities access, in electronic form, to aggregate data
			 collected by the Commission based on the Form 477 submissions of broadband
			 service providers.
							(2)LimitationNotwithstanding any provision of Federal or
			 State law to the contrary, an eligible entity shall treat any matter that is a
			 trade secret, commercial or financial information, or privileged or
			 confidential, as a record not subject to public disclosure except as otherwise
			 mutually agreed to by the broadband service provider and the eligible entity.
			 This paragraph applies only to information submitted by the Commission or a
			 broadband provider to carry out the provisions of this part and shall not
			 otherwise limit or affect the rules governing public disclosure of information
			 collected by any Federal or State entity under any other Federal or State law
			 or regulation.
							(i)DefinitionsIn this section:
							(1)CommissionThe term Commission means the
			 Federal Communications Commission.
							(2)Eligible entityThe term eligible entity
			 means—
								(A)an entity that is either—
									(i)an agency or instrumentality of a State, or
			 a municipality or other subdivision (or agency or instrumentality of a
			 municipality or other subdivision) of a State;
									(ii)a nonprofit organization that is described
			 in section 501(c)(3) of the Internal Revenue Code of 1986 and that is exempt
			 from taxation under section 501(a) of such Code; or
									(iii)an independent agency or commission in
			 which an office of a State is a member on behalf of the State; and
									(B)is the single eligible entity in the State
			 that has been designated by the State to receive a grant under this
			 section.
								(j)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $40,000,000 for each of
			 fiscal years 2008 through 2012.
						(k)No regulatory authorityNothing in this section shall be construed
			 as giving any public or private entity established or affected by this part any
			 regulatory jurisdiction or oversight authority over providers of broadband
			 services or information technology.
						IITraining for Realtime Writers Act of
			 2007
					5111.Short titleThis part may be cited as the
			 Training for Realtime Writers Act of 2007.
					5112.FindingsCongress makes the following
			 findings:
						(1)As directed by Congress in section 713 of
			 the Communications Act of 1934 (47
			 U.S.C. 613), as added by section 305 of the Telecommunications Act of 1996
			 (Public Law 104–104; 110 Stat. 126), the Federal Communications Commission
			 began enforcing rules requiring full closed captioning of most English
			 television programming on January 1, 2006.
						(2)The Federal Communications Commission rules
			 also require that video programming be fully captioned in Spanish by
			 2010.
						(3)More than 30,000,000 Americans are
			 considered deaf or hard of hearing, and many require captioning services to
			 participate in mainstream activities.
						(4)The National Institute on Deafness and
			 other Communication Disorders estimates that 1 in 3 Americans over the age of
			 60 has already experienced hearing loss. The 79,000,000 Americans who are
			 identified as baby boomers represent 39 percent of the
			 population of the United States and most baby boomers began to reach age 60
			 just in the last few years.
						(5)Closed captioning is a continuous source of
			 emergency information for people in mass transit and other congregate
			 settings.
						(6)Empirical research studies since 1988
			 demonstrate that captions improve the performance of individuals learning to
			 read English.
						5113.Authorization of grant program to promote
			 training and job placement of realtime writers
						(a)In generalThe Assistant Secretary for Information and
			 Communications of the Department of Commerce shall make competitive grants to
			 eligible entities under subsection (b) to promote training and placement of
			 individuals, including individuals who have completed a court reporting
			 training program, as realtime writers in order to meet the requirements for
			 closed captioning of video programming set forth in section 713 of the
			 Communications Act of 1934 (47 U.S.C.
			 613) and the rules prescribed thereunder.
						(b)Eligible entitiesFor purposes of this part, an eligible
			 entity is a court reporting program that—
							(1)can document and demonstrate to the
			 Assistant Secretary that it meets minimum standards of educational and
			 financial accountability, with a curriculum capable of training realtime
			 writers qualified to provide captioning services;
							(2)is accredited by an accrediting agency
			 recognized by the Department of Education; and
							(3)is participating in student aid programs
			 under title IV of the Higher Education Act of
			 1965.
							(c)Priority in grantsIn determining whether to make grants under
			 this section, the Assistant Secretary shall give a priority to eligible
			 entities that, as determined by the Assistant Secretary—
							(1)possess the most substantial capability to
			 increase their capacity to train realtime writers;
							(2)demonstrate the most promising
			 collaboration with local educational institutions, businesses, labor
			 organizations, or other community groups having the potential to train or
			 provide job placement assistance to realtime writers; or
							(3)propose the most promising and innovative
			 approaches for initiating or expanding training or job placement assistance
			 efforts with respect to realtime writers.
							(d)Duration of grantA grant under this section shall be for a
			 period of 2 years.
						(e)Maximum amount of grantThe amount of a grant provided under
			 subsection (a) to an entity eligible may not exceed $1,500,000 for the 2-year
			 period of the grant under subsection (d).
						5114.Application
						(a)In generalTo receive a grant under section 5113, an
			 eligible entity shall submit an application to the Assistant Secretary at such
			 time and in such manner as the Assistant Secretary may require. The application
			 shall contain the information set forth under subsection (b).
						(b)InformationInformation in the application of an
			 eligible entity under subsection (a) for a grant under section 5113 shall
			 include the following:
							(1)A description of the training and
			 assistance to be funded using the grant amount, including how such training and
			 assistance will increase the number of realtime writers.
							(2)A description of performance measures to be
			 utilized to evaluate the progress of individuals receiving such training and
			 assistance in matters relating to enrollment, completion of training, and job
			 placement and retention.
							(3)A description of the manner in which the
			 eligible entity will ensure that recipients of scholarships, if any, funded by
			 the grant will be employed and retained as realtime writers.
							(4)A description of the manner in which the
			 eligible entity intends to continue providing the training and assistance to be
			 funded by the grant after the end of the grant period, including any
			 partnerships or arrangements established for that purpose.
							(5)A description of how the eligible entity
			 will work with local workforce investment boards to ensure that training and
			 assistance to be funded with the grant will further local workforce goals,
			 including the creation of educational opportunities for individuals who are
			 from economically disadvantaged backgrounds or are displaced workers.
							(6)Additional information, if any, of the
			 eligibility of the eligible entity for priority in the making of grants under
			 section 5113(c).
							(7)Such other information as the Assistant
			 Secretary may require.
							5115.Use of funds
						(a)In generalAn eligible entity receiving a grant under
			 section 5113 shall use the grant amount for purposes relating to the
			 recruitment, training and assistance, and job placement of individuals,
			 including individuals who have completed a court reporting training program, as
			 realtime writers, including—
							(1)recruitment;
							(2)subject to subsection (b), the provision of
			 scholarships;
							(3)distance learning;
							(4)further developing and implementing both
			 English and Spanish curriculum to more effectively train realtime writing
			 skills, and education in the knowledge necessary for the delivery of
			 high-quality closed captioning services;
							(5)mentoring students to ensure successful
			 completion of the realtime training and provide assistance in job
			 placement;
							(6)encouraging individuals with disabilities
			 to pursue a career in realtime writing; and
							(7)the employment and payment of personnel for
			 all such purposes.
							(b)Scholarships
							(1)AmountThe amount of a scholarship under
			 subsection (a)(2) shall be based on the amount of need of the recipient of the
			 scholarship for financial assistance, as determined in accordance with part F
			 of title IV of the Higher Education Act of
			 1965 (20 U.S.C. 1087kk).
							(2)AgreementEach recipient of a scholarship under
			 subsection (a)(2) shall enter into an agreement with the school in which the
			 recipient is enrolled to provide realtime writing services for a period of time
			 appropriate (as determined by the Assistant Secretary or the Assistant
			 Secretary's designee) for the amount of the scholarship received.
							(3)Coursework and employmentThe Assistant Secretary or the Assistant
			 Secretary's designee shall establish requirements for coursework and employment
			 for recipients of scholarships under subsection (a)(2), including requirements
			 for repayment of scholarship amounts in the event of failure to meet such
			 requirements for coursework and employment or other material terms under
			 subsection (b)(2). Requirements for repayment of scholarship amounts shall take
			 into account the effect of economic conditions on the capacity of scholarship
			 recipients to find work as realtime writers.
							(c)Administrative costsThe recipient of a grant under section 5113
			 may not use more than 5 percent of the grant amount to pay administrative costs
			 associated with activities funded by the grant. The Assistant Secretary shall
			 use not more than 5 percent of the amount available for grants under this part
			 in any fiscal year for administrative costs of the program.
						(d)Supplement not supplantGrants amounts under this part shall
			 supplement and not supplant other Federal or non-Federal funds of the grant
			 recipient for purposes of promoting the training and placement of individuals
			 as realtime writers.
						5116.Reports
						(a)Annual
			 reportsEach eligible entity
			 receiving a grant under section 5113 shall submit to the Assistant Secretary,
			 at the end of each year of the grant period, a report on the activities of such
			 entity with respect to the use of grant amounts during such year.
						(b)Report information
							(1)In generalEach report of an entity for a year under
			 subsection (a) shall include a description of the use of grant amounts by the
			 entity during such year, including an assessment by the entity of the
			 effectiveness of activities carried out using such funds in increasing the
			 number of realtime writers. The assessment shall utilize the performance
			 measures submitted by the entity in the application for the grant under section
			 5114(b).
							(2)Final reportThe final report of an entity on a grant
			 under subsection (a) shall include a description of the best practices
			 identified by the entity as a result of the grant for increasing the number of
			 individuals who are trained, employed, and retained in employment as realtime
			 writers.
							(c)Annual reviewThe Inspector General of the Department of
			 Commerce shall conduct an annual review of the management, efficiency, and
			 effectiveness of the grants made under this part.
						5117.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Commerce to carry out this
			 part $20,000,000 for each of fiscal years 2008, 2009, 2010, 2011, and
			 2012.
					5118.SunsetThis part is repealed 5 years after the date
			 of the enactment of this Act.
					BOceans
				IHydrographic Services Improvement Act
			 Amendments of 2008
					5201.Short titleThis part may be cited as the
			 Hydrographic Services Improvement Act
			 Amendments of 2008.
					5202.DefinitionsSection 303 of the Hydrographic Services
			 Improvement Act of 1998 (33 U.S.C. 892) is amended by striking paragraphs (3),
			 (4), and (5) and inserting the following:
						
							(3)Hydrographic dataThe term hydrographic data
				means information that—
								(A)is acquired through—
									(i)hydrographic, bathymetric, photogrammetric,
				lidar, radar, remote sensing, or shoreline and other ocean- and coastal-related
				surveying;
									(ii)geodetic, geospatial, or geomagnetic
				measurements;
									(iii)tide, water level, and current
				observations; or
									(iv)other methods; and
									(B)is used in providing hydrographic
				services.
								(4)Hydrographic servicesThe term hydrographic services
				means——
								(A)the management, maintenance,
				interpretation, certification, and dissemination of bathymetric, hydrographic,
				shoreline, geodetic, geospatial, geomagnetic, and tide, water level, and
				current information, including the production of nautical charts, nautical
				information databases, and other products derived from hydrographic
				data;
								(B)the development of nautical information
				systems; and
								(C)related activities.
								(5)Coast and Geodetic Survey ActThe term Coast and Geodetic Survey
				Act means the Act entitled An Act to define the functions and
				duties of the Coast and Geodetic Survey, and for other purposes,
				approved August 6, 1947 (33 U.S.C. 883a et
				seq.).
							.
					5203.Functions of the
			 AdministratorSection 303 of
			 the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892a) is
			 amended—
						(1)by striking the Act of 1947,
			 in subsection (a) and inserting the Coast and Geodetic Survey Act,
			 promote safe, efficient and environmentally sound marine transportation, and
			 otherwise fulfill the purposes of this Act,;
						(2)by striking data; in
			 subsection (a)(1) and inserting data and provide hydrographic
			 services; and
						(3)by striking subsection (b) and inserting
			 the following:
							
								(b)AuthoritiesTo fulfill the data gathering and
				dissemination duties of the Administration under the Coast and Geodetic Survey
				Act, promote safe, efficient, and environmentally sound marine transportation,
				and otherwise fulfill the purposes of this Act, subject to the availability of
				appropriations, the Administrator—
									(1)may procure, lease, evaluate, test,
				develop, and operate vessels, equipment, and technologies necessary to ensure
				safe navigation and maintain operational expertise in hydrographic data
				acquisition and hydrographic services;
									(2)shall, subject to the availability of
				appropriations, design, install, maintain, and operate real-time hydrographic
				monitoring systems to enhance navigation safety and efficiency; and
									(3)where appropriate and to the extent that it
				does not detract from the promotion of safe and efficient navigation, may
				acquire hydrographic data and provide hydrographic services to support the
				conservation and management of coastal and ocean resources;
									(4)where appropriate, may acquire hydrographic
				data and provide hydrographic services to save and protect life and property
				and support the resumption of commerce in response to emergencies, natural and
				man-made disasters, and homeland security and maritime domain awareness needs,
				including obtaining mission assignments (as defined in section 641 of the
				Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 741));
									(5)may create, support, and maintain such
				joint centers with other Federal agencies and other entities as the
				Administrator deems appropriate or necessary to carry out the purposes of this
				Act; and
									(6)notwithstanding the existence of such joint
				centers, shall award contracts for the acquisition of hydrographic data in
				accordance with subchapter VI of chapter 10 of title 40, United States
				Code.
									.
						5204.Hydrographic Services Review
			 PanelSection 305(c)(1)(A) of
			 the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892c(c)(1)(A)) is
			 amended to read as follows: (A) The panel shall consist of 15 voting
			 members who shall be appointed by the Administrator. The Co-directors of the
			 Center for Coastal and Ocean Mapping/Joint Hydrographic Center and no more than
			 2 employees of the National Oceanic and Atmospheric Administration appointed by
			 the Administrator shall serve as nonvoting members of the panel. The voting
			 members of the panel shall be individuals who, by reason of knowledge,
			 experience, or training, are especially qualified in 1 or more of the
			 disciplines and fields relating to hydrographic data and hydrographic services,
			 marine transportation, port administration, vessel pilotage, coastal and
			 fishery management, and other disciplines as determined appropriate by the
			 Administrator..
					5205.Authorization of
			 appropriationsSection 306 of
			 the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d) is amended
			 to read as follows:
						
							306.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Administrator the following:
								(1)To carry out nautical mapping and charting
				functions under sections 304 and 305, except for conducting hydrographic
				surveys—
									(A)$55,000,000 for fiscal year 2009;
									(B)$56,000,000 for fiscal year 2010;
									(C)$57,000,000 for fiscal year 2011;
				and
									(D)$58,000,000 for fiscal year 2012.
									(2)To contract for hydrographic surveys under
				section 304(b)(1), including the leasing or time chartering of vessels—
									(A)$32,130,000 for fiscal year 2009;
									(B)$32,760,000 for fiscal year 2010;
									(C)$33,390,000 for fiscal year 2011;
				and
									(D)$34,020,000 for fiscal year 2012.
									(3)To operate hydrographic survey vessels
				owned by the United States and operated by the Administration—
									(A)$25,900,000 for fiscal year 2009;
									(B)$26,400,000 for fiscal year 2010;
									(C)$26,900,000 for fiscal year 2011;
				and
									(D)$27,400,000 for fiscal year 2012.
									(4)To carry out geodetic functions under this
				title—
									(A)$32,640,000 for fiscal year 2009;
									(B)$33,280,000 for fiscal year 2010;
									(C)$33,920,000 for fiscal year 2011;
				and
									(D)$34,560,000 for fiscal year 2012.
									(5)To carry out tide and current measurement
				functions under this title—
									(A)$27,000,000 for fiscal year 2009;
									(B)$27,500,000 for fiscal year 2010;
									(C)$28,000,000 for fiscal year 2011;
				and
									(D)$28,500,000 for fiscal year 2012.
									(6)To acquire a replacement hydrographic
				survey vessel capable of staying at sea continuously for at least 30 days
				$75,000,000.
								.
					5206.Authorized NOAA corps
			 strengthSection 215 of the
			 National Oceanic and Atmospheric Administration Commissioned Officer Corps Act
			 of 2002 (33 U.S.C. 3005) is amended to read as follows:
						
							215.Number of authorized commissioned
				officersEffective October 1,
				2009, the total number of authorized commissioned officers on the lineal list
				of the commissioned corps of the National Oceanic and Atmospheric
				Administration shall be increased from 321 to 379 if—
								(1)the Secretary has submitted to the
				Congress—
									(A)the Administration's ship recapitalization
				plan for fiscal years 2010 through 2024;
									(B)the Administration's aircraft
				remodernization plan; and
									(C)supporting workforce management
				plans;
									(2)appropriated funding is available;
				and
								(3)the Secretary has justified organizational
				needs for the commissioned corps for each such fiscal
				year.
								
					IIOcean exploration
					AExploration
						5211.PurposeThe purpose of this subpart is to establish
			 the national ocean exploration program and the national undersea research
			 program within the National Oceanic and Atmospheric Administration.
						5212.Program establishedThe Administrator or the National Oceanic
			 and Atmospheric Administration shall, in consultation with the National Science
			 Foundation and other appropriate Federal agencies, establish a coordinated
			 national ocean exploration program within the National Oceanic and Atmospheric
			 Administration that promotes collaboration with other Federal ocean and
			 undersea research and exploration programs. To the extent appropriate, the
			 Administrator shall seek to facilitate coordination of data and information
			 management systems, outreach and education programs to improve public
			 understanding of ocean and coastal resources, and development and transfer of
			 technologies to facilitate ocean and undersea research and exploration.
						5213.Powers and duties of the
			 Administrator
							(a)In generalIn carrying out the program authorized by
			 section 5212, the Administrator of the National Oceanic and Atmospheric
			 Administration shall—
								(1)conduct interdisciplinary voyages or other
			 scientific activities in conjunction with other Federal agencies or academic or
			 educational institutions, to explore and survey little known areas of the
			 marine environment, inventory, observe, and assess living and nonliving marine
			 resources, and report such findings;
								(2)give priority attention to deep ocean
			 regions, with a focus on deep water marine systems that hold potential for
			 important scientific discoveries, such as hydrothermal vent communities and
			 seamounts;
								(3)conduct scientific voyages to locate,
			 define, and document historic shipwrecks, submerged sites, and other ocean
			 exploration activities that combine archaeology and oceanographic
			 sciences;
								(4)develop and implement, in consultation with
			 the National Science Foundation, a transparent, competitive process for
			 merit-based peer-review and approval of proposals for activities to be
			 conducted under this program, taking into consideration advice of the Board
			 established under section 5215;
								(5)enhance the technical capability of the
			 United States marine science community by promoting the development of improved
			 oceanographic research, communication, navigation, and data collection systems,
			 as well as underwater platforms and sensor and autonomous vehicles; and
								(6)establish an ocean exploration forum to
			 encourage partnerships and promote communication among experts and other
			 stakeholders in order to enhance the scientific and technical expertise and
			 relevance of the national program.
								(b)DonationsThe Administrator may accept donations of
			 property, data, and equipment to be applied for the purpose of exploring the
			 oceans or increasing knowledge of the oceans.
							5214.Ocean exploration and undersea research
			 technology and infrastructure task force
							(a)In generalThe Administrator of the National Oceanic
			 and Atmospheric Administration, in coordination with the National Science
			 Foundation, the National Aeronautics and Space Administration, the United
			 States Geological Survey, the Department of the Navy, the Mineral Management
			 Service, and relevant governmental, non-governmental, academic, industry, and
			 other experts, shall convene an ocean exploration and undersea research
			 technology and infrastructure task force to develop and implement a
			 strategy—
								(1)to facilitate transfer of new exploration
			 and undersea research technology to the programs authorized under this subpart
			 and subpart B of this part;
								(2)to improve availability of communications
			 infrastructure, including satellite capabilities, to such programs;
								(3)to develop an integrated, workable, and
			 comprehensive data management information processing system that will make
			 information on unique and significant features obtained by such programs
			 available for research and management purposes;
								(4)to conduct public outreach activities that
			 improve the public understanding of ocean science, resources, and processes, in
			 conjunction with relevant programs of the National Oceanic and Atmospheric
			 Administration, the National Science Foundation, and other agencies; and
								(5)to encourage cost-sharing partnerships with
			 governmental and nongovernmental entities that will assist in transferring
			 exploration and undersea research technology and technical expertise to the
			 programs.
								(b)Budget coordinationThe task force shall coordinate the
			 development of agency budgets and identify the items in their annual budget
			 that support the activities identified in the strategy developed under
			 subsection (a).
							5215.Ocean Exploration Advisory Board
							(a)EstablishmentThe Administrator of the National Oceanic
			 and Atmospheric Administration shall appoint an Ocean Exploration Advisory
			 Board composed of experts in relevant fields—
								(1)to advise the Administrator on priority
			 areas for survey and discovery;
								(2)to assist the program in the development of
			 a 5-year strategic plan for the fields of ocean, marine, and Great Lakes
			 science, exploration, and discovery;
								(3)to annually review the quality and
			 effectiveness of the proposal review process established under section
			 5213(a)(4); and
								(4)to provide other assistance and advice as
			 requested by the Administrator.
								(b)Federal Advisory Committee
			 ActSection 14 of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Board appointed under subsection
			 (a).
							(c)Application with Outer Continental Shelf
			 Lands ActNothing in subpart
			 supersedes, or limits the authority of the Secretary of the Interior under the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
							5216.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Oceanic and Atmospheric
			 Administration to carry out this subpart—
							(1)$33,550,000 for fiscal year 2009;
							(2)$36,905,000 for fiscal year 2010;
							(3)$40,596,000 for fiscal year 2011;
							(4)$44,655,000 for fiscal year 2012;
							(5)$49,121,000 for fiscal year 2013;
							(6)$54,033,000 for fiscal year 2014;
			 and
							(7)$59,436,000 for fiscal year 2015.
							BNOAA Undersea Research Program Act of
			 2008
						5221.Short titleThis subpart may be cited as the
			 NOAA Undersea Research Program Act of
			 2008.
						5222.Program established
							(a)In generalThe Administrator of the National Oceanic
			 and Atmospheric Administration shall establish and maintain an undersea
			 research program and shall designate a Director of that program.
							(b)PurposeThe purpose of the program is to increase
			 scientific knowledge essential for the informed management, use, and
			 preservation of oceanic, marine, and coastal areas and the Great Lakes.
							5223.Powers of program directorThe Director of the program, in carrying out
			 the program, shall—
							(1)cooperate with institutions of higher
			 education and other educational marine and ocean science organizations, and
			 shall make available undersea research facilities, equipment, technologies,
			 information, and expertise to support undersea research efforts by these
			 organizations;
							(2)enter into partnerships, as appropriate and
			 using existing authorities, with the private sector to achieve the goals of the
			 program and to promote technological advancement of the marine industry;
			 and
							(3)coordinate the development of agency
			 budgets and identify the items in their annual budget that support the
			 activities described in paragraphs (1) and (2).
							5224.Administrative structure
							(a)In generalThe program shall be conducted through a
			 national headquarters, a network of extramural regional undersea research
			 centers that represent all relevant National Oceanic and Atmospheric
			 Administration regions, and the National Institute for Undersea Science and
			 Technology.
							(b)DirectionThe Director shall develop the overall
			 direction of the program in coordination with a Council of Center Directors
			 comprised of the directors of the extramural regional centers and the National
			 Institute for Undersea Science and Technology. The Director shall publish a
			 draft program direction document not later than 1 year after the date of
			 enactment of this Act in the Federal Register for a public comment period of
			 not less than 120 days. The Director shall publish a final program direction,
			 including responses to the comments received during the public comment period,
			 in the Federal Register within 90 days after the close of the comment period.
			 The program director shall update the program direction, with opportunity for
			 public comment, at least every 5 years.
							5225.Research, exploration, education, and
			 technology programs
							(a)In generalThe following research, exploration,
			 education, and technology programs shall be conducted through the network of
			 regional centers and the National Institute for Undersea Science and
			 Technology:
								(1)Core research and exploration based on
			 national and regional undersea research priorities.
								(2)Advanced undersea technology development to
			 support the National Oceanic and Atmospheric Administration's research mission
			 and programs.
								(3)Undersea science-based education and
			 outreach programs to enrich ocean science education and public awareness of the
			 oceans and Great Lakes.
								(4)Development, testing, and transition of
			 advanced undersea technology associated with ocean observatories, submersibles,
			 advanced diving technologies, remotely operated vehicles, autonomous underwater
			 vehicles, and new sampling and sensing technologies.
								(5)Discovery, study, and development of
			 natural resources and products from ocean, coastal, and aquatic systems.
								(b)OperationsThe Director of the program, through
			 operation of the extramural regional centers and the National Institute for
			 Undersea Science and Technology, shall leverage partnerships and cooperative
			 research with academia and private industry.
							5226.Competitiveness
							(a)Discretionary fundThe Program shall allocate no more than 10
			 percent of its annual budget to a discretionary fund that may be used only for
			 program administration and priority undersea research projects identified by
			 the Director but not covered by funding available from centers.
							(b)Competitive selectionThe Administrator shall conduct an initial
			 competition to select the regional centers that will participate in the program
			 90 days after the publication of the final program direction under section 5224
			 and every 5 years thereafter. Funding for projects conducted through the
			 regional centers shall be awarded through a competitive, merit-reviewed process
			 on the basis of their relevance to the goals of the program and their technical
			 feasibility.
							5227.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Oceanic and Atmospheric
			 Administration—
							(1)for fiscal year 2009—
								(A)$13,750,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
								(B)$5,500,000 for the National Technology
			 Institute;
								(2)for fiscal year 2010—
								(A)$15,125,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
								(B)$6,050,000 for the National Technology
			 Institute;
								(3)for fiscal year 2011—
								(A)$16,638,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
								(B)$6,655,000 for the National Technology
			 Institute;
								(4)for fiscal year 2012—
								(A)$18,301,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
								(B)$7,321,000 for the National Technology
			 Institute;
								(5)for fiscal year 2013—
								(A)$20,131,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
								(B)$8,053,000 for the National Technology
			 Institute;
								(6)for fiscal year 2014—
								(A)$22,145,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
								(B)$8,859,000 for the National Technology
			 Institute; and
								(7)for fiscal year 2015—
								(A)$24,359,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
								(B)$9,744,000 for the National Technology
			 Institute.
								IIIOcean and Coastal Mapping Integration
			 Act
					5231.Short titleThis part may be cited as the
			 Ocean and Coastal Mapping Integration
			 Act.
					5232.Establishment of program
						(a)In generalThe President, in coordination with the
			 Interagency Committee on Ocean and Coastal Mapping and affected coastal states,
			 shall establish a program to develop a coordinated and comprehensive Federal
			 ocean and coastal mapping plan for the Great Lakes and coastal state waters,
			 the territorial sea, the exclusive economic zone, and the continental shelf of
			 the United States that enhances ecosystem approaches in decision-making for
			 conservation and management of marine resources and habitats, establishes
			 research and mapping priorities, supports the siting of research and other
			 platforms, and advances ocean and coastal science.
						(b)MembershipThe Committee shall be comprised of
			 high-level representatives of the Department of Commerce, through the National
			 Oceanic and Atmospheric Administration, the Department of Interior, the
			 National Science Foundation, the Department of Defense, the Environmental
			 Protection Agency, the Department of Homeland Security, the National
			 Aeronautics and Space Administration, and other appropriate Federal agencies
			 involved in ocean and coastal mapping.
						(c)Program parametersIn developing such a program, the
			 President, through the Committee, shall—
							(1)identify all Federal and federally-funded
			 programs conducting shoreline delineation and ocean or coastal mapping, noting
			 geographic coverage, frequency, spatial coverage, resolution, and subject
			 matter focus of the data and location of data archives;
							(2)facilitate cost-effective, cooperative
			 mapping efforts that incorporate policies for contracting with non-governmental
			 entities among all Federal agencies conducting ocean and coastal mapping, by
			 increasing data sharing, developing appropriate data acquisition and metadata
			 standards, and facilitating the interoperability of in situ data collection
			 systems, data processing, archiving, and distribution of data products;
							(3)facilitate the adaptation of existing
			 technologies as well as foster expertise in new ocean and coastal mapping
			 technologies, including through research, development, and training conducted
			 among Federal agencies and in cooperation with non-governmental
			 entities;
							(4)develop standards and protocols for testing
			 innovative experimental mapping technologies and transferring new technologies
			 between the Federal Government, coastal state, and non-governmental
			 entities;
							(5)provide for the archiving, management, and
			 distribution of data sets through a national registry as well as provide
			 mapping products and services to the general public in service of statutory
			 requirements;
							(6)develop data standards and protocols
			 consistent with standards developed by the Federal Geographic Data Committee
			 for use by Federal, coastal state, and other entities in mapping and otherwise
			 documenting locations of federally permitted activities, living and nonliving
			 coastal and marine resources, marine ecosystems, sensitive habitats, submerged
			 cultural resources, undersea cables, offshore aquaculture projects, offshore
			 energy projects, and any areas designated for purposes of environmental
			 protection or conservation and management of living and nonliving coastal and
			 marine resources;
							(7)identify the procedures to be used for
			 coordinating the collection and integration of Federal ocean and coastal
			 mapping data with coastal state and local government programs;
							(8)facilitate, to the extent practicable, the
			 collection of real-time tide data and the development of hydrodynamic models
			 for coastal areas to allow for the application of V-datum tools that will
			 facilitate the seamless integration of onshore and offshore maps and
			 charts;
							(9)establish a plan for the acquisition and
			 collection of ocean and coastal mapping data; and
							(10)set forth a timetable for completion and
			 implementation of the plan.
							5233.Interagency committee on ocean and coastal
			 mapping
						(a)In generalThe Administrator of the National Oceanic
			 and Atmospheric Administration, within 30 days after the date of enactment of
			 this Act, shall convene or utilize an existing interagency committee on ocean
			 and coastal mapping to implement section 5232.
						(b)MembershipThe committee shall be comprised of senior
			 representatives from Federal agencies with ocean and coastal mapping and
			 surveying responsibilities. The representatives shall be high-ranking officials
			 of their respective agencies or departments and, whenever possible, the head of
			 the portion of the agency or department that is most relevant to the purposes
			 of this part. Membership shall include senior representatives from the National
			 Oceanic and Atmospheric Administration, the Chief of Naval Operations, the
			 United States Geological Survey, the Minerals Management Service, the National
			 Science Foundation, the National Geospatial-Intelligence Agency, the United
			 States Army Corps of Engineers, the Coast Guard, the Environmental Protection
			 Agency, the Federal Emergency Management Agency, the National Aeronautics and
			 Space Administration, and other appropriate Federal agencies involved in ocean
			 and coastal mapping.
						(c)Co-chairmenThe Committee shall be co-chaired by the
			 representative of the Department of Commerce and a representative of the
			 Department of the Interior.
						(d)SubcommitteeThe co-chairmen shall establish a
			 subcommittee to carry out the day-to-day work of the Committee, comprised of
			 senior representatives of any member agency of the committee. Working groups
			 may be formed by the full Committee to address issues of short duration. The
			 subcommittee shall be chaired by the representative from the National Oceanic
			 and Atmospheric Administration. The chairmen of the Committee may create such
			 additional subcommittees and working groups as may be needed to carry out the
			 work of Committee.
						(e)MeetingsThe committee shall meet on a quarterly
			 basis, but each subcommittee and each working group shall meet on an as-needed
			 basis.
						(f)CoordinationThe committee shall coordinate activities
			 when appropriate, with—
							(1)other Federal efforts, including the
			 Digital Coast, Geospatial One-Stop, and the Federal Geographic Data
			 Committee;
							(2)international mapping activities;
							(3)coastal states;
							(4)user groups through workshops and other
			 appropriate mechanisms; and
							(5)representatives of nongovernmental
			 entities.
							(g)Advisory
			 panelThe Administrator may
			 convene an ocean and coastal mapping advisory panel consisting of
			 representatives from non-governmental entities to provide input regarding
			 activities of the committee in consultation with the interagency
			 committee.
						5234.Biannual reportsNo later than 18 months after the date of
			 enactment of this Act, and biannually thereafter, the co-chairmen of the
			 Committee shall transmit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report detailing progress made in implementing this
			 part, including—
						(1)an inventory of ocean and coastal mapping
			 data within the territorial sea and the exclusive economic zone and throughout
			 the Continental Shelf of the United States, noting the age and source of the
			 survey and the spatial resolution (metadata) of the data;
						(2)identification of priority areas in need of
			 survey coverage using present technologies;
						(3)a resource plan that identifies when
			 priority areas in need of modern ocean and coastal mapping surveys can be
			 accomplished;
						(4)the status of efforts to produce integrated
			 digital maps of ocean and coastal areas;
						(5)a description of any products resulting
			 from coordinated mapping efforts under this part that improve public
			 understanding of the coasts and oceans, or regulatory decisionmaking;
						(6)documentation of minimum and desired
			 standards for data acquisition and integrated metadata;
						(7)a statement of the status of Federal
			 efforts to leverage mapping technologies, coordinate mapping activities, share
			 expertise, and exchange data;
						(8)a statement of resource requirements for
			 organizations to meet the goals of the program, including technology needs for
			 data acquisition, processing, and distribution systems;
						(9)a statement of the status of efforts to
			 declassify data gathered by the Navy, the National Geospatial-Intelligence
			 Agency, and other agencies to the extent possible without jeopardizing national
			 security, and make it available to partner agencies and the public;
						(10)a resource plan for a digital coast
			 integrated mapping pilot project for the northern Gulf of Mexico that
			 will—
							(A)cover the area from the authorized coastal
			 counties through the territorial sea;
							(B)identify how such a pilot project will
			 leverage public and private mapping data and resources, such as the United
			 States Geological Survey National Map, to result in an operational coastal
			 change assessment program for the subregion;
							(11)the status of efforts to coordinate Federal
			 programs with coastal state and local government programs and leverage those
			 programs;
						(12)a description of efforts of Federal
			 agencies to increase contracting with nongovernmental entities; and
						(13)an inventory and description of any new
			 Federal or federally funded programs conducting shoreline delineation and ocean
			 or coastal mapping since the previous reporting cycle.
						5235.Plan
						(a)In generalNot later than 6 months after the date of
			 enactment of this Act, the Administrator, in consultation with the Committee,
			 shall develop and submit to the Congress a plan for an integrated ocean and
			 coastal mapping initiative within the National Oceanic and Atmospheric
			 Administration.
						(b)Plan requirementsThe plan shall—
							(1)identify and describe all ocean and coastal
			 mapping programs within the agency, including those that conduct mapping or
			 related activities in the course of existing missions, such as hydrographic
			 surveys, ocean exploration projects, living marine resource conservation and
			 management programs, coastal zone management projects, and ocean and coastal
			 observations and science projects;
							(2)establish priority mapping programs and
			 establish and periodically update priorities for geographic areas in surveying
			 and mapping across all missions of the National Oceanic and Atmospheric
			 Administration, as well as minimum data acquisition and metadata standards for
			 those programs;
							(3)encourage the development of innovative
			 ocean and coastal mapping technologies and applications, through research and
			 development through cooperative or other agreements with joint or cooperative
			 research institutes or centers and with other non-governmental entities;
							(4)document available and developing
			 technologies, best practices in data processing and distribution, and
			 leveraging opportunities with other Federal agencies, coastal states, and
			 non-governmental entities;
							(5)identify training, technology, and other
			 resource requirements for enabling the National Oceanic and Atmospheric
			 Administration's programs, vessels, and aircraft to support a coordinated ocean
			 and coastal mapping program;
							(6)identify a centralized mechanism or office
			 for coordinating data collection, processing, archiving, and dissemination
			 activities of all such mapping programs within the National Oceanic and
			 Atmospheric Administration that meets Federal mandates for data accuracy and
			 accessibility and designate a repository that is responsible for archiving and
			 managing the distribution of all ocean and coastal mapping data to simplify the
			 provision of services to benefit Federal and coastal state programs; and
							(7)set forth a timetable for implementation
			 and completion of the plan, including a schedule for submission to the Congress
			 of periodic progress reports and recommendations for integrating approaches
			 developed under the initiative into the interagency program.
							(c)NOAA joint ocean and coastal mapping
			 centersThe Administrator may
			 maintain and operate up to 3 joint ocean and coastal mapping centers, including
			 a joint hydrographic center, which shall each be co-located with an institution
			 of higher education. The centers shall serve as hydrographic centers of
			 excellence and may conduct activities necessary to carry out the purposes of
			 this part, including—
							(1)research and development of innovative
			 ocean and coastal mapping technologies, equipment, and data products;
							(2)mapping of the United States Outer
			 Continental Shelf and other regions;
							(3)data processing for nontraditional data and
			 uses;
							(4)advancing the use of remote sensing
			 technologies, for related issues, including mapping and assessment of essential
			 fish habitat and of coral resources, ocean observations, and ocean exploration;
			 and
							(5)providing graduate education and training
			 in ocean and coastal mapping sciences for members of the National Oceanic and
			 Atmospheric Administration Commissioned Officer Corps, personnel of other
			 agencies with ocean and coastal mapping programs, and civilian
			 personnel.
							(d)NOAA reportThe Administrator shall continue developing
			 a strategy for expanding contracting with non-governmental entities to minimize
			 duplication and take maximum advantage of nongovernmental capabilities in
			 fulfilling the Administration's mapping and charting responsibilities. Within
			 120 days after the date of enactment of this Act, the Administrator shall
			 transmit a report describing the strategy developed under this subsection to
			 the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Natural Resources of the House of Representatives.
						5236.Effect on other lawsNothing in this part shall be construed to
			 supersede or alter the existing authorities of any Federal agency with respect
			 to ocean and coastal mapping.
					5237.Authorization of appropriations
						(a)In generalIn addition to the amounts authorized by
			 section 306 of the Hydrographic Services Improvement Act of 1998 (33 U.S.C.
			 892d), there are authorized to be appropriated to the Administrator to carry
			 out this part—
							(1)$26,000,000 for fiscal year 2009;
							(2)$32,000,000 for fiscal year 2010;
							(3)$38,000,000 for fiscal year 2011;
			 and
							(4)$45,000,000 for each of fiscal years 2012
			 through 2015.
							(b)Joint ocean and coastal mapping
			 centersOf the amounts
			 appropriated pursuant to subsection (a), the following amounts shall be used to
			 carry out section 5235(c) of this part:
							(1)$11,000,000 for fiscal year 2009.
							(2)$12,000,000 for fiscal year 2010.
							(3)$13,000,000 for fiscal year 2011.
							(4)$15,000,000 for each of fiscal years 2012
			 through 2015.
							(c)Cooperative agreementsTo carry out interagency activities under
			 section 5233 of this part, the head of any department or agency may execute a
			 cooperative agreement with the Administrator, including those authorized by
			 section 5 of the Act of August 6, 1947 (33 U.S.C. 883e).
						5238.DefinitionsIn this part:
						(1)AdministratorThe term Administrator' means
			 the Administrator of the National Oceanic and Atmospheric
			 Administration.
						(2)Coastal stateThe term coastal state has the
			 meaning given that term by section 304(4) of the
			 Coastal Zone Management Act of 1972
			 (16 U.S.C. 1453(4).
						(3)CommitteeThe term Committee means the
			 Interagency Ocean Mapping Committee established by section 5233.
						(4)Exclusive economic zoneThe term exclusive economic
			 zone means the exclusive economic zone of the United States established
			 by Presidential Proclamation No. 5030, of March 10, 1983.
						(5)Ocean and coastal mappingThe term ocean and coastal
			 mapping means the acquisition, processing, and management of physical,
			 biological, geological, chemical, and archaeological characteristics and
			 boundaries of ocean and coastal areas, resources, and sea beds through the use
			 of acoustics, satellites, aerial photogrammetry, light and imaging, direct
			 sampling, and other mapping technologies.
						(6)Territorial seaThe term territorial sea means
			 the belt of sea measured from the baseline of the United States determined in
			 accordance with international law, as set forth in Presidential Proclamation
			 Number 5928, dated December 27, 1988.
						(7)Nongovernmental entitiesThe term nongovernmental
			 entities includes nongovernmental organizations, members of the academic
			 community, and private sector organizations that provide products and services
			 associated with measuring, locating, and preparing maps, charts, surveys,
			 aerial photographs, satellite imagines, or other graphical or digital
			 presentations depicting natural or manmade physical features, phenomena, and
			 legal boundaries of the Earth.
						(8)Outer continental shelfThe term Outer Continental
			 Shelf means all submerged lands lying seaward and outside of lands
			 beneath navigable waters (as that term is defined in section 2 of the Submerged
			 Lands Act (43 U.S.C. 1301)), and of which the subsoil and seabed appertain to
			 the United States and are subject to its jurisdiction and control.
						IVNational Sea Grant College Program
			 Amendments Act of 2008
					5241.Short titleThis part may be cited as the
			 National Sea Grant College Program
			 Amendments Act of 2008.
					5242.ReferencesExcept as otherwise expressly provided
			 therein, whenever in this part an amendment or repeal is expressed in terms of
			 an amendment to, or repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of the National
			 Sea Grant College Program Act (33 U.S.C. 1121 et seq.).
					5243.Findings and purpose
						(a)FindingsSection 202(a) (33 U.S.C. 1121(a)) is
			 amended—
							(1)by striking subparagraphs (D) and (E) of
			 paragraph (1) and inserting the following:
								
									(D)encourage the development of preparation,
				forecast, analysis, mitigation, response, and recovery systems for coastal
				hazards;
									(E)understand global environmental processes
				and their impacts on ocean, coastal, and Great Lakes resources;
				and
									;
							(2)by striking program of research,
			 education, in paragraph (2) and inserting program of integrated
			 research, education, extension,; and
							(3)by striking paragraph (6) and inserting the
			 following:
								
									(6)The National Oceanic and Atmospheric
				Administration, through the national sea grant college program, offers the most
				suitable locus and means for such commitment and engagement through the
				promotion of activities that will result in greater such understanding,
				assessment, development, management, utilization, and conservation of ocean,
				coastal, and Great Lakes resources. The most cost-effective way to promote such
				activities is through continued and increased Federal support of the
				establishment, development, and operation of programs and projects by sea grant
				colleges, sea grant institutes, and other institutions, including strong
				collaborations between Administration scientists and research and outreach
				personnel at academic
				institutions.
									.
							(b)PurposeSection 202(c) (33 U.S.C. 1121(c)) is
			 amended by striking to promote research, education, training, and
			 advisory service activities and inserting to promote integrated
			 research, education, training, and extension services and
			 activities.
						(c)TerminologySubsections (a) and (b) of section 202 (15
			 U.S.C. 1121(a) and (b)) are amended by inserting management,
			 after development, each place it appears.
						5244.Definitions
						(a)In generalSection 203 (33 U.S.C. 1122) is
			 amended—
							(1)in paragraph (4) by inserting
			 management, after development,;
							(2)in paragraph (11) by striking
			 advisory services and inserting extension
			 services; and
							(3)in each of paragraphs (12) and (13) by
			 striking (33 U.S.C. 1126).
							(b)RepealSection 307 of the Act entitled An
			 Act to provide for the designation of the Flower Garden Banks National Marine
			 Sanctuary (Public Law 102–251; 106 Stat. 66) is repealed.
						5245.National Sea Grant College Program
						(a)Program elementsSection 204(b) (33 U.S.C. 1123(b)) is
			 amended—
							(1)by amending paragraph (1) to read as
			 follows:
								
									(1)sea grant programs that comprise a national
				sea grant college program network, including international projects conducted
				within such programs and regional and national projects conducted among such
				programs;
									;
							(2)by amending paragraph (2) to read as
			 follows:
								
									(2)administration of the national sea grant
				college program and this title by the national sea grant office and the
				Administration;
									;
				and
							(3)by amending paragraph (4) to read as
			 follows:
								
									(4)any regional or national strategic
				investments in fields relating to ocean, coastal, and Great Lakes resources
				developed in consultation with the Board and with the approval of the sea grant
				colleges and the sea grant
				institutes.
									.
							(b)Technical correctionSection 204(c)(2) (33 U.S.C. 1123(c)(2)) is
			 amended by striking Within 6 months of the date of enactment of the
			 National Sea Grant College Program Reauthorization Act of 1998, the and
			 inserting The.
						(c)Functions of director of national sea grant
			 college programSection
			 204(d) (33 U.S.C. 1123(d)) is amended—
							(1)in paragraph (2)(A), by striking
			 long range;
							(2)in paragraph (3)(A)—
								(A)by striking (A)(i) evaluate
			 and inserting (A) evaluate and assess;
								(B)by striking activities; and
			 and inserting activities;; and
								(C)by striking clause (ii); and
								(3)in paragraph (3)(B)—
								(A)by redesignating clauses (ii) through (iv)
			 as clauses (iii) through (v), respectively, and by inserting after clause (i)
			 the following:
									
										(ii)encourage collaborations among sea grant
				colleges and sea grant institutes to address regional and national priorities
				established under subsection
				(c)(1);
										;
								(B)in clause (iii) (as so redesignated) by
			 striking encourage and inserting ensure;
								(C)in clause (iv) (as so redesignated) by
			 striking and after the semicolon;
								(D)by inserting after clause (v) (as so
			 redesignated) the following:
									
										(vi)encourage cooperation with Minority Serving
				Institutions to enhance collaborative research opportunities and increase the
				number of such students graduating in NOAA science areas;
				and
										.
								5246.Program or project grants and
			 contractsSection 205 (33
			 U.S.C. 1124) is amended—
						(1)by striking 204(c)(4)(F). in
			 subsection (a) and inserting 204(c)(4)(F) or that are appropriated under
			 section 208(b).; and
						(2)by striking the matter following paragraph
			 (3) in subsection (b) and inserting the following:
							
								The total amount that may be provided for
				grants under this subsection during any fiscal year shall not exceed an amount
				equal to 5 percent of the total funds appropriated for such year under section
				212.
								.
						5247.Extension services by Sea Grant Colleges
			 and Sea Grant InstitutesSection 207(a) (33 U.S.C. 1126(a)) is
			 amended in each of paragraphs (2)(B) and (3)(B) by striking advisory
			 services and inserting extension services.
					5248.FellowshipsSection 208(a) (33 U.S.C. 1127) is
			 amended—
						(1)by striking Not later than 1 year
			 after the date of the enactment of the National Sea Grant College Program Act
			 Amendments of 2002, and every 2 years thereafter, in subsection (a) and
			 inserting Every 2 years,; and
						(2)by adding at the end the following:
							
								(c)Restriction on Use of Funds.—Amounts
				available for fellowships under this section, including amounts accepted under
				section 204(c)(4)(F) or appropriated under section 212 to implement this
				section, shall be used only for award of such fellowships and administrative
				costs of implementing this section.
								
						5249.National Sea Grant Advisory Board
						(a)Redesignation of sea grant review panel as
			 board
							(1)RedesignationThe sea grant review panel established by
			 section 209 of the National Sea Grant College Program Act (33 U.S.C. 1128), as
			 in effect before the date of the enactment of this Act, is redesignated as the
			 National Sea Grant Advisory Board.
							(2)Membership not affectedAn individual serving as a member of the
			 sea grant review panel immediately before date of the enactment of this Act may
			 continue to serve as a member of the National Sea Grant Advisory Board until
			 the expiration of such member's term under section 209(c) of such Act (33
			 U.S.C. 1128(c)).
							(3)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to such sea grant review
			 panel is deemed to be a reference to the National Sea Grant Advisory
			 Board.
							(4)Conforming amendments
								(A)In generalSection 209 (33 U.S.C. 1128) is amended by
			 striking so much as precedes subsection (b) and inserting the following:
									
										209.National Sea Grant Advisory Board
											(a)EstablishmentThere shall be an independent committee to
				be known as the National Sea Grant Advisory
				Board.
											.
								(B)DefinitionSection 203(9) (33 U.S.C. 1122(9)) is
			 amended to read as follows:
									
										(9)The term Board means the
				National Sea Grant Advisory Board established under section
				209.
										;
								(C)Other provisionsThe following provisions are each amended
			 by striking panel each place it appears and inserting
			 Board:
									(i)Section 204 (33 U.S.C. 1123).
									(ii)Section 207 (33 U.S.C. 1126).
									(iii)Section 209 (33 U.S.C. 1128).
									(b)DutiesSection 209(b) (33 U.S.C. 1128(b)) is
			 amended to read as follows:
							
								(b)Duties
									(1)In generalThe Board shall advise the Secretary and
				the Director concerning—
										(A)strategies for utilizing the sea grant
				college program to address the Nation's highest priorities regarding the
				understanding, assessment, development, management, utilization, and
				conservation of ocean, coastal, and Great Lakes resources;
										(B)the designation of sea grant colleges and
				sea grant institutes; and
										(C)such other matters as the Secretary refers
				to the Board for review and advice.
										(2)Biennial reportThe Board shall report to the Congress
				every two years on the state of the national sea grant college program. The
				Board shall indicate in each such report the progress made toward meeting the
				priorities identified in the strategic plan in effect under section 204(c). The
				Secretary shall make available to the Board such information, personnel, and
				administrative services and assistance as it may reasonably require to carry
				out its duties under this
				title.
									.
						(c)Membership, terms, and powersSection 209(c)(1) (33 U.S.C. 1128(c)(1)) is
			 amended—
							(1)by inserting coastal
			 management, after resource management,; and
							(2)by inserting management,
			 after development,.
							(d)Extension of termSection 209(c)(3) (33 U.S.C. 1128(c)(3)) is
			 amended by striking the second sentence and inserting the following: The
			 Director may extend the term of office of a voting member of the Board once by
			 up to 1 year..
						(e)Establishment of
			 subcommitteesSection 209(c)
			 (33 U.S.C. 1128(c)) is amended by adding at the end the following:
							
								(8)The Board may establish such subcommittees
				as are reasonably necessary to carry out its duties under subsection (b). Such
				subcommittees may include individuals who are not Board
				members.
								.
						5250.Authorization of
			 appropriationsSection 212 of
			 the National Sea Grant College Program Act (33 U.S.C. 1131) is amended—
						(1)by striking subsection (a)(1) and inserting
			 the following:
							
								(1)In generalThere are authorized to be appropriated to
				the Secretary to carry out this title—
									(A)$72,000,000 for fiscal year 2009;
									(B)$75,600,000 for fiscal year 2010;
									(C)$79,380,000 for fiscal year 2011;
									(D)$83,350,000 for fiscal year 2012;
									(E)$87,520,000 for fiscal year 2013;
				and
									(F)$91,900,000 for fiscal year
				2014.
									;
						(2)in subsection (a)(2)—
							(A)by striking fiscal years 2003
			 through 2008— and inserting fiscal years 2009 through
			 2014—;
							(B)by striking biology and control of
			 zebra mussels and other important aquatic in subparagraph (A) and
			 inserting biology, prevention, and control of aquatic;
			 and
							(C)by striking blooms, including
			 Pfiesteria piscicida; and in subparagraph (C) and inserting
			 blooms; and;
							(3)in subsection (c)(1) by striking
			 rating under section 204(d)(3)(A) and inserting
			 performance assessments; and
						(4)by striking subsection (c)(2) and inserting
			 the following:
							
								(2)regional or national strategic investments
				authorized under section
				204(b)(4);
								.
						VIntegrated Coastal and Ocean Observation
			 System Act of 2008
					5261.Short titleThis part may be cited as the
			 Integrated Coastal and Ocean
			 Observation System Act of 2008.
					5262.PurposesThe purposes of this part are to—
						(1)establish a national integrated System of
			 ocean, coastal, and Great Lakes observing systems, comprised of Federal and
			 non-Federal components coordinated at the national level by the National Ocean
			 Research Leadership Council and at the regional level by a network of regional
			 information coordination entities, and that includes in situ, remote, and other
			 coastal and ocean observation, technologies, and data management and
			 communication systems, and is designed to address regional and national needs
			 for ocean information, to gather specific data on key coastal, ocean, and Great
			 Lakes variables, and to ensure timely and sustained dissemination and
			 availability of these data to—
							(A)support national defense, marine commerce,
			 navigation safety, weather, climate, and marine forecasting, energy siting and
			 production, economic development, ecosystem-based marine, coastal, and Great
			 Lakes resource management, public safety, and public outreach training and
			 education;
							(B)promote greater public awareness and
			 stewardship of the Nation's ocean, coastal, and Great Lakes resources and the
			 general public welfare; and
							(C)enable advances in scientific understanding
			 to support the sustainable use, conservation, management, and understanding of
			 healthy ocean, coastal, and Great Lakes resources;
							(2)improve the Nation's capability to measure,
			 track, explain, and predict events related directly and indirectly to weather
			 and climate change, natural climate variability, and interactions between the
			 oceanic and atmospheric environments, including the Great Lakes; and
						(3)authorize activities to promote basic and
			 applied research to develop, test, and deploy innovations and improvements in
			 coastal and ocean observation technologies, modeling systems, and other
			 scientific and technological capabilities to improve our conceptual
			 understanding of weather and climate, ocean-atmosphere dynamics, global climate
			 change, physical, chemical, and biological dynamics of the ocean, coastal and
			 Great Lakes environments, and to conserve healthy and restore degraded coastal
			 ecosystems.
						5263.DefinitionsIn this part:
						(1)AdministratorThe term Administrator means
			 the Under Secretary of Commerce for Oceans and Atmosphere in the Under
			 Secretary's capacity as Administrator of the National Oceanic and Atmospheric
			 Administration.
						(2)CouncilThe term Council means the
			 National Ocean Research Leadership Council established by section 7902 of title
			 10, United States Code.
						(3)Federal
			 assetsThe term Federal
			 assets means all relevant non-classified civilian coastal and ocean
			 observations, technologies, and related modeling, research, data management,
			 basic and applied technology research and development, and public education and
			 outreach programs, that are managed by member agencies of the Council.
						(4)Interagency ocean observation
			 committeeThe term
			 Interagency Ocean Observation Committee means the committee
			 established under section 5264(c)(2).
						(5)Non-federal assetsThe term non-Federal assets
			 means all relevant coastal and ocean observation technologies, related basic
			 and applied technology research and development, and public education and
			 outreach programs that are integrated into the System and are managed through
			 States, regional organizations, universities, nongovernmental organizations, or
			 the private sector.
						(6)Regional information coordination
			 entities
							(A)In generalThe term regional information
			 coordination entity means an organizational body that is certified or
			 established by contract or memorandum by the lead Federal agency designated in
			 section 5264(c)(3) of this part and coordinates State, Federal, local, and
			 private interests at a regional level with the responsibility of engaging the
			 private and public sectors in designing, operating, and improving regional
			 coastal and ocean observing systems in order to ensure the provision of data
			 and information that meet the needs of user groups from the respective
			 regions.
							(B)Certain included associationsThe term regional information
			 coordination entity includes regional associations described in the
			 System Plan.
							(7)SecretaryThe term Secretary means the
			 Secretary of Commerce, acting through the National Oceanic and Atmospheric
			 Administration.
						(8)SystemThe term System means the
			 National Integrated Coastal and Ocean Observation System established under
			 section 5264.
						(9)System planThe term System Plan means the
			 plan contained in the document entitled Ocean.US Publication No. 9, The
			 First Integrated Ocean Observing System (IOOS) Development Plan, as
			 updated by the Council under this part.
						5264.Integrated coastal and ocean observing
			 system
						(a)EstablishmentThe President, acting through the Council,
			 shall establish a National Integrated Coastal and Ocean Observation System to
			 fulfill the purposes set forth in section 5262 of this part and the System Plan
			 and to fulfill the Nation's international obligations to contribute to the
			 Global Earth Observation System of Systems and the Global Ocean Observing
			 System.
						(b)System elements
							(1)In generalIn order to fulfill the purposes of this
			 part, the System shall be national in scope and consist of—
								(A)Federal assets to fulfill national and
			 international observation missions and priorities;
								(B)non-Federal assets, including a network of
			 regional information coordination entities identified under subsection (c)(4),
			 to fulfill regional observation missions and priorities;
								(C)data management, communication, and
			 modeling systems for the timely integration and dissemination of data and
			 information products from the System;
								(D)a research and development program
			 conducted under the guidance of the Council, consisting of—
									(i)basic and applied research and technology
			 development to improve understanding of coastal and ocean systems and their
			 relationships to human activities and to ensure improvement of operational
			 assets and products, including related infrastructure, observing technologies,
			 and information and data processing and management technologies; and
									(ii)large scale computing resources and
			 research to advance modeling of coastal and ocean processes.
									(2)Enhancing administration and
			 managementThe head of each
			 Federal agency that has administrative jurisdiction over a Federal asset shall
			 support the purposes of this part and may take appropriate actions to enhance
			 internal agency administration and management to better support, integrate,
			 finance, and utilize observation data, products, and services developed under
			 this section to further its own agency mission and responsibilities.
							(3)Availability of dataThe head of each Federal agency that has
			 administrative jurisdiction over a Federal asset shall make available data that
			 are produced by that asset and that are not otherwise restricted for
			 integration, management, and dissemination by the System.
							(4)Non-federal assetsNon-Federal assets shall be coordinated, as
			 appropriate, by the Interagency Ocean Observing Committee or by regional
			 information coordination entities.
							(c)Policy oversight, administration, and
			 regional coordination
							(1)Council functionsThe Council shall serve as the policy and
			 coordination oversight body for all aspects of the System. In carrying out its
			 responsibilities under this part, the Council shall—
								(A)approve and adopt comprehensive System
			 budgets developed and maintained by the Interagency Ocean Observation Committee
			 to support System operations, including operations of both Federal and
			 non-Federal assets;
								(B)ensure coordination of the System with
			 other domestic and international earth observing activities including the
			 Global Ocean Observing System and the Global Earth Observing System of Systems,
			 and provide, as appropriate, support for and representation on United States
			 delegations to international meetings on coastal and ocean observing programs;
			 and
								(C)encourage coordinated intramural and
			 extramural research and technology development, and a process to transition
			 developing technology and methods into operations of the System.
								(2)Interagency ocean observation
			 committeeThe Council shall
			 establish or designate an Interagency Ocean Observation Committee which
			 shall—
								(A)prepare annual and long-term plans for
			 consideration and approval by the Council for the integrated design, operation,
			 maintenance, enhancement and expansion of the System to meet the objectives of
			 this part and the System Plan;
								(B)develop and transmit to Congress at the
			 time of submission of the President's annual budget request an annual
			 coordinated, comprehensive budget to operate all elements of the System
			 identified in subsection (b), and to ensure continuity of data streams from
			 Federal and non-Federal assets;
								(C)establish required observation data
			 variables to be gathered by both Federal and non-Federal assets and identify,
			 in consultation with regional information coordination entities, priorities for
			 System observations;
								(D)establish protocols and standards for
			 System data processing, management, and communication;
								(E)develop contract certification standards
			 and compliance procedures for all non-Federal assets, including regional
			 information coordination entities, to establish eligibility for integration
			 into the System and to ensure compliance with all applicable standards and
			 protocols established by the Council, and ensure that regional observations are
			 integrated into the System on a sustained basis;
								(F)identify gaps in observation coverage or
			 needs for capital improvements of both Federal assets and non-Federal
			 assets;
								(G)subject to the availability of
			 appropriations, establish through one or more participating Federal agencies,
			 in consultation with the System advisory committee established under subsection
			 (d), a competitive matching grant or other programs—
									(i)to promote intramural and extramural
			 research and development of new, innovative, and emerging observation
			 technologies including testing and field trials; and
									(ii)to facilitate the migration of new,
			 innovative, and emerging scientific and technological advances from research
			 and development to operational deployment;
									(H)periodically review and recommend to the
			 Council, in consultation with the Administrator, revisions to the System
			 Plan;
								(I)ensure collaboration among Federal agencies
			 participating in the activities of the Committee; and
								(J)perform such additional duties as the
			 Council may delegate.
								(3)Lead Federal agencyThe National Oceanic and Atmospheric
			 Administration shall function as the lead Federal agency for the implementation
			 and administration of the System, in consultation with the Council, the
			 Interagency Ocean Observation Committee, other Federal agencies that maintain
			 portions of the System, and the regional information coordination entities, and
			 shall—
								(A)establish an Integrated Ocean Observing
			 Program Office within the National Oceanic and Atmospheric Administration
			 utilizing to the extent necessary, personnel from member agencies participating
			 on the Interagency Ocean Observation Committee, to oversee daily operations and
			 coordination of the System;
								(B)implement policies, protocols, and
			 standards approved by the Council and delegated by the Interagency Ocean
			 Observing Committee;
								(C)promulgate program guidelines to certify
			 and integrate non-Federal assets, including regional information coordination
			 entities, into the System to provide regional coastal and ocean observation
			 data that meet the needs of user groups from the respective regions;
								(D)have the authority to enter into and
			 oversee contracts, leases, grants or cooperative agreements with non-Federal
			 assets, including regional information coordination entities, to support the
			 purposes of this part on such terms as the Administrator deems
			 appropriate;
								(E)implement a merit-based, competitive
			 funding process to support non-Federal assets, including the development and
			 maintenance of a network of regional information coordination entities, and
			 develop and implement a process for the periodic review and evaluation of all
			 non-Federal assets, including regional information coordination
			 entities;
								(F)provide opportunities for competitive
			 contracts and grants for demonstration projects to design, develop, integrate,
			 deploy, and support components of the System;
								(G)establish efficient and effective
			 administrative procedures for allocation of funds among contractors, grantees,
			 and non-Federal assets, including regional information coordination entities in
			 a timely manner, and contingent on appropriations according to the budget
			 adopted by the Council;
								(H)develop and implement a process for the
			 periodic review and evaluation of regional information coordination
			 entities;
								(I)formulate an annual process by which gaps
			 in observation coverage or needs for capital improvements of Federal assets and
			 non-Federal assets of the System are identified by the regional information
			 coordination entities, the Administrator, or other members of the System and
			 transmitted to the Interagency Ocean Observing Committee;
								(J)develop and be responsible for a data
			 management and communication system, in accordance with standards and protocols
			 established by the Council, by which all data collected by the System regarding
			 ocean and coastal waters of the United States including the Great Lakes, are
			 processed, stored, integrated, and made available to all end-user
			 communities;
								(K)implement a program of public education and
			 outreach to improve public awareness of global climate change and effects on
			 the ocean, coastal, and Great Lakes environment;
								(L)report annually to the Interagency Ocean
			 Observing Committee on the accomplishments, operational needs, and performance
			 of the System to contribute to the annual and long-term plans developed
			 pursuant to subsection (c)(2)(A)(i); and
								(M)develop a plan to efficiently integrate
			 into the System new, innovative, or emerging technologies that have been
			 demonstrated to be useful to the System and which will fulfill the purposes of
			 this part and the System Plan.
								(4)Regional information coordination
			 entities
								(A)In generalTo be certified or established under this
			 part, a regional information coordination entity shall be certified or
			 established by contract or agreement by the Administrator, and shall agree to
			 meet the certification standards and compliance procedure guidelines issued by
			 the Administrator and information needs of user groups in the region while
			 adhering to national standards and shall—
									(i)demonstrate an organizational structure
			 capable of gathering required System observation data, supporting and
			 integrating all aspects of coastal and ocean observing and information programs
			 within a region and that reflects the needs of State and local governments,
			 commercial interests, and other users and beneficiaries of the System and other
			 requirements specified under this part and the System Plan;
									(ii)identify gaps in observation coverage needs
			 for capital improvements of Federal assets and non-Federal assets of the
			 System, or other recommendations to assist in the development of the annual and
			 long-term plans created pursuant to subsection (c)(2)(A)(i) and transmit such
			 information to the Interagency Ocean Observing Committee via the Program
			 Office;
									(iii)develop and operate under a strategic
			 operational plan that will ensure the efficient and effective administration of
			 programs and assets to support daily data observations for integration into the
			 System, pursuant to the standards approved by the Council;
									(iv)work cooperatively with governmental and
			 non-governmental entities at all levels to identify and provide information
			 products of the System for multiple users within the service area of the
			 regional information coordination entities; and
									(v)comply with all financial oversight
			 requirements established by the Administrator, including requirements relating
			 to audits.
									(B)ParticipationFor the purposes of this part, employees of
			 Federal agencies may participate in the functions of the regional information
			 coordination entities.
								(d)System advisory committee
							(1)In generalThe Administrator shall establish or
			 designate a System advisory committee, which shall provide advice as may be
			 requested by the Administrator or the Interagency Ocean Observing
			 Committee.
							(2)PurposeThe purpose of the System advisory
			 committee is to advise the Administrator and the Interagency Ocean Observing
			 Committee on—
								(A)administration, operation, management, and
			 maintenance of the System, including integration of Federal and non-Federal
			 assets and data management and communication aspects of the System, and
			 fulfillment of the purposes set forth in section 5262;
								(B)expansion and periodic modernization and
			 upgrade of technology components of the System;
								(C)identification of end-user communities,
			 their needs for information provided by the System, and the System's
			 effectiveness in disseminating information to end-user communities and the
			 general public; and
								(D)any other purpose identified by the
			 Administrator or the Interagency Ocean Observing Committee.
								(3)Members
								(A)In generalThe System advisory committee shall be
			 composed of members appointed by the Administrator. Members shall be qualified
			 by education, training, and experience to evaluate scientific and technical
			 information related to the design, operation, maintenance, or use of the
			 System, or use of data products provided through the System.
								(B)Terms of serviceMembers shall be appointed for 3-year
			 terms, renewable once. A vacancy appointment shall be for the remainder of the
			 unexpired term of the vacancy, and an individual so appointed may subsequently
			 be appointed for 2 full 3-year terms if the remainder of the unexpired term is
			 less than 1 year.
								(C)ChairpersonThe Administrator shall designate a
			 chairperson from among the members of the System advisory committee.
								(D)AppointmentMembers of the System advisory committee
			 shall be appointed as special Government employees for purposes of section
			 202(a) of title 18, United States Code.
								(4)Administrative provisions
								(A)ReportingThe System advisory committee shall report
			 to the Administrator and the Interagency Ocean Observing Committee, as
			 appropriate.
								(B)Administrative supportThe Administrator shall provide
			 administrative support to the System advisory committee.
								(C)MeetingsThe System advisory committee shall meet at
			 least once each year, and at other times at the call of the Administrator, the
			 Interagency Ocean Observing Committee, or the chairperson.
								(D)Compensation and expensesMembers of the System advisory committee
			 shall not be compensated for service on that Committee, but may be allowed
			 travel expenses, including per diem in lieu of subsistence, in accordance with
			 subchapter I of chapter 57 of title 5, United States Code.
								(E)ExpirationSection 14 of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the System advisory committee.
								(e)Civil LiabilityFor purposes of determining liability
			 arising from the dissemination and use of observation data gathered pursuant to
			 this section, any non-Federal asset or regional information coordination entity
			 incorporated into the System by contract, lease, grant, or cooperative
			 agreement under subsection (c)(3)(D) that is participating in the System shall
			 be considered to be part of the National Oceanic and Atmospheric
			 Administration. Any employee of such a non-Federal asset or regional
			 information coordination entity, while operating within the scope of his or her
			 employment in carrying out the purposes of this part, with respect to tort
			 liability, is deemed to be an employee of the Federal Government.
						(f)LimitationNothing in this part shall be construed to
			 invalidate existing certifications, contracts, or agreements between regional
			 information coordination entities and other elements of the System.
						5265.Interagency financing and
			 agreements
						(a)In generalTo carry out interagency activities under
			 this part, the Secretary of Commerce may execute cooperative agreements, or any
			 other agreements, with, and receive and expend funds made available by, any
			 State or subdivision thereof, any Federal agency, or any public or private
			 organization, or individual.
						(b)ReciprocityMember Departments and agencies of the
			 Council shall have the authority to create, support, and maintain joint
			 centers, and to enter into and perform such contracts, leases, grants, and
			 cooperative agreements as may be necessary to carry out the purposes of this
			 part and fulfillment of the System Plan.
						5266.Application with other lawsNothing in this part supersedes or limits
			 the authority of any agency to carry out its responsibilities and missions
			 under other laws.
					5267.Report to Congress
						(a)RequirementNot later than 2 years after the date of
			 the enactment of this Act and every 2 years thereafter, the Administrator shall
			 prepare and the President acting through the Council shall approve and transmit
			 to the Congress a report on progress made in implementing this part.
						(b)ContentsThe report shall include—
							(1)a description of activities carried out
			 under this part and the System Plan;
							(2)an evaluation of the effectiveness of the
			 System, including an evaluation of progress made by the Council to achieve the
			 goals identified under the System Plan;
							(3)identification of Federal and non-Federal
			 assets as determined by the Council that have been integrated into the System,
			 including assets essential to the gathering of required observation data
			 variables necessary to meet the respective missions of Council agencies;
							(4)a review of procurements, planned or
			 initiated, by each Council agency to enhance, expand, or modernize the
			 observation capabilities and data products provided by the System, including
			 data management and communication subsystems;
							(5)an assessment regarding activities to
			 integrate Federal and non-Federal assets, nationally and on the regional level,
			 and discussion of the performance and effectiveness of regional information
			 coordination entities to coordinate regional observation operations;
							(6)a description of benefits of the program to
			 users of data products resulting from the System (including the general public,
			 industries, scientists, resource managers, emergency responders, policy makers,
			 and educators);
							(7)recommendations concerning—
								(A)modifications to the System; and
								(B)funding levels for the System in subsequent
			 fiscal years; and
								(8)the results of a periodic external
			 independent programmatic audit of the System.
							5268.Public-private use policyThe Council shall develop a policy within 6
			 months after the date of the enactment of this Act that defines processes for
			 making decisions about the roles of the Federal Government, the States,
			 regional information coordination entities, the academic community, and the
			 private sector in providing to end-user communities environmental information,
			 products, technologies, and services related to the System. The Council shall
			 publish the policy in the Federal Register for public comment for a period not
			 less than 60 days. Nothing in this section shall be construed to require
			 changes in policy in effect on the date of enactment of this Act.
					5269.Independent cost estimateWithin 1 year after the date of enactment of
			 this Act, the Interagency Ocean Observation Committee, through the
			 Administrator and the Director of the National Science Foundation, shall obtain
			 an independent cost estimate for operations and maintenance of existing Federal
			 assets of the System, and planned or anticipated acquisition, operation, and
			 maintenance of new Federal assets for the System, including operation
			 facilities, observation equipment, modeling and software, data management and
			 communication, and other essential components. The independent cost estimate
			 shall be transmitted unabridged and without revision by the Administrator to
			 Congress.
					5270.Intent of CongressIt is the intent of Congress that funding
			 provided to agencies of the Council to implement this part shall supplement,
			 and not replace, existing sources of funding for other programs. It is the
			 further intent of Congress that agencies of the Council shall not enter into
			 contracts or agreements for the development or procurement of new Federal
			 assets for the System that are estimated to be in excess of $250,000,000 in
			 life-cycle costs without first providing adequate notice to Congress and
			 opportunity for review and comment.
					5271.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce for fiscal years
			 2009 through 2013 such sums as are necessary to fulfill the purposes of this
			 part and support activities identified in the annual coordinated System budget
			 developed by the Interagency Ocean Observation Committee and submitted to the
			 Congress.
					VIFederal Ocean Acidification Research and
			 Monitoring Act of 2008
					5281.Short titleThis part may be cited as the
			 Federal Ocean Acidification Research
			 And Monitoring Act of 2008 or the FOARAM
			 Act.
					5282.Purposes
						(a)PurposesThe purposes of this part are to provide
			 for—
							(1)development and coordination of a
			 comprehensive interagency plan to—
								(A)monitor and conduct research on the
			 processes and consequences of ocean acidification on marine organisms and
			 ecosystems; and
								(B)establish an interagency research and
			 monitoring program on ocean acidification;
								(2)establishment of an ocean acidification
			 program within the National Oceanic and Atmospheric Administration;
							(3)assessment and consideration of regional
			 and national ecosystem and socioeconomic impacts of increased ocean
			 acidification; and
							(4)research adaptation strategies and
			 techniques for effectively conserving marine ecosystems as they cope with
			 increased ocean acidification.
							5283.DefinitionsIn this part:
						(1)Ocean acidificationThe term ocean acidification
			 means the decrease in pH of the Earth's oceans and changes in ocean chemistry
			 caused by chemical inputs from the atmosphere, including carbon dioxide.
						(2)SecretaryThe term Secretary means the
			 Secretary of Commerce, acting through the Administrator of the National Oceanic
			 and Atmospheric Administration.
						(3)SubcommitteeThe term Subcommittee means
			 the Joint Subcommittee on Ocean Science and Technology of the National Science
			 and Technology Council.
						5284.Interagency subcommittee
						(a)Designation
							(1)In generalThe Joint Subcommittee on Ocean Science and
			 Technology of the National Science and Technology Council shall coordinate
			 Federal activities on ocean acidification and establish an interagency working
			 group.
							(2)MembershipThe interagency working group on ocean
			 acidification shall be comprised of senior representatives from the National
			 Oceanic and Atmospheric Administration, the National Science Foundation, the
			 National Aeronautics and Space Administration, the United States Geological
			 Survey, the United States Fish and Wildlife Service, and such other Federal
			 agencies as appropriate.
							(3)ChairmanThe interagency working group shall be
			 chaired by the representative from the National Oceanic and Atmospheric
			 Administration.
							(b)DutiesThe Subcommittee shall—
							(1)develop the strategic research and
			 monitoring plan to guide Federal research on ocean acidification required under
			 section 5285 of this part and oversee the implementation of the plan;
							(2)oversee the development of—
								(A)an assessment of the potential impacts of
			 ocean acidification on marine organisms and marine ecosystems; and
								(B)adaptation and mitigation strategies to
			 conserve marine organisms and ecosystems exposed to ocean acidification;
								(3)facilitate communication and outreach
			 opportunities with nongovernmental organizations and members of the stakeholder
			 community with interests in marine resources;
							(4)coordinate the United States Federal
			 research and monitoring program with research and monitoring programs and
			 scientists from other nations; and
							(5)establish or designate an Ocean
			 Acidification Information Exchange to make information on ocean acidification
			 developed through or utilized by the interagency ocean acidification program
			 accessible through electronic means, including information which would be
			 useful to policymakers, researchers, and other stakeholders in mitigating or
			 adapting to the impacts of ocean acidification.
							(c)Reports to congress
							(1)Initial
			 reportNot later than 1 year
			 after the date of enactment of this Act, the Subcommittee shall transmit a
			 report to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Science and Technology and the Committee on Natural
			 Resources of the House of Representatives that—
								(A)includes a summary of federally funded
			 ocean acidification research and monitoring activities, including the budget
			 for each of these activities; and
								(B)describes the progress in developing the
			 plan required under section 5285 of this part.
								(2)Biennial reportNot later than 2 years after the delivery
			 of the initial report under paragraph (1) and every 2 years thereafter, the
			 Subcommittee shall transmit a report to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Science and Technology and
			 the Committee on Natural Resources of the House of Representatives that
			 includes—
								(A)a summary of federally funded ocean
			 acidification research and monitoring activities, including the budget for each
			 of these activities; and
								(B)an analysis of the progress made toward
			 achieving the goals and priorities for the interagency research plan developed
			 by the Subcommittee under section 5285.
								(3)Strategic research planNot later than 2 years after the date of
			 enactment of this Act, the Subcommittee shall transmit the strategic research
			 plan developed under section 5285 to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Science and Technology and
			 the Committee on Natural Resources of the House of Representatives. A revised
			 plan shall be submitted at least once every 5 years thereafter.
							5285.Strategic research plan
						(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Subcommittee shall develop a strategic plan for
			 Federal research and monitoring on ocean acidification that will provide for an
			 assessment of the impacts of ocean acidification on marine organisms and marine
			 ecosystems and the development of adaptation and mitigation strategies to
			 conserve marine organisms and marine ecosystems. In developing the plan, the
			 Subcommittee shall consider and use information, reports, and studies of ocean
			 acidification that have identified research and monitoring needed to better
			 understand ocean acidification and its potential impacts, and recommendations
			 made by the National Academy of Sciences in the review of the plan required
			 under subsection (d).
						(b)Contents of the planThe plan shall—
							(1)provide for interdisciplinary research
			 among the ocean sciences, and coordinated research and activities to improve
			 the understanding of ocean chemistry that will affect marine ecosystems;
							(2)establish, for the 10-year period beginning
			 in the year the plan is submitted, the goals and priorities for Federal
			 research and monitoring which will—
								(A)advance understanding of ocean
			 acidification and its physical, chemical, and biological impacts on marine
			 organisms and marine ecosystems;
								(B)improve the ability to assess the
			 socioeconomic impacts of ocean acidification; and
								(C)provide information for the development of
			 adaptation and mitigation strategies to conserve marine organisms and marine
			 ecosystems;
								(3)describe specific activities,
			 including—
								(A)efforts to determine user needs;
								(B)research activities;
								(C)monitoring activities;
								(D)technology and methods development;
								(E)data collection;
								(F)database development;
								(G)modeling activities;
								(H)assessment of ocean acidification impacts;
			 and
								(I)participation in international research
			 efforts;
								(4)identify relevant programs and activities
			 of the Federal agencies that contribute to the interagency program directly and
			 indirectly and set forth the role of each Federal agency in implementing the
			 plan;
							(5)consider and utilize, as appropriate,
			 reports and studies conducted by Federal agencies, the National Research
			 Council, or other entities;
							(6)make recommendations for the coordination
			 of the ocean acidification research and monitoring activities of the United
			 States with such activities of other nations and international
			 organizations;
							(7)outline budget requirements for Federal
			 ocean acidification research and monitoring and assessment activities to be
			 conducted by each agency under the plan;
							(8)identify the monitoring systems and
			 sampling programs currently employed in collecting data relevant to ocean
			 acidification and prioritize additional monitoring systems that may be needed
			 to ensure adequate data collection and monitoring of ocean acidification and
			 its impacts; and
							(9)describe specific activities designed to
			 facilitate outreach and data and information exchange with stakeholder
			 communities.
							(c)Program elementsThe plan shall include at a minimum the
			 following program elements:
							(1)Monitoring of ocean chemistry and
			 biological impacts associated with ocean acidification at selected coastal and
			 open-ocean monitoring stations, including satellite-based monitoring to
			 characterize—
								(A)marine ecosystems;
								(B)changes in marine productivity; and
								(C)changes in surface ocean chemistry.
								(2)Research to understand the species specific
			 physiological responses of marine organisms to ocean acidification, impacts on
			 marine food webs of ocean acidification, and to develop environmental and
			 ecological indices that track marine ecosystem responses to ocean
			 acidification.
							(3)Modeling to predict changes in the ocean
			 carbon cycle as a function of carbon dioxide and atmosphere-induced changes in
			 temperature, ocean circulation, biogeochemistry, ecosystem and terrestrial
			 input, and modeling to determine impacts on marine ecosystems and individual
			 marine organisms.
							(4)Technology development and standardization
			 of carbonate chemistry measurements on moorings and autonomous floats.
							(5)Assessment of socioeconomic impacts of
			 ocean acidification and development of adaptation and mitigation strategies to
			 conserve marine organisms and marine ecosystems.
							(d)National academy of sciences
			 evaluationThe Secretary
			 shall enter into an agreement with the National Academy of Sciences to review
			 the plan.
						(e)Public participationIn developing the plan, the Subcommittee
			 shall consult with representatives of academic, State, industry and
			 environmental groups. Not later than 90 days before the plan, or any revision
			 thereof, is submitted to the Congress, the plan shall be published in the
			 Federal Register for a public comment period of not less than 60 days.
						5286.NOAA ocean acidification
			 activities
						(a)In generalThe Secretary shall establish and maintain
			 an ocean acidification program within the National Oceanic and Atmospheric
			 Administration to conduct research, monitoring, and other activities consistent
			 with the strategic research and implementation plan developed by the
			 Subcommittee under section 5285 that—
							(1)includes—
								(A)interdisciplinary research among the ocean
			 and atmospheric sciences, and coordinated research and activities to improve
			 understanding of ocean acidification;
								(B)the establishment of a long-term monitoring
			 program of ocean acidification utilizing existing global and national ocean
			 observing assets, and adding instrumentation and sampling stations as
			 appropriate to the aims of the research program;
								(C)research to identify and develop adaptation
			 strategies and techniques for effectively conserving marine ecosystems as they
			 cope with increased ocean acidification;
								(D)as an integral part of the research
			 programs described in this part, educational opportunities that encourage an
			 interdisciplinary and international approach to exploring the impacts of ocean
			 acidification;
								(E)as an integral part of the research
			 programs described in this part, national public outreach activities to improve
			 the understanding of current scientific knowledge of ocean acidification and
			 its impacts on marine resources; and
								(F)coordination of ocean acidification
			 monitoring and impacts research with other appropriate international ocean
			 science bodies such as the International Oceanographic Commission, the
			 International Council for the Exploration of the Sea, the North Pacific Marine
			 Science Organization, and others;
								(2)provides grants for critical research
			 projects that explore the effects of ocean acidification on ecosystems and the
			 socioeconomic impacts of increased ocean acidification that are relevant to the
			 goals and priorities of the strategic research plan; and
							(3)incorporates a competitive merit-based
			 process for awarding grants that may be conducted jointly with other
			 participating agencies or under the National Oceanographic Partnership Program
			 under section 7901 of title 10, United States Code.
							(b)Additional authorityIn conducting the Program, the Secretary
			 may enter into and perform such contracts, leases, grants, or cooperative
			 agreements as may be necessary to carry out the purposes of this part on such
			 terms as the Secretary considers appropriate.
						5287.NSF ocean acidification activities
						(a)Research activitiesThe Director of the National Science
			 Foundation shall continue to carry out research activities on ocean
			 acidification which shall support competitive, merit-based, peer-reviewed
			 proposals for research and monitoring of ocean acidification and its impacts,
			 including—
							(1)impacts on marine organisms and marine
			 ecosystems;
							(2)impacts on ocean, coastal, and estuarine
			 biogeochemistry; and
							(3)the development of methodologies and
			 technologies to evaluate ocean acidification and its impacts.
							(b)ConsistencyThe research activities shall be consistent
			 with the strategic research plan developed by the Subcommittee under section
			 5285.
						(c)CoordinationThe Director shall encourage coordination
			 of the Foundation's ocean acidification activities with such activities of
			 other nations and international organizations.
						5288.NASA ocean acidification
			 activities
						(a)Ocean acidification
			 activitiesThe Administrator
			 of the National Aeronautics and Space Administration, in coordination with
			 other relevant agencies, shall ensure that space-based monitoring assets are
			 used in as productive a manner as possible for monitoring of ocean
			 acidification and its impacts.
						(b)Program consistencyThe Administrator shall ensure that the
			 Agency's research and monitoring activities on ocean acidification are carried
			 out in a manner consistent with the strategic research plan developed by the
			 Subcommittee under section 5285.
						(c)CoordinationThe Administrator shall encourage
			 coordination of the Agency's ocean acidification activities with such
			 activities of other nations and international organizations.
						5289.Authorization of appropriations
						(a)NOAAThere are authorized to be appropriated to
			 the National Oceanic and Atmospheric Administration to carry out the purposes
			 of this part—
							(1)$8,000,000 for fiscal year 2009;
							(2)$12,000,000 for fiscal year 2010;
							(3)$15,000,000 for fiscal year 2011;
			 and
							(4)$20,000,000 for fiscal year 2012.
							(b)NSFThere are authorized to be appropriated to
			 the National Science Foundation to carry out the purposes of this part—
							(1)$6,000,000 for fiscal year 2009;
							(2)$8,000,000 for fiscal year 2010;
							(3)$12,000,000 for fiscal year 2011;
			 and
							(4)$15,000,000 for fiscal year 2012.
							VIHomeland security and governmental affairs
			 provisions
			ANational Capital Transportation Amendments
			 Act of 2008
				6101.Short title; findings
					(a)Short TitleThis subtitle may be cited as the
			 National Capital Transportation Amendments Act of 2008.
					(b)FindingsCongress finds as follows:
						(1)Metro, the public transit system of the
			 Washington metropolitan area, is essential for the continued and effective
			 performance of the functions of the Federal Government, and for the orderly
			 movement of people during major events and times of regional or national
			 emergency.
						(2)On 3 occasions, Congress has authorized
			 appropriations for the construction and capital improvement needs of the
			 Metrorail system.
						(3)Additional funding is required to protect
			 these previous Federal investments and ensure the continued functionality and
			 viability of the original 103-mile Metrorail system.
						6102.Authorization for Capital and Preventive
			 Maintenance projects for Washington Metropolitan Area Transit
			 Authority
					(a)Authorization
						(1)In generalSubject to the succeeding provisions of
			 this section, the Secretary of Transportation is authorized to make grants to
			 the Transit Authority, in addition to the contributions authorized under
			 sections 3, 14, and 17 of the National Capital Transportation Act of 1969 (sec.
			 9—1101.01 et seq., D.C. Official Code), for the purpose of financing in part
			 the capital and preventive maintenance projects included in the Capital
			 Improvement Program approved by the Board of Directors of the Transit
			 Authority.
						(2)DefinitionsIn this section—
							(A)the term Transit Authority
			 means the Washington Metropolitan Area Transit Authority established under
			 Article III of the Compact; and
							(B)the term Compact means the
			 Washington Metropolitan Area Transit Authority Compact (80 Stat. 1324; Public
			 Law 89—774).
							(b)Use of FundsThe Federal grants made pursuant to the
			 authorization under this section shall be subject to the following limitations
			 and conditions:
						(1)The work for which such Federal grants are
			 authorized shall be subject to the provisions of the Compact (consistent with
			 the amendments to the Compact described in subsection (d)).
						(2)Each such Federal grant shall be for 50
			 percent of the net project cost of the project involved, and shall be provided
			 in cash from sources other than Federal funds or revenues from the operation of
			 public mass transportation systems. Consistent with the terms of the amendment
			 to the Compact described in subsection (d)(1), any funds so provided shall be
			 solely from undistributed cash surpluses, replacement or depreciation funds or
			 reserves available in cash, or new capital.
						(3)Such Federal grants may be used only for
			 the maintenance and upkeep of the systems of the Transit Authority as of the
			 date of the enactment of this Act and may not be used to increase the mileage
			 of the rail system.
						(c)Applicability of Requirements For Mass
			 Transportation Capital Projects Receiving Funds Under Federal Transportation
			 LawExcept as specifically
			 provided in this section, the use of any amounts appropriated pursuant to the
			 authorization under this section shall be subject to the requirements
			 applicable to capital projects for which funds are provided under chapter 53 of
			 title 49, United States Code, except to the extent that the Secretary of
			 Transportation determines that the requirements are inconsistent with the
			 purposes of this section.
					(d)Amendments to CompactNo amounts may be provided to the Transit
			 Authority pursuant to the authorization under this section until the Transit
			 Authority notifies the Secretary of Transportation that each of the following
			 amendments to the Compact (and any further amendments which may be required to
			 implement such amendments) have taken effect:
						(1)(A)An amendment requiring that all payments by
			 the local signatory governments for the Transit Authority for the purpose of
			 matching any Federal funds appropriated in any given year authorized under
			 subsection (a) for the cost of operating and maintaining the adopted regional
			 system are made from amounts derived from dedicated funding sources.
							(B)For purposes of this paragraph, the term
			 dedicated funding source means any source of funding which is
			 earmarked or required under State or local law to be used to match Federal
			 appropriations authorized under this subtitle for payments to the Transit
			 Authority.
							(2)An amendment establishing an Office of the
			 Inspector General of the Transit Authority.
						(3)An amendment expanding the Board of
			 Directors of the Transit Authority to include 4 additional Directors appointed
			 by the Administrator of General Services, of whom 2 shall be nonvoting and 2
			 shall be voting, and requiring one of the voting members so appointed to be a
			 regular passenger and customer of the bus or rail service of the Transit
			 Authority.
						(e)Access to Wireless Service in Metrorail
			 System
						(1)Requiring Transit Authority to provide
			 access to serviceNo amounts
			 may be provided to the Transit Authority pursuant to the authorization under
			 this section unless the Transit Authority ensures that customers of the rail
			 service of the Transit Authority have access within the rail system to services
			 provided by any licensed wireless provider that notifies the Transit Authority
			 (in accordance with such procedures as the Transit Authority may adopt) of its
			 intent to offer service to the public, in accordance with the following
			 timetable:
							(A)Not later than 1 year after the date of the
			 enactment of this Act, in the 20 underground rail station platforms with the
			 highest volume of passenger traffic.
							(B)Not later than 4 years after such date,
			 throughout the rail system.
							(2)Access of wireless providers to system for
			 upgrades and maintenanceNo
			 amounts may be provided to the Transit Authority pursuant to the authorization
			 under this section unless the Transit Authority ensures that each licensed
			 wireless provider who provides service to the public within the rail system
			 pursuant to paragraph (1) has access to the system on an ongoing basis (subject
			 to such restrictions as the Transit Authority may impose to ensure that such
			 access will not unduly impact rail operations or threaten the safety of
			 customers or employees of the rail system) to carry out emergency repairs,
			 routine maintenance, and upgrades to the service.
						(3)Permitting reasonable and customary
			 chargesNothing in this
			 subsection may be construed to prohibit the Transit Authority from requiring a
			 licensed wireless provider to pay reasonable and customary charges for access
			 granted under this subsection.
						(4)ReportsNot later than 1 year after the date of the
			 enactment of this Act, and each of the 3 years thereafter, the Transit
			 Authority shall submit to the Committee on Oversight and Government Reform of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on the implementation of this
			 subsection.
						(5)DefinitionIn this subsection, the term
			 licensed wireless provider means any provider of wireless
			 services who is operating pursuant to a Federal license to offer such services
			 to the public for profit.
						(f)AmountThere are authorized to be appropriated to
			 the Secretary of Transportation for grants under this section an aggregate
			 amount not to exceed $1,500,000,000 to be available in increments over 10
			 fiscal years beginning in fiscal year 2009, or until expended.
					(g)AvailabilityAmounts appropriated pursuant to the
			 authorization under this section shall remain available until expended.
					BPreservation of Records of Servitude,
			 Emancipation, and Post-Civil War Reconstruction Act
				6201.Short titleThis subtitle may be cited as the
			 Preservation of Records of Servitude, Emancipation, and Post-Civil War
			 Reconstruction Act.
				6202.Establishment of national database
					(a)In generalThe Archivist of the United States shall
			 preserve relevant records and establish, as part of the National Archives, an
			 electronically searchable national database consisting of historic records of
			 servitude, emancipation, and post-Civil War reconstruction, including Refugees,
			 Freedman and Abandoned Lands Records, the Southern Claims Commission Records,
			 Records of the Freedmen’s Bank, Slave Impressments Records, Slave Payroll
			 Records, Slave Manifest, and others, contained within the agencies and
			 departments of the Federal Government to assist African Americans and others in
			 conducting genealogical and historical research.
					(b)MaintenanceThe database established under this section
			 shall be maintained by the National Archives or an entity within the National
			 Archives designated by the Archivist.
					6203. Grants for establishment of State and
			 local databases
					(a)In generalThe National Historical Publications and
			 Records Commission of the National Archives shall provide grants to States,
			 colleges and universities, museums, libraries, and genealogical associations to
			 preserve records and establish electronically searchable databases consisting
			 of local records of servitude, emancipation, and post-Civil War
			 reconstruction.
					(b)MaintenanceThe databases established using grants
			 provided under this section shall be maintained by appropriate agencies or
			 institutions designated by the National Historical Publications and Records
			 Commission.
					6204.Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
					(1)$5,000,000 to implement section 6202;
			 and
					(2)$5,000,000 to provide grants under section
			 6203.
					CPredisaster Hazard Mitigation Act of
			 2008
				6301.Short titleThis subtitle may be cited as the
			 Predisaster Hazard Mitigation Act of 2008.
				6302.Predisaster hazard mitigation
					(a)Allocation of fundsSection 203(f) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(f)) is amended to
			 read as follows:
						
							(f)Allocation of funds
								(1)In generalThe President shall award financial
				assistance under this section on a competitive basis and in accordance with the
				criteria in subsection (g).
								(2)Minimum and maximum amountsIn providing financial assistance under
				this section, the President shall ensure that the amount of financial
				assistance made available to a State (including amounts made available to local
				governments of the State) for a fiscal year—
									(A)is not less than the lesser of—
										(i)$575,000; or
										(ii)the amount that is equal to 1 percent of
				the total funds appropriated to carry out this section for the fiscal year;
				and
										(B)does not exceed the amount that is equal to
				15 percent of the total funds appropriated to carry out this section for the
				fiscal
				year.
									.
					(b)Authorization of
			 appropriationsSection 203(m)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5133(m)) is amended to read as follows:
						
							(m)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)$210,000,000 for fiscal year 2009;
								(2)$230,000,000 for fiscal year 2010;
				and
								(3)$250,000,000 for fiscal year
				2011.
								.
					6303.Flood control projects
					(a)DefinitionsIn this section—
						(1)the term Administrator means
			 the Administrator of the Federal Emergency Management Agency; and
						(2)the term flood control
			 project—
							(A)means a project relating to the repair or
			 rehabilitation of a levee the construction of which has been completed before
			 the date of enactment of this Act that is—
								(i)Federally constructed; or
								(ii)a non-Federal levee the owners of which are
			 participating in the emergency response to natural disasters program
			 established under section 5 of the Act entitled An Act authorizing the
			 construction of certain public works on rivers and harbors for flood control,
			 and for other purposes, approved August 18, 1941 (33 U.S.C. 701n);
			 and
								(B)does not include any project the
			 maintenance of which is the responsibility of a Federal department or agency,
			 including the Corps of Engineers.
							(b)Review
						(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall review the guidance issued by
			 the Federal Emergency Management Agency relating to the eligibility of flood
			 control projects under the predisaster mitigation program under section 203 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5133).
						(2)ContentsAs part of the review under this
			 subsection, the Administrator shall—
							(A)request proposals for potential flood
			 control projects from not less than 5 States in which the President declared a
			 major disaster (as that term is defined in section 102 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122))
			 relating to flooding during the 1-year period ending on the date of enactment
			 of this Act;
							(B)develop additional criteria for selection
			 of States under subparagraph (A), which shall be reviewed by the Government
			 Accountability Office;
							(C)evaluate the cost-effectiveness of
			 proposals received under subparagraph (A); and
							(D)review the report by the Committee on Levee
			 Safety required under section 9003(c)(2) of the Water Resources Development Act
			 of 2007 (33 U.S.C. 3302(c)(2)).
							(c)Reports
						(1)In generalNot later than 30 days after the date on
			 which the Administrator completes the review required under subsection (b)(1),
			 the Administrator shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report describing the results
			 of the review under subsection (b)(1) of the suitability of using funds under
			 the predisaster mitigation program for flood control projects, including any
			 recommendations for changes to the administrative guidance of the Federal
			 Emergency Management Agency.
						(2)GAO ReportNot later than 240 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Homeland Security and Governmental Affairs of the
			 Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives a report assessing the criteria developed by the Administrator
			 under subsection (b)(2)(B).
						(d)Pilot project
						(1)In generalAfter the Administrator completes the
			 review required under subsection (b)(1), the Administrator may make grants for
			 not more than 5 flood control projects during fiscal year 2010, selected from
			 among proposals submitted to the Administrator in response to the request under
			 subsection (b)(2)(A). The selection of projects under this subsection by the
			 Administrator shall be consistent with section 203(f) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act, as amended by this Act.
						(2)Other
			 criteriaThe projects
			 selected under this subsection shall meet the criteria under subsections (b),
			 (e), and (g) of section 203 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5133).
						6304.Technical and conforming
			 amendmentsThe Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)
			 is amended—
					(1)in section 602(a), by striking paragraph
			 (7) and inserting the following:
						
							(7)AdministratorThe term Administrator means
				the Administrator of the Federal Emergency Management
				Agency.
							; and
				
					(2)by striking Director each
			 place it appears and inserting Administrator, except—
						(A)the second and fourth place it appears in
			 section 622(c);
						(B)in section 622(d); and
						(C)in section 626(b).
						VIIRules and administration
			 provisions
			7001.Construction of greenhouse
			 facility
				(a)In generalThe Board of Regents of the Smithsonian
			 Institution is authorized to construct a greenhouse facility at its museum
			 support facility in Suitland, Maryland, to maintain the horticultural
			 operations of, and preserve the orchid collection held in trust by, the
			 Smithsonian Institution.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $12,000,000 to carry out this section. Such sums
			 shall remain available until expended.
				
	
		July 23, 2008
		Read the second time and placed on the
		  calendar
	
